Exhibit 10.4

ANNEX I

 

MARKED VERSION REFLECTING CHANGES

PURSUANT TO AMENDMENT NO. 3

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

dated as of March 12, 2015

by and among

CYPRESS SEMICONDUCTOR CORPORATION

The GUARANTORS Referred to Herein

The LENDERS Referred to Herein

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and Collateral Agent

EAST WEST BANK,

SILICON VALLEY BANK
and
SUNTRUST BANK,
as Syndication Agents and Documentation Agents


________________________________________________________

$450,000,000 Revolving Credit Facility
________________________________________________________

 

 

MORGAN STANLEY SENIOR FUNDING, INC.
BARCLAYS BANK PLC,

FIFTH THIRD BANK
and
MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Lead Bookrunners

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

 

 

 

 

Definitions and Interpretations

 

 

 

 

Section 1.01.

 

Definitions

1

Section 1.02.

 

Accounting Terms; Certain Pro Forma Adjustments

3538

Section 1.03.

 

Interpretation, Etc

3741

 

 

 

 

ARTICLE 2

 

 

 

 

Loans and Letters of Credit

 

 

 

 

Section 2.01.

 

Term Loans.

3741

Section 2.02.

 

Revolving Loans

3741

Section 2.03.

 

Swing Line Loans

3842

Section 2.04.

 

Issuance of Letters of Credit and Purchase of Participations Therein

4145

Section 2.05.

 

Pro Rata Shares; Availability of Funds

4549

Section 2.06.

 

Use of Proceeds

4549

Section 2.07.

 

Register; Lenders' Books and Records; Notes

4650

Section 2.08.

 

Interest on Loans

4650

Section 2.09.

 

Conversion/Continuation

4852

Section 2.10.

 

Default Interest

4853

Section 2.11.

 

Fees

4953

Section 2.12.

 

Scheduled Payments/Commitment Reductions.

5054

Section 2.13.

 

Voluntary Prepayments/Commitment Reductions

5054

Section 2.14.

 

Mandatory Prepayments

5155

Section 2.15.

 

Application of Prepayments/Reductions

5155

Section 2.16.

 

General Provisions Regarding Payments

5256

Section 2.17.

 

Ratable Sharing

5257

Section 2.18.

 

Making or Maintaining Eurodollar Rate Loans

5357

Section 2.19.

 

Increased Costs; Capital Adequacy

5559

Section 2.20.

 

Taxes; Withholding, Etc.

5660

Section 2.21.

 

Defaulting Lenders

5964

Section 2.22.

 

Obligation to Mitigate; Removal or Replacement of a Lender

6165

Section 2.23.

 

Incremental Facilities

6166

Section 2.24.

 

Notices

6468

Section 2.25.

 

Extensions of Revolving Commitment Termination Date.

6469

 

 

 

 

ARTICLE 3

 

 

 

 

Conditions Precedent

 

 

 

 

Section 3.01.

 

Closing Date

6570

Section 3.02.

 

Conditions to Each Credit Extension

6772

i

 

--------------------------------------------------------------------------------

 

 

ARTICLE 4

 

 

 

 

Representations and Warranties

 

 

 

 

Section 4.01.

 

Organization; Requisite Power and Authority; Qualification

6873

Section 4.02.

 

Equity Interests and Ownership

6873

Section 4.03.

 

Due Authorization

6873

Section 4.04.

 

No Conflict

6873

Section 4.05.

 

Governmental Consents

6973

Section 4.06.

 

Binding Obligation

6974

Section 4.07.

 

Historical Financial Statements

6974

Section 4.08.

 

Projections

6974

Section 4.09.

 

No Material Adverse Effect

6974

Section 4.10.

 

Adverse Proceedings, Etc

7074

Section 4.11.

 

Payments of Taxes

7074

Section 4.12.

 

Properties

7075

Section 4.13.

 

Environmental Matters

7075

Section 4.14.

 

No Defaults

7175

Section 4.15.

 

Governmental Regulation

7176

Section 4.16.

 

Employee Matters

7176

Section 4.17.

 

Employee Benefit Plans

7276

Section 4.18.

 

[Reserved]

7277

Section 4.19.

 

Solvency

7277

Section 4.20.

 

Compliance with Statutes, Etc

7277

Section 4.21.

 

Disclosure

7277

Section 4.22.

 

PATRIOT Act; FCPA

7378

Section 4.23.

 

Sanctioned Persons

7378

Section 4.24.

 

Federal Reserve Regulations

7479

 

 

 

 

ARTICLE 5

 

 

 

 

Affirmative Covenants

 

 

 

 

Section 5.01.

 

Financial Statements and Other Reports

7479

Section 5.02.

 

Existence

7782

Section 5.03.

 

Payment of Taxes and Claims

7782

Section 5.04.

 

Maintenance of Properties

7782

Section 5.05.

 

Insurance

7782

Section 5.06.

 

Books and Records; Inspections

7883

Section 5.07.

 

Compliance with Laws

7883

Section 5.08.

 

Environmental

7883

Section 5.09.

 

Subsidiaries

7883

Section 5.10.

 

Additional Material Real Estate Assets

7984

Section 5.11.

 

Further Assurances

7984

Section 5.12.

 

Post-Closing Actions

7984

Section 5.13.

 

Designation Of Restricted And Unrestricted Subsidiaries

8085

ii

 

--------------------------------------------------------------------------------

 

 

ARTICLE 6

 

 

 

 

Negative Covenants

 

 

 

 

Section 6.01.

 

Indebtedness

8287

Section 6.02.

 

Liens

8389

Section 6.03.

 

No Further Negative Pledges

8691

Section 6.04.

 

Restricted Payments

8692

Section 6.05.

 

Restrictions on Subsidiary Distributions

8794

Section 6.06.

 

Investments

8895

Section 6.07.

 

Fundamental Changes; Acquisitions

9096

Section 6.08.

 

Disposition of Assets

9197

Section 6.09.

 

Transactions with Shareholders and Affiliates

9197

Section 6.10.

 

Conduct of Business

9198

Section 6.11.

 

Amendments or Waivers of Organizational Documents

9198

Section 6.12.

 

Amendments or Waivers of with Respect to Certain Indebtedness

9198

Section 6.13.

 

Fiscal Year

9298

Section 6.14.

 

Hedging Agreements

9298

 

 

 

 

ARTICLE 7

 

 

 

 

Financial Covenants

 

 

 

 

Section 7.01.

 

Fixed Charge Coverage Ratio

9299

Section 7.02.

 

Total Leverage Ratio

9299

 

 

 

 

ARTICLE 8

 

 

 

 

Guaranty

 

 

 

 

Section 8.01.

 

Guaranty of the Obligations

9399

Section 8.02.

 

Payment by Guarantors

9399

Section 8.03.

 

Liability of Guarantors Absolute

93100

Section 8.04.

 

Waivers by Guarantors

95102

Section 8.05.

 

Guarantors' Rights of Subrogation, Contribution, Etc

96102

Section 8.06.

 

Subordination of Other Obligations

97103

Section 8.07.

 

Continual Guaranty

97103

Section 8.08.

 

Authority of Guarantors or Borrower

97103

Section 8.09.

 

Financial Condition of Borrower

97103

Section 8.10.

 

Bankruptcy, Etc

97104

Section 8.11.

 

Discharge of Guaranty Upon Sale of Guarantor

98104

Section 8.12.

 

Excluded Swap Obligations

98104

 

 

 

 

ARTICLE 9

 

 

 

 

Events Of Default

 

 

 

 

Section 9.01.

 

Events of Default

98105

 



iii

 

--------------------------------------------------------------------------------

 

ARTICLE 10

 

 

 

 

Agents

 

 

 

 

Section 10.01.

 

Appointment of Agents

101108

Section 10.02.

 

Powers and Duties

101108

Section 10.03.

 

General Immunity

102109

Section 10.04.

 

Agents Entitled to Act as Lender

103110

Section 10.05.

 

Lenders' Representations, Warranties and Acknowledgment.

103110

Section 10.06.

 

Right to Indemnity

104111

Section 10.07.

 

Successor Administrative Agent, Collateral Agent, Swing Line Lender, Syndication
Agents and Documentation Agents

104111

Section 10.08.

 

Collateral Documents and Guaranty

106113

 

 

 

 

ARTICLE 11

 

 

 

 

Miscellaneous

 

 

 

 

Section 11.01.

 

Notices

108115

Section 11.02.

 

Expenses

109116

Section 11.03.

 

Indemnity

110117

Section 11.04.

 

Set-Off

111118

Section 11.05.

 

Amendments and Waivers.

111118

Section 11.06.

 

Successors and Assigns; Participations

114121

Section 11.07.

 

Independence of Covenants

117124

Section 11.08.

 

Survival of Representations, Warranties and Agreements

117124

Section 11.09.

 

No Waiver; Remedies Cumulative

118125

Section 11.10.

 

Marshalling; Payments Set Aside

118125

Section 11.11.

 

Severability

118125

Section 11.12.

 

Obligations Several; Independent Nature of Lenders' Rights

118125

Section 11.13.

 

Headings

118125

Section 11.14.

 

APPLICABLE LAW

118126

Section 11.15.

 

CONSENT TO JURISDICTION

119126

Section 11.16.

 

Waiver of Jury Trial

119126

Section 11.17.

 

Confidentiality

120127

Section 11.18.

 

Usury Savings Clause

121128

Section 11.19.

 

Counterparts

121128

Section 11.20.

 

Effectiveness; Entire Agreement

121128

Section 11.21.

 

PATRIOT Act

121128

Section 11.22.

 

Electronic Execution of Assignments

121128

Section 11.23.

 

No Fiduciary Duty

121129

Section 11.24.

 

No Novation

122129

 

APPENDICES:

A

 

Revolving Commitments

B

 

Notice Addresses

 

 

 

SCHEDULES:

1.01

 

Existing Letters of Credit

5.12

 

Post-Closing Actions

iv

 

--------------------------------------------------------------------------------

 

 

EXHIBITS:

A-1

 

Funding Notice

A-2

 

Conversion/Continuation Notice

A-3

 

Issuance Notice

B-1

 

Term Loan Note

B-2

 

Revolving Loan Note

B-3

 

Swing Line Note

C

 

Compliance Certificate

D

 

[Reserved]

E

 

Assignment Agreement

F-1

 

U.S. Tax Certificate

F-2

 

U.S. Tax Certificate

F-3

 

U.S. Tax Certificate

F-4

 

U.S. Tax Certificate

G-1

 

Closing Date Certificate

G-2

 

Solvency Certificate

H

 

Counterpart Agreement

I

 

Pledge and Security Agreement

J

 

Intercompany Note

K

 

Joinder Agreement

L-1

 

Form of Letter of Credit Application

L-2

 

Form of Letter of Credit

 

 

 

v

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of March 12,
2015, is entered into by and among CYPRESS SEMICONDUCTOR CORPORATION, a Delaware
corporation ("Borrower"), the GUARANTORS from time to time party hereto, the
LENDERS from time to time party hereto, MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (together with its permitted successors in such capacity,
"Administrative Agent") and as collateral agent (together with its permitted
successor in such capacity, "Collateral Agent"), EAST WEST BANK, SILICON VALLEY
BANK and SUNTRUST BANK, as syndication agents (collectively, and together with
each of their permitted successors in such capacity, "Syndication Agents") and
documentation agents (collectively, and together with each of their permitted
successors in such capacity, "Documentation Agents"), and MORGAN STANLEY BANK,
N.A., as Issuing Bank.

RECITALS:

The Borrower has requested the Lenders to make available the Revolving
Commitments and Revolving Loans on the Closing Date to refinance (the
"Refinancing") the Existing Credit Agreement and other existing Indebtedness of
the Borrower and Spansion and to pay certain fees and expenses related thereto
and as agreed between the Borrower and the Arrangers and/or the Administrative
Agent and, thereafter, for ongoing working capital requirements and other
general corporate purposes of the Borrower and its Restricted Subsidiaries.  The
Lenders are willing to make available the Revolving Commitments on the terms and
subject to the conditions set forth in this Agreement.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:

 

ARTICLE 1

Definitions and Interpretations

Section 1.01.Definitions.  The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

"Acquisition Consideration" means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Restricted
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, "earn-outs" and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business acquired in connection with such
Permitted Acquisition; provided that any such future payment that is subject to
a contingency shall be considered Acquisition Consideration only to the extent
of the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereto by Borrower or any of its Restricted
Subsidiaries.

"Adjusted Eurodollar Rate" means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the ICE Benchmark Administration Limited (or such

 

 

--------------------------------------------------------------------------------

other Person that takes over the administration of such rate) LIBOR rate ("ICE
LIBOR") as published by Reuters (or such other commercially available source
providing quotations of ICE LIBOR as may be designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period, or (b) if such rate
is not available at such time for any reason, the rate per annum determined by
Administrative Agent to be the rate at which dollar deposits for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by the principal London
office of Administrative Agent in immediately available funds to major banks in
the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement; provided
that in no event shall the Adjusted Eurodollar Rate be less than 0%.

"Administrative Agent" as defined in the preamble hereto.

"Adverse Proceeding" means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (excluding any Environmental Claims), whether
pending or, to the knowledge of Borrower or any of its Restricted Subsidiaries,
threatened in writing against or affecting Borrower or any of its Restricted
Subsidiaries or adversely affecting any property of Borrower or any of its
Restricted Subsidiaries.

"Affected Lender" as defined in Section 2.18(b).

"Affected Loans" as defined in Section 2.18(b).

"Affiliate" means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

"Agent" means each of (i) Administrative Agent, (ii) Collateral Agent, (iii)
Syndication Agents, (iv) Documentation Agents and (v) any other Person appointed
under the Credit Documents to serve in an agent or similar capacity.

"Agent Affiliates" as defined in Section 11.01(b).

"Aggregate Amounts Due" as defined in Section 2.17(a).

"Agreement" means this Amended and Restated Credit and Guaranty Agreement, as it
may be amended, restated, supplemented or otherwise modified from time to time.

"Amendment and Restatement Agreement" means that certain Amendment and
Restatement Agreement, dated as of the date hereof, among the Borrower, the
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.  

2

 

--------------------------------------------------------------------------------

"Amendment No. 2 Effective Date" means the “Effective Date” as defined in
Amendment No. 2 to Amended and Restated Credit and Guaranty Agreement, dated as
of March 23, 2016, among the Borrower, the other Credit Parties party thereto,
the Lenders party thereto and the Administrative Agent.

"Amendment No. 3 Effective Date" means the “Effective Date” as defined in
Amendment No. 3 to Amended and Restated Credit and Guaranty Agreement, dated as
of [       ], 2016, among the Borrower, the other Credit Parties party thereto,
the Lenders party thereto and the Administrative Agent.

"Anti-Corruption Laws" as defined in Section 4.22(c).

"Anti-Money Laundering Laws" as defined in Section 4.22(d).

"Applicable Commitment Fee Percentage'' means (i) from the Closing Date until
the date of delivery of the Compliance Certificate and the financial statements
for the period ending the last day of the second Fiscal Quarter of 2015, a
percentage, per annum, determined by reference to the following table as if the
Secured Leverage Ratio then in effect exceeded 1.00:1.00; and (ii) thereafter, a
percentage, per annum, determined by reference to the Secured Leverage Ratio in
effect from time to time as set forth below:

Secured Leverage Ratio

Applicable  Commitment Fee

Percentage

<1.00:1.00

0.250%

> 1.00:1.00

0.375%

 

Each change in the Applicable Commitment Fee Percentage shall be effective three
Business Days after the date of delivery to Administrative Agent of financial
statements pursuant to Section 5.01(a) or (b), as applicable, and a Compliance
Certificate pursuant to Section 5.01(d) calculating the Secured Leverage
Ratio.  At any time Borrower has not submitted to Administrative Agent the
applicable information as and when required under Section 5.01(d), the
Applicable Commitment Fee Percentage shall be determined as if the Leverage
Ratio were in excess of 1.00:1.00.    

"Applicable Margin"  means (a) with respect to any Revolving Loan that is a
Eurodollar Rate Loan, 2.25% per annum; and (b) with respect to any Revolving
Loan that is a Base Rate Loan, 1.25% per annum.

"Applicable Percentage" means, with respect to any Lender with Revolving
Exposure, the percentage of the total Revolving Commitments represented by such
Lender's Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender's share of the total Revolving Exposure
at that time); provided that in the case of Section 2.21 when a Defaulting
Lender shall exist, "Applicable Percentage" shall mean the percentage of the
total Revolving Commitments (disregarding any Defaulting Lender's Revolving
Commitment) represented by such Lender's Revolving Commitment.  If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments and to any Lender's status as a Defaulting Lender at
the time of determination.

"Applicable Reserve Requirement" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves)

3

 

--------------------------------------------------------------------------------

expressed as a decimal established by the Board of Governors to which
Administrative Agent is subject with respect to the Adjusted Eurodollar Rate,
for eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board of Governors).  Such reserve percentage shall include
those imposed pursuant to such Regulation D.  Eurodollar Rate Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Applicable Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

"Application" means an application, substantially in the form of Exhibit L-1 or
such other form as Issuing Bank may specify as the form for use by its similarly
situated customers from time to time, requesting Issuing Bank to open a Letter
of Credit.

"Approved Electronic Communications" means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents, Lenders or Issuing Bank by
means of electronic communications pursuant to Section 11.01(b).

"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

"Arrangers" means, collectively, Morgan Stanley, Barclays Bank PLC, Fifth Third
Bank and Merrill Lynch, Pierce, Fenner and Smith Incorporated, in their capacity
as joint lead arrangers and joint bookrunners.

"Asset Sale" means a sale, lease (as lessor or sublessor), sale and leaseback or
license (as licensor or sublicensor), exchange, transfer or other disposition
to, any Person, in one transaction or a series of transactions, of all or any
part of Borrower's or any of its Restricted Subsidiaries' businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including with respect to
Borrower, the Equity Interests of any of Borrower's Restricted Subsidiaries
(but, for the avoidance of doubt, not including Equity Interests of Borrower),
other than (i) inventory (or other assets, including intangible assets) sold,
leased, sub-leased, licensed or sub-licensed out in the ordinary course of
business (for the avoidance of doubt, including intercompany licensing of
Intellectual Property between Borrower or any Subsidiary or between Subsidiaries
and any arrangements established in connection with transfer pricing
arrangements, cost plus arrangements or cost-sharing arrangements), (ii)
obsolete, surplus or worn-out property, (iii) sales of Cash Equivalents for the
Fair Market Value thereof and dispositions of cash in a manner not prohibited by
this Agreement, (iv) dispositions of property (including the sale of any Equity
Interest owned by such Person) from (A) any Restricted Subsidiary that is not a
Guarantor to any other Restricted Subsidiary that is not a Guarantor or to any
Credit Party or (B) any Credit Party to any other Credit Party; (v) dispositions
of property in connection with casualty or condemnation events; (vi)
dispositions of past due accounts receivable in connection with the collection,
write down or compromise thereof in the ordinary course of business, (vii) (x)
dispositions of the Equity Interests in any Unrestricted Subsidiary (except as
provided in clause (y)) so long as the consideration received for such Equity
Interests shall be in an amount at least equal to the Fair Market Value thereof,
and (y) dispositions of the Equity Interests in Deca Technologies, Inc. and its
Subsidiaries (unless, in each case, designated as a Restricted Subsidiary in
accordance with Section 5.13), (viii) dispositions of property to the extent
that (x) such property is exchanged for credit against the purchase price of
similar replacement property or (y) the proceeds of such disposition are
promptly

4

 

--------------------------------------------------------------------------------

applied to the purchase price of such replacement property, (ix) dispositions
permitted by Section 6.02 (to the extent constituting a transfer or other
disposition of property), Section 6.04, Section 6.06 or Section 6.07, (x) any
abandonment, failure to maintain, non-renewal or other disposition of any
non-material intellectual property (or rights relating thereto) that Borrower or
any of its Restricted Subsidiaries determines in good faith is desirable in the
conduct of its business, (xi) dispositions of auction rate securities; (xii)
dispositions of property in connection with transactions permitted by Section
6.01(i); (xiii) dispositions of Intellectual Property to an IP Subsidiary; (xiv)
the consignment of equipment or inventory to partners, suppliers or
subcontractors in connection with the provision of services or products to
Borrower or its Restricted Subsidiaries in the ordinary course of business;
provided that title to such equipment or inventory is retained by Borrower or
its Restricted Subsidiaries; (xv) dispositions of probe cards and other assets
to partners, suppliers or subcontractors in connection with the provision or
services or products to Borrower or its Subsidiaries in the ordinary course of
business in an aggregate amount not to exceed $10,000,000 at any time; provided
that at the time of such disposition, no Default or Event of Default shall exist
or would result from such disposition; (xvi) factoring of inventory in an amount
not to exceed $20,000,000 at any time and factoring of accounts receivable and
Related Assets of Japanese customers; and (xvii) dispositions of equipment
through fair value exchange transactions in the ordinary course of business in
an amount not to exceed $75,000,000 in the aggregate; provided that concurrently
with any such disposition that exceeds $5,000,000 Borrower shall deliver to
Administrative Agent a certificate of a Financial Officer confirming that the
Fair Market Value of the equipment received in such transaction is at least
equal to the Fair Market Value of the Equipment disposed of in such transaction.

"Assignment Agreement" means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

"Assignment Effective Date" as defined in Section 11.06(b).

"Authorized Officer" means, as applied to any Person, any individual holding the
position of chief executive officer, president, vice president (or the
equivalent thereof), chief financial officer or treasurer of such Person;
provided that the secretary or assistant secretary of such Person shall have
delivered an incumbency certificate to Administrative Agent as to the authority
of such Authorized Officer.

“Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a)an amount, not less than zero, determined for all Fiscal Years after the
Amendment No. 3 Effective Date commencing with the fiscal year ending on
December 31, 2016, of the product of (x) a percentage equal to (i) 100% minus
(ii) the percentage of Excess Cash Flow required under the Loan Documents to be
used to prepay Term Loans and (y) Excess Cash Flow for such Fiscal Years; plus

(b)the amount of any capital contributions or proceeds of the sale or issuance
of (i) Equity Interests (other than Disqualified Equity Interests) or (ii) debt
securities of the Borrower that have been converted into Equity Interests (other
than Disqualified Equity Interests), in each case received as cash by the
Borrower (other than from the issuance, exchange or sale of Equity Interests
substantially concurrently with a Permitted Acquisition), in each case, during
the period from and including the Business Day immediately following the
Amendment No. 3 Effective Date through and including the date of calculation;
plus

(c)an amount equal to any net after-tax returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, sale
proceeds, repayments, income and similar

5

 

--------------------------------------------------------------------------------

amounts) actually received by any Loan Party in respect of any Investments
pursuant to Section 6.06(t) during the period from and including the Business
Day immediately following the Amendment No. 3 Effective Date through and
including the time of calculation, minus 

(d)the aggregate amount of (x) any Restricted Payments made by the Borrower or
any Restricted Subsidiary pursuant to Section 6.04(l), and (y) any Investment
made by the Borrower or any Restricted Subsidiary pursuant to Section 6.06(t) in
reliance on the Available Amount.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute.

"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or institutes, applies for or consents to any
such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

"Base Rate" means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (iii) the Adjusted Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

"Basel III" means:

(i)the agreements on capital requirements, a leverage ratio and liquidity
standards contained in "Basel III: A global regulatory framework for more
resilient banks and banking systems", "Basel III: International framework for
liquidity risk measurement, standards and monitoring" and "Guidance for national
authorities operating the countercyclical capital buffer" published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

(ii)the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency

6

 

--------------------------------------------------------------------------------

requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and 

(iii)any further guidance or standards published by the Basel Committee on
Banking Supervision relating to "Basel III".

"Base Rate Loan" means a Loan bearing interest at a rate determined by reference
to the Base Rate.

"Beneficial Owner" means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

"Beneficiary" means each Agent, Issuing Bank, Lender, Lender Counterparty and
Treasury Services Provider.

"Blocked Person" as defined in Section 4.23(a) hereto.

"Board of Directors" means the board of directors or comparable governing body
of Borrower, or any committee thereof duly authorized to act on its behalf.

"Board of Governors" means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

"Bond Hedge" means (i) any call options or capped call options or similar
derivative instrument referencing Borrower's common stock purchased by Borrower
substantially concurrently with the issuance of Convertible Notes to hedge
Borrower's obligations under such Convertible Notes with a strike price or
exercise price (howsoever defined) (or, in the case of capped call options, a
lower strike price or exercise price (howsoever defined)) initially equal to the
conversion or exchange price (howsoever defined) of the related Convertible
Notes (subject to rounding); provided that the purchase price for such Bond
Hedge, less the proceeds received by the Borrower from the sale of any related
Warrant, if any, does not exceed the net proceeds received by the Borrower from
the sale of such Convertible Notes and (ii) the Spansion Capped Call Options.

"Borrower" as defined in the preamble hereto.

"Business Day" means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term "Business Day" means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

"Capital Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

"Capital Lease Obligations" means, as applied to any Person, the obligations of
such Person to pay rent or other amounts under any Capital Lease, and, for the
purposes of this Agreement, the amount

7

 

--------------------------------------------------------------------------------

of such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

"Cash" means money, currency or a credit balance in any demand or Deposit
Account.

"Cash Equivalents" means:

(1)United States dollars, or money in other currencies received in the ordinary
course of business,

(2)U.S. Government Obligations or certificates representing an ownership
interest in U.S. Government Obligations with maturities not exceeding one year
from the date of acquisition,

(3)(i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of one year or less from the date of acquisition, (iii) bankers'
acceptances with maturities not exceeding one year from the date of acquisition,
and (iv) overnight bank deposits, in each case with any bank or trust company
organized or licensed under the laws of the United States or any State thereof
having capital, surplus and undivided profits in excess of $500 million whose
short-term debt is rated "A-2" or higher by S&P or "P-2" or higher by Moody's,

(4)repurchase obligations with a term of not more than seven days for underlying
securities of the type described in clauses (2) and (3) above entered into with
any financial institution meeting the qualifications specified in clause (3)
above,

(5)commercial paper rated at least P-1 by Moody's or A-1 by S&P and maturing
within one year after the date of acquisition,

(6)securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A-1 by
Moody's,

(7)money market funds at least 95% of the assets of which consist of investments
of the type described in clauses (1) through (6) above, and

(8)Investments that are consistent with the investment policy of the Borrower,
as it may be amended from time to time, that has been adopted by the Board of
Directors.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (7) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses (1)
through (7) and in this paragraph.

"Casualty Event" means any casualty, eminent domain, condemnation or other
similar event.

8

 

--------------------------------------------------------------------------------

"Change in Law" means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement (a) the adoption or phase-in of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or (c)
compliance by any Lender or Issuing Bank (or, for purposes of Section 2.19(b),
by any lending office of such Lender or by such Lender's or Issuing Bank's
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, including the implementation or application of,
or compliance with, Basel III or any law or regulation that implements or
applies Basel III, in each case deemed to be a "Change in Law" regardless of the
date enacted, adopted, issued or implemented.

"Change of Control" means:

(i)any "person" or "group" (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act) is or becomes the "beneficial owner" (as
such term is used in Rule 13d-3 under the Exchange Act), directly or indirectly,
of more than 35% of the total voting power of the voting stock of Borrower;

(ii)individuals who on the Closing Date constituted the Board of Directors of
Borrower, together with any new directors whose election by the Board of
Directors or whose nomination for election by the stockholders of Borrower was
approved (either by a specific vote or by approval by the Board of Directors of
Borrower of a proxy statement in which such member was named as a nominee for
election as a director) by a majority of the directors then still in office who
were either directors or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board of Directors of Borrower then in office; or

(iii)the occurrence of any "change of control" or "fundamental change"(or
similar event, however denominated) under and as defined in any indenture or
other agreement or instrument in respect of Material Indebtedness of Borrower or
any Restricted Subsidiary that entitles the holders of such Material
Indebtedness to accelerate such Indebtedness (but giving effect to any grace
period provided in the applicable indenture or other agreement or instrument).

"Class" means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having New Term Loans Exposure of each applicable Series
and (b) Lenders having Revolving Exposure (including Swing Line Lender) and (ii)
with respect to Loans, each of the following classes of Loans: (a) each Series
of New Term Loans and (b) Revolving Loans (including Swing Line Loans).

"Closing Date" means the first date on which the conditions precedent set forth
in Article 3 are satisfied.

"Closing Date Certificate" means a Closing Date Certificate substantially in the
form of Exhibit G-1.

"Closing Date Mortgaged Property" as defined in Schedule 5.12.

9

 

--------------------------------------------------------------------------------

"Code" means the Internal Revenue Code of 1986, as amended.

"Collateral" means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

"Collateral Agent" as defined in the preamble hereto.

"Collateral Documents" means the Pledge and Security Agreement, the Intellectual
Property Security Agreements, the Mortgages and all other instruments, documents
and agreements delivered by or on behalf of any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to, or perfect
in favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
Collateral of that Credit Party as security for the Obligations.

"Collateral Questionnaire" means a certificate in form reasonably satisfactory
to Collateral Agent that provides information with respect to the real, personal
or mixed property of each Credit Party.

"Commitment" means any Revolving Commitment or Term Loan Commitment.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Compliance Certificate" means a Compliance Certificate substantially in the
form of Exhibit C.

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Consolidated Adjusted EBITDA" means, for any period:

(a)Consolidated Net Income determined for such period, plus:

(b)in each case, only to the extent deducted in determining such Consolidated
Net Income for such period (and in each case determined on a consolidated basis
for Borrower and its Restricted Subsidiaries in accordance with GAAP) the sum of
the following amounts for such period:

(i)Consolidated Interest Expense, including, amortization of debt discount, debt
issuance costs, commissions, discounts and other fees and charges associated
with Indebtedness (including commitment and administrative fees and charges with
respect to Indebtedness), plus expenses associated with the amortization of any
debt discount or equity component of Convertible Notes; plus

(ii)provision for taxes based on income, profits or capital, including federal,
foreign and state income, franchise, and similar taxes based on income, profits
or capital paid or accrued during such period (including in respect of
repatriated funds); plus

(iii)depreciation and amortization; plus

(iv)losses (or minus any gains) realized upon the sale or other disposition of
any asset that is not sold or disposed of in the ordinary course of business and
any loss (or minus any gain) realized upon the sale or other disposition of any
Equity Interest of any Person; plus

10

 

--------------------------------------------------------------------------------

(v)unusual, extraordinary or non-recurring, charges, expenses or losses; plus 

(vi)any losses from an early extinguishment of indebtedness; plus

(vii)all other non-cash charges, non-cash expenses or non-cash losses in such
period (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period); plus

(viii)non-cash compensation expenses from equity based compensation, including,
without limitation, stock, options to purchase stock and stock appreciation
rights issued to the management, employees or board members of Borrower; plus

(ix)any unrealized losses (or minus any unrealized gains) in respect of Hedge
Agreements; plus

(x)transaction fees, costs and expenses related to (A) any issuance of
Securities, (B) any disposition of divisions, lines of business (including the
Securities of any Subsidiary and any Asset Sale), (C) any Permitted Acquisition,
(D) any recapitalization or the incurrence, amendment, modification or repayment
of Indebtedness and (E) the Spansion Merger (in each case of clauses (A) through
(E), whether or not successful), including, without limitation, all Transaction
Costs; plus

(xi)restructuring and integration costs (which for the avoidance of doubt, shall
include retention, severance, systems establishment costs, contract termination
costs, including future lease commitments, and costs to consolidate facilities
and relocate employees); provided that such amounts (other than any such
restructuring and integration costs arising from the sale or disposition of the
Specified Assets or the Spansion Merger) shall not exceed 7.5% of Consolidated
Adjusted EBITDA for such period (before giving effect to such adjustment); plus

(xii)to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with any Permitted
Acquisition or the Spansion Merger; plus

(xiii)operating expense reductions and other operating improvements or synergies
reasonably expected to result from any acquisitions, divestitures,
restructuring, cost savings initiatives and other similar initiatives taken
after the Closing Date; provided that (i) such operating expense reductions,
operating improvements or synergies are reasonably identifiable and factually
supportable and (ii) such actions have been taken or are to be taken (in the
good faith determinations by the Borrower and evidenced by a certificate of a
Financial Officer of the Borrower) within 12 months after such transaction or
initiative is consummated or commenced (provided that any such actions taken in
connection with the Spansion Merger are not limited to such 12 month period);
provided further that such amounts (other than any such restructuring and
integration costs arising from the sale or disposition of the Specified Assets
or the Spansion Merger) shall not exceed 7.5% of Consolidated Adjusted EBITDA
for such period (before giving effect to such adjustment); plus

(xiv)Insurance Loss Addbacks; minus

11

 

--------------------------------------------------------------------------------

(c)all non-cash items increasing Consolidated Net Income (excluding any such
item that is non-cash during such period but the subject of a cash payment in a
prior or future period) plus any Insurance Loss Deduction. 

"Consolidated Capital Expenditures" means, for any period, the aggregate of all
expenditures of Borrower and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in "purchase of property and equipment" or similar items, reflected
in the consolidated statement of cash flows of Borrower and its Restricted
Subsidiaries; provided that Consolidated Capital Expenditures shall not include:

(i)any expenditures for the Spansion Merger and for Permitted Acquisitions
permitted under Section 6.06;

(ii)any expenditures to the extent financed with the proceeds of Asset Sales
that are not applied to prepay Indebtedness;

(iii)any expenditures made in connection with the replacement, substitution,
restoration or repair of assets, to the extent financed with (x) insurance or
warranty proceeds paid on account of the loss of or damage to the assets being
replaced, restored or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced;

(iv)the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of
substantially concurrent sale of used or surplus equipment; or

(v)any expenditures in connection with restructuring and integration initiatives
undertaken in respect of the Spansion Merger.

"Consolidated Fixed Charges" means, for any period, the sum (without
duplication) of (i) Consolidated Interest Expense for such period, (ii) income
taxes paid in cash during such period, (iii) Consolidated Capital Expenditures
paid in cash during such period (excluding the principal amount of Indebtedness
incurred during such period to finance such expenditures, but including any
repayments of such Indebtedness incurred during such period and (iv) Restricted
Payments consisting of dividends or distributions to holders of Borrower's
common stock paid in cash during such period.

"Consolidated Interest Expense" means, for any period, total interest expense
(including the interest component of Capital Leases determined in accordance
with GAAP and capitalized interest) of Borrower and its Restricted Subsidiaries
on a consolidated basis with respect to all outstanding Indebtedness of Borrower
and its Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit, and giving effect to
any net payments under Interest Rate Agreements, but, excluding (i) any amount
not payable in Cash during the applicable period (including any such amounts
attributable to original issue discount) and (ii) any one time financing fees,
including, without limitation, any amounts referred to in Section 2.11(d) or (e)
payable on or before the Closing Date.

"Consolidated Net Income" means, for any period, the aggregate net income (or
loss) of Borrower and its Restricted Subsidiaries for such period determined on
a consolidated basis in conformity

12

 

--------------------------------------------------------------------------------

with GAAP; provided that the following (without duplication) will be excluded in
computing Consolidated Net Income:

(a)the net income (or loss) of any Person that is not a wholly-owned Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by Borrower or (subject to clause (b) below) any of
its Restricted Subsidiaries;

(b)the net income (or loss) of any Restricted Subsidiary of Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of such net income would not have been permitted for
the relevant period by charter or by any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary;

(c)any gains (or losses) attributable to Asset Sales;

(d)any unusual, extraordinary or non recurring gains (but not losses); and

(e)the cumulative effect of a change in accounting principles.

In calculating the aggregate net income (or loss) of Borrower and its Restricted
Subsidiaries on a consolidated basis, non-wholly owned Restricted Subsidiaries
of Borrower will be treated as if accounted for under the equity method of
accounting.

"Consolidated Total Assets" means, at any date of determination, the total
amount of assets of Borrower and its Restricted Subsidiaries, as set forth on
the most recent financial statements delivered pursuant to Sections 5.01(a) and
(b).

"Consolidated Total Debt" means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (excluding, however, the types described in clause (f) of the
definition of Indebtedness (other than letters of credit), clause (g) of such
definition (solely to the extent it relates to the types of Indebtedness
described in clause (f) of the definition thereof (other than letters of
credit)), clause (h) of such definition (solely to the extent it relates to the
types of Indebtedness described in clause (f) of the definition thereof (other
than letters of credit)) and clause (i) of such definition) (or, if higher, the
par value or stated face amount of all such Indebtedness (other than zero coupon
Indebtedness) determined on a consolidated basis in accordance with GAAP.

"Consolidated Total Secured Debt" means Consolidated Total Debt that is secured
by a Lien on any asset of Borrower or any of its Restricted Subsidiaries.  

"Contractual Obligation" means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

"Controlled Foreign Corporation" means any Subsidiary that is classified as a
"controlled foreign corporation" within the meaning of Section 957(a) of the
Code.

"Conversion/Continuation Date" means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

13

 

--------------------------------------------------------------------------------

"Conversion/Continuation Notice" means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

"Convertible Notes" means (i) notes issued by Borrower in a public offering,
Rule 144A or other private placement that are optionally convertible into common
stock of Borrower (and cash in lieu of fractional shares), cash or any
combination of cash or common stock of Borrower and (ii) the Spansion Notes.  

"Counterpart Agreement" means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.09.

"Credit Date" means the date of a Credit Extension.

"Credit Document" means any of this Agreement, the Notes, if any, the Amendment
and Restatement Agreement, any Joinder Agreement, the Collateral Documents and
any documents or certificates executed by Borrower in favor of Issuing Bank
relating to Letters of Credit.

"Credit Extension" means the making of a Loan or the issuing of a Letter of
Credit.

"Credit Party" means Borrower and the Guarantors.

"Declining Lender" as defined in Section 2.25.

"Default" means an Event of Default or a condition or event that, after notice
or lapse of time or both, would constitute an Event of Default.

"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to Administrative Agent, any Lender or any Credit
Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies Administrative Agent in writing that
such failure is the result of such Lender's good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified
Administrative Agent, Issuing Bank, Swing Line Lender, any other Lender,
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender's good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by Administrative Agent or
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swing Line Loans under this Agreement; provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon Administrative
Agent's or Borrower's receipt of such certification in form and substance
satisfactory to it and Administrative Agent, or (d) has become the subject of a
Bankruptcy Event or a Bail-in Action.

"Deposit Account" means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

14

 

--------------------------------------------------------------------------------

"Disclosure Letter" means the disclosure letter, dated as of the date hereof, as
amended or supplemented from time to time by Borrower with the written consent
of the Administrative Agent and, if required by the Credit Documents, the
Requisite Lenders (or as supplemented by Borrower pursuant to the terms of the
Credit Documents), delivered by Borrower to the Administrative Agent for the
benefit of the Lenders.

"Disqualified Equity Interests" means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests and the payment
in cash in lieu of the issuance of fractional shares of such Equity Interests),
in whole or in part or (iii) is or becomes convertible into or exchangeable
(unless at the sole option of the issuer thereof) for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 181 days after the Latest Maturity Date then in
effect; provided that Equity Interests will not constitute Disqualified Equity
Interests solely because of provisions giving holders thereof the right to
require repurchase or redemption upon an "asset sale" or "change of control"
occurring prior to the date that is 181 days after the Latest Maturity Date then
in effect if the payment upon such redemption or repurchase is contractually
subordinated in right of payment to the Obligations.

"Documentation Agents" as defined in the preamble hereto.

"Dollars" and the sign "$" mean the lawful money of the United States of
America.

"Domestic Subsidiary" means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Eligible Assignee" means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or an Approved Fund, or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
"accredited investor" (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
neither any Credit Party nor any Affiliate thereof shall be an Eligible
Assignee.

15

 

--------------------------------------------------------------------------------

"Employee Benefit Plan" means any "employee benefit plan" as defined in Section
3(3) of ERISA which is or was within the six years prior to the date of this
Agreement sponsored, maintained or contributed to by, or required to be
contributed by, Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates.

"Environmental Claim" means any notice of violation, claim, action, suit,
proceeding, written demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person
brought against the Borrower or any Restricted Subsidiary, arising (i) pursuant
to or in connection with any actual or alleged violation of any Environmental
Law by the Borrower or any of its Restricted Subsidiaries; (ii) in connection
with the presence of any Hazardous Material on any real property owned or leased
by the Borrower or any Restricted Subsidiary or any actual or alleged Hazardous
Materials Activity of the Borrower or any of its Restricted Subsidiaries; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
public health or safety, natural resources or the environment caused by the
Borrower or any of its Restricted Subsidiaries.

"Environmental Laws" means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Approvals, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or (iii)
occupational or employee safety or health (as it relates to Hazardous
Materials), industrial hygiene, or the protection of the environment, in any
manner applicable to Borrower or any of its Restricted Subsidiaries or any
Material Real Estate Assets.

"Equity Interests" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that Equity Interests shall not include any debt securities
that are convertible into or exchangeable for any combination of Equity
Interests and/or Cash, including, without limitation, Convertible Notes.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

"ERISA Affiliate" means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.  Any former ERISA Affiliate of
Borrower or any of its Restricted Subsidiaries shall continue to be considered
an ERISA Affiliate of Borrower or any such Restricted Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of Borrower or such Restricted Subsidiary and with respect to
liabilities arising after such period for which Borrower or such Restricted
Subsidiary could be liable under the Code or ERISA.

"ERISA Event" means any of the following: (i) a "reportable event" within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation); (ii) the failure to meet the
minimum funding standard of Section 412 of the Code with respect to any Pension

16

 

--------------------------------------------------------------------------------

Plan (whether or not waived in accordance with Section 412(c) of the Code) or
the failure to make by its due date a required installment under Section 430(j)
of the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in liability to Borrower, any of its Restricted Subsidiaries or
any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (v) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which might constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any of its
Restricted Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which could give rise to the
imposition on Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates of material fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Section 409, Section 502(c), (i)
or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan; or
(ix) the imposition of a lien pursuant to Section 430(k) of the Code or ERISA or
a violation of Section 436 of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.  

"Eurodollar Rate Loan" means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Eurodollar Swap Equivalent Rate” means with respect to any Series of Term Loan
B Term Loans the rate equal to the applicable Eurodollar-swap rate as determined
by the Administrative Agent as of the date of allocation of such Series of Term
Loans based on the maturity profile of such Term Loans.

"Event of Default" means each of the conditions or events set forth in Section
9.01.

“Excess Cash Flow” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period,

 

minus (without duplication and without duplication of deductions or additions in
any prior or future period):

(a)repayments, prepayments and other cash payments made with respect to the
principal of any Indebtedness or the principal component of any Capital Lease
Obligations of such Person or any of its Restricted Subsidiaries during such
period (excluding voluntary and mandatory prepayments of Term Loans, but
including all premium, make-whole or penalty payments paid in cash (to the
extent such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income and such payments are not otherwise
prohibited hereunder) and all repayments with respect to revolving Indebtedness
to the extent accompanied by a corresponding reduction in commitments);

17

 

--------------------------------------------------------------------------------

provided that, with respect to any mandatory prepayment of Indebtedness (other
than, for the avoidance of doubt, Term Loans), such prepayments shall only be
deducted pursuant to this clause (a) to the extent not deducted in the
computation of net proceeds in respect of the asset disposition or condemnation
giving rise thereto; minus 

(b)(i) cash payments made by such Person or any of its Restricted Subsidiaries
during such period in respect of capital expenditures, acquisitions of
intellectual property, acquisitions, Investments and Restricted Payments (but
only to the extent limited to ordinary course dividends based on historic
practice), and (ii) cash payments that such Person or any of its Restricted
Subsidiaries is required to make in respect of capital expenditures,
acquisitions of intellectual property, acquisitions and Investments within 365
days after the end of such period pursuant to binding obligations entered into
prior to or during such period; provided that amounts described in this clause
(ii) will not reduce Excess Cash Flow in subsequent periods, and, to the extent
not paid, will increase Excess Cash Flow in the subsequent period; minus

(c)cash payments made by such Person or any of its Restricted Subsidiaries
during such period in respect of (i) long-term liabilities other than
Indebtedness or (ii) items for which an accrual or reserve was established in a
prior period, in each case to the extent such payments are not expensed during
such period or are not deducted in calculating Consolidated Net Income; minus

(d)(i) cash payments made by such Person or any of its Restricted Subsidiaries
during such period in respect of Taxes, to the extent such payments exceed the
amount of tax expense deducted in calculating such Consolidated Net Income, and
(ii) cash payments that such Person or any of its Restricted Subsidiaries will
be required to make in respect of Taxes within 180 days after the end of such
period; provided that amounts described in this clause (ii) will not reduce
Excess Cash Flow in subsequent periods; minus

(e)all cash payments and other cash expenditures made by such Person or any of
its Restricted Subsidiaries during such period that were not expensed during
such period in accordance with GAAP; minus

(f)all non-cash credits included in calculating such Consolidated Net Income;
minus

(g)an amount equal to the sum of (i) the increase in the working capital of such
Person during such period, if any, plus (ii) the increase in long-term accounts
receivable of such Person and its Restricted Subsidiaries, if any;

plus (without duplication and without duplication of deductions or additions in
any prior or future period):

(a)(a) all non-cash charges, losses and expenses (including, without limitation,
Taxes) of such Person or any of its Restricted Subsidiaries that were deducted
in calculating such Consolidated Net Income; plus

(b)all cash payments received by such Person or any of its Restricted
Subsidiaries during such period with respect to swap contracts that were not
treated as revenue or net income under GAAP; plus

(c)an amount equal to the sum of (i) the decrease in working capital of such
Person during such period, if any, plus (ii) the decrease in long-term accounts
receivable of such Person and its

18

 

--------------------------------------------------------------------------------

Restricted Subsidiaries, if any (other than any such increases contemplated by
clauses (i) and (ii) of this clause (c) that are directly attributable to
acquisitions of a Person or business unit by the Borrower and its Restricted
Subsidiaries during such period); plus  

(d)all amounts referred to in clauses (a) and (b) above to the extent funded
with the proceeds of the issuance or the incurrence of Indebtedness (other than
proceeds of revolving loans), the sale or issuance of Equity Interests, the
proceeds of any Asset Sales outside the ordinary course of business or other
proceeds not included in Consolidated Net Income.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act
(determined after giving effect to Section 8.12 and any other "keepwell, support
or other agreement" for the benefit of such Guarantor and any and all guarantees
of such Guarantor's Swap Obligations by other Credit Parties) at the time the
Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal  withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under Section 2.22(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(f), and (d)
any U.S. federal withholding Taxes imposed under FATCA.

"Existing Credit Agreement" means the Credit and Guaranty Agreement, dated as of
June 26, 2012, by and among Borrower, the Guarantors party thereto, Morgan
Stanley, as administrative agent and collateral agent, and the other parties
thereto from time to time, as amended, supplemented or otherwise modified prior
to the date hereof.  

“Existing Letters of Credit” means the letters of credit identified on Schedule
1.01 hereto.  

"Extending Lender" as defined in Section 2.25.

19

 

--------------------------------------------------------------------------------

"Extension Effective Date" as defined in Section 2.25.

"Extension Request Date" as defined in Section 2.25.

"Facility" means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries or any of
their respective predecessors or Affiliates.

"Fair Market Value" means the sales price that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by a Financial Officer of
Borrower or the Restricted Subsidiary with respect to sales prices not in excess
of $25,000,000 or determined in good faith by the Board of Directors of Borrower
or the Restricted Subsidiary with respect to sales prices equal to or in excess
of $25,000,000, as applicable, which determination will be conclusive (unless
otherwise provided in this Agreement).

"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

"Federal Funds Effective Rate" means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

"Financial Officer" of any Person means the chief financial officer, treasurer,
assistant treasurer or vice president of finance or controller of such Person.

"Financial Officer Certification" means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of Borrower that such financial statements were prepared in
accordance with GAAP and fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year end adjustments.

"First Priority" means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

"Fiscal Quarter" means a fiscal quarter of any Fiscal Year.

"Fiscal Year" means the fiscal year of Borrower and its Subsidiaries ending on
the Sunday closest to December 31 of each calendar year.

20

 

--------------------------------------------------------------------------------

"Fixed Charge Coverage Ratio" means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four Fiscal Quarter Period
then ending to (ii) Consolidated Fixed Charges for such four Fiscal Quarter
Period.

"Flood Hazard Property" as defined in Schedule 5.12.

"Foreign Subsidiary" means (i) any Domestic Subsidiary substantially all of
whose assets consist of stock of Controlled Foreign Corporations, (ii) any
Controlled Foreign Corporation and (iii) any Subsidiary of a Subsidiary
described in clauses (i) or (ii) above.

"Funding Notice" means a notice substantially in the form of Exhibit A-1.

"GAAP" means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

"Governmental Acts" means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

"Governmental Approval" means any authorizations, consents, approvals, licenses,
rulings, permits, certifications, exemptions, filings or registrations by or
with a Governmental Authority required by applicable requirements of law to be
obtained or held by Borrower or any of its Restricted Subsidiaries in connection
with its business, the due execution, delivery and performance of the Credit
Documents, the creation, perfection and enforcement of the Liens contemplated by
the Collateral Documents and the other transactions contemplated hereby.

"Governmental Authority" means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency,
central bank or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

"Grantor" as defined in the Pledge and Security Agreement.

"Guaranteed Obligations" as defined in Section 8.01.

"Guarantor" means each wholly-owned Domestic Subsidiary of Borrower that is a
Restricted Subsidiary (other than an Immaterial Subsidiary or a Foreign
Subsidiary).

"Guaranty" means the guaranty of each Guarantor set forth in Article 8.

"Hazardous Materials" means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law.

"Hazardous Materials Activity" means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

21

 

--------------------------------------------------------------------------------

"Hedging Agreement" means any swap, cap, collar, forward purchase or similar
agreements or arrangements dealing with interest rates, currency exchange rates
or commodity prices, either generally or under specific contingencies, excluding
any Bond Hedge or Warrant.

"Hedging Obligations" means obligations under or with respect to Hedging
Agreements.

"Highest Lawful Rate" means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

"Historical Financial Statements" means, as of the Closing Date, (i) the audited
financial statements of each of Borrower and its Subsidiaries and Spansion and
its Subsidiaries, for the immediately preceding three Fiscal Years, consisting
of balance sheets and the related consolidated statements of income,
stockholders' equity and cash flows for such Fiscal Years, and (ii) the
unaudited financial statements of each of Borrower and its Subsidiaries and
Spansion and its Subsidiaries as of the most recent Fiscal Quarter ended after
the date of the most recent applicable audited financial statements and at least
ten days prior to the Closing Date, consisting of a balance sheet and the
related consolidated statements of income, stockholders' equity and cash flows
for the three, six or nine month period, as applicable, ending on such date,
and, in the case of clauses (i) and (ii), certified by the Financial Officer of
Borrower or Spansion as the case may be, as fairly presenting, in all material
respects, the financial condition of Borrower and its Subsidiaries or Spansion
and its Subsidiaries, as applicable, as at the dates indicated and the results
of their operations and their cash flows for the periods indicated, subject, in
the case of clause (ii), to changes resulting from audit and normal year-end
adjustments.

"Immaterial Subsidiary" means each Restricted Subsidiary of Borrower now
existing or hereafter acquired or formed and each successor thereto, (a) which
accounts for not more than (i) 3.0% of the consolidated gross revenues (after
intercompany eliminations) of Borrower and its Subsidiaries or (ii) 3.0% of the
net book value of the consolidated assets (after intercompany eliminations) of
Borrower and its Subsidiaries, in each case, as of the last day of the most
recently completed Fiscal Quarter as reflected on the financial statements for
such quarter and (b) if the Restricted Subsidiaries that constitute Immaterial
Subsidiaries pursuant to clause (a) above account for, in the aggregate, more
than 10% of such consolidated gross revenues and more than 10% of the net book
value of the consolidated assets, each as described in clause (a) above, then
the term "Immaterial Subsidiary" shall not include each such Subsidiary
(starting with the Subsidiary that accounts for the most consolidated gross
revenues or consolidated assets and then in descending order) necessary to
account for at least 90% of the consolidated gross revenues and 90% of the net
book value of the consolidated assets, each as described in clause (a) above.

"Increased Amount Date" as defined in Section 2.23(a).

"Incremental Equivalent Debt" as defined in Section 6.01(o).

"Indebtedness" means, as applied to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person's
business, deferred employee compensation arrangements in the ordinary course of
business and earn-out obligations), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the

22

 

--------------------------------------------------------------------------------

seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of credit
or similar arrangements, (g) all guarantee obligations of such Person in respect
of obligations of others of the kind referred to in clauses (a) through (f)
above, (h) all obligations of the kind referred to in clauses (a) through (g)
above secured by any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation; provided, that the amount of such
Indebtedness shall be limited to the lesser of such obligation and the value of
the property subject to such Lien if such Person has not assumed or become
liable for the payment of such obligation, and (i) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of Disqualified Equity Interests of such Person.

"Indemnified Liabilities" means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), out-of-pocket
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and disbursements of one primary counsel (with
exceptions for conflicts of interest) and one local counsel in each relevant
jurisdiction) in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or out-of-pocket expenses incurred by Indemnitees in enforcing this
indemnity, whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders'
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, any
amendments, waivers or consents with respect to any provision of this Agreement
or any of the other Credit Documents, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) any commitment
letter, fee letter or engagement letter delivered by any Agent or any Lender to
Borrower with respect to the transactions contemplated by this Agreement; or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Borrower or any of its Restricted Subsidiaries.

"Indemnified Taxes" means (i) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (ii) to the extent not otherwise
described in (i), Other Taxes.

"Indemnitee" as defined in Section 11.03(a).

"Insurance Loss Addback" means, with respect to any period, the amount of any
loss incurred during such period for which there is insurance or indemnity
coverage and for which a related insurance or indemnity recovery is not recorded
in accordance with GAAP, but for which such insurance or indemnity recovery is
reasonably expected to be received by a Credit Party in a subsequent period and
within one year of the date of the underlying loss.

23

 

--------------------------------------------------------------------------------

"Insurance Loss Deduction" means, with respect to any period, the amount of any
Insurance Loss Addback included in determining Consolidated Adjusted EBITDA for
a prior period in the event that either (i) any insurance or indemnity recovery
related to such Insurance Loss Addback is actually and finally denied by the
applicable insurer or indemnifying party during such period, or (ii) one year
has elapsed from the date of the underlying loss without the receipt of an
actual insurance or indemnity recovery.

"Intellectual Property" as defined in the Pledge and Security Agreement.

"Intellectual Property Security Agreements" as defined in the Pledge and
Security Agreement.

"Intercompany Note" means a promissory note substantially in the form of Exhibit
J evidencing certain Indebtedness owed among Credit Parties and their Restricted
Subsidiaries.

"Interest Payment Date" means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months "Interest Payment Date"
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.  

"Interest Period" means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or twelve months if agreed to by all
affected Lenders), as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c) and (d), of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of any Class
of Term Loans shall extend beyond such Class's Term Loan Maturity Date; and (d)
no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Commitment Termination Date.

"Interest Rate Agreement" means any Hedging Agreement entered into for the
purpose of hedging the interest rate exposure associated with Borrower's and its
Restricted Subsidiaries' operations and not for speculative purposes.

"Interest Rate Determination Date" means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

"Investment" means (i) any purchase or other acquisition by Borrower or any of
its Restricted Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than a Guarantor); (ii) any loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business),
extension of credit (by way of guaranty or otherwise) or capital contributions
by Borrower or any of its Restricted Subsidiaries to any other Person (other
than Borrower or any Guarantor).

24

 

--------------------------------------------------------------------------------

“IP Subsidiary” means a Subsidiary of Borrower that (i) is a Guarantor under the
Credit Documents, (ii) other than with respect to the Credit Documents and
intercompany Indebtedness permitted under Section 6.01, has no other
Indebtedness, and (iii) has Organizational Documents which limit the permitted
activities of such  IP  Subsidiary to the  ownership of Intellectual Property
and activities  necessary or  incidental  to the  foregoing.

"IRS" means the United States Internal Revenue Service.

"Issuance Notice" means an Issuance Notice substantially in the form of Exhibit
A-3.

"Issuing Bank" means Morgan Stanley Bank, N.A., as Issuing Bank hereunder,
together with its permitted successors and assigns in such capacity; provided
that, solely with respect to the Existing Letters of Credit issued by Silicon
Valley Bank, Silicon Valley Bank shall be deemed to be an Issuing Bank (and each
reference in this Agreement to “Issuing Bank” solely when made in respect of the
Existing Letters of Credit issued by Silicon Valley Bank, shall be deemed to
refer to Silicon Valley Bank).

“Japanese Receivables Subsidiary” means any Subsidiary of Borrower at any time
holding a substantial portion of the accounts receivable owed by Japanese
customers of Borrower and its Subsidiaries.

"Joinder Agreement" means an agreement substantially in the form of Exhibit K.

"Joint Venture" means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

"Latest Maturity Date" means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any New Term Loan, any New
Revolving Loan Commitment or any New Revolving Loan.

“LCA Election” has the meaning specified in Section 1.02.

“LCA Test Date” has the meaning specified in Section 1.02.

"Lender" means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

"Lender Counterparty" means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedging Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) at the time of entry into such
Hedging Agreement but subsequently, after entering into a Hedging Agreement,
ceases to be an Agent or a Lender (or an Affiliate thereof), as the case may
be).

"Letter of Credit" means a standby letter of credit issued or to be issued by
Issuing Bank pursuant to this Agreement in the form of Exhibit L-2 or in such
other form as may be approved from time to time by Issuing Bank.  Each Existing
Letter of Credit shall be deemed to be “Letter of Credit” issued on the Closing
Date for all purposes of the Credit Documents.

25

 

--------------------------------------------------------------------------------

"Letter of Credit Sublimit" means the lesser of (i) $25,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

"Letter of Credit Usage" means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.

"Lien" means any lien, mortgage, pledge, collateral assignment, security
interest, hypothecation, charge or encumbrance of any kind (including any
conditional sale or other title retention agreement, and any capital lease) and
any other security agreement or preferential arrangement in the nature of
security of any kind or nature whatsoever.

"Limited Condition Acquisition" means any Permitted Acquisition the consummation
of which by Borrower or any Subsidiary is not expressly conditioned on the
availability of, or on obtaining, third party financing.

“Limited Condition Acquisition Provision” has the meaning specified in Section
1.02(d).

"Loan" means a Term Loan, a Revolving Loan, a Swing Line Loan, a New Term Loan
and a New Revolving Loan.

"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.

"Material Adverse Effect" means a material adverse effect on (i) the business,
financial condition, operation, performance or properties of Borrower and its
Restricted Subsidiaries taken as a whole; or (ii) the rights and remedies of,
the Collateral Agent, the Administrative Agent or any other Agent and any Lender
or any Secured Party under any Credit Document, taken as a whole.

"Material Indebtedness" shall mean any Indebtedness (other than the Loans and
Hedging Obligations) of Borrower or any of its Restricted Subsidiaries in an
aggregate outstanding principal amount exceeding $50,000,000.

"Material Real Estate Asset" means any domestic fee owned Real Estate Asset
having a fair market value in excess of $10,000,000.

"Moody's" means Moody's Investor Services, Inc.

"Morgan Stanley" means Morgan Stanley Senior Funding, Inc.

"Mortgage" means a mortgage, deed of trust or other similar instrument
reasonably satisfactory to Collateral Agent.  

"Multiemployer Plan" means any Employee Benefit Plan which is a "multiemployer
plan" as defined in Section 3(37) of ERISA.

"NAIC" means The National Association of Insurance Commissioners, and any
successor thereto.  

26

 

--------------------------------------------------------------------------------

"Net Cash Proceeds" means, with respect to the incurrence or issuance of
Indebtedness or Equity Interests, the cash proceeds thereof, net of customary
fees, commissions, costs and other expenses incurred in connection therewith.

“New Lender” as defined in Section 2.25.

"New Revolving Loan Commitments" as defined in Section 2.23(a).

"New Revolving Loan Lender" as defined in Section 2.23(a).

"New Revolving Loan Exposure" means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Revolving Loans of
such Lender.

"New Revolving Loans" as defined in Section 2.23(b).

"New Revolving Loan Maturity Date" means the date on which New Revolving Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

"New Term Loan Commitments" as defined in Section 2.23(a).

"New Term Loan Exposure" means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

"New Term Loan Lender" as defined in Section 2.23(a).

"New Term Loan Maturity Date" means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

"New Term Loans" as defined in Section 2.23(c).

“Non-Cash Consideration” means (a) any liabilities of Borrower or its
Subsidiaries that are assumed by the transferee of assets and for which Borrower
and its Subsidiaries have been validly released by the applicable creditors in
writing, (b) promissory notes, (c) discounts to pricing for goods or services
and (d) other properties or assets received in consideration for an Asset Sale.

"Non-Public Information" means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

"Non-U.S. Lender" means a Lender that is not a U.S. Person.

"Note" means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

"Notice" means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

"Obligations" means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Arranger, Lenders or any of them and Lender Counterparties or Treasury
Services Providers, under any Credit Document, Secured Hedge Agreement or
Secured Treasury Services Agreement, whether for principal, interest (including
interest

27

 

--------------------------------------------------------------------------------

which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Secured Hedge Agreements, fees, expenses,
indemnification, overdrafts and related liabilities under Secured Treasury
Services Agreements, or otherwise; provided that (i) the “Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor and (ii) “Obligations” shall exclude obligations arising from any Bond
Hedge or Warrant.

"Obligee Guarantor" as defined in Section 8.06.

"OFAC" means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

"Organizational Documents" means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended.  In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such "Organizational Document" shall
only be to a document of a type customarily certified by such governmental
official.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

"Other Debt Securities" means unsecured Indebtedness and Convertible Notes.

"Other Taxes" means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22(b)).

"Parent" means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

"Participant Register" as defined in Section 11.06(g).  

"PATRIOT Act" as defined in Section 3.01.

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

28

 

--------------------------------------------------------------------------------

"Permitted Acquisition" means (i) any acquisition approved by the Requisite
Lenders pursuant to Section 11.05 or (ii) any transaction or series of related
transactions for the purpose of or resulting in the acquisition by Borrower or
any of its wholly owned Restricted Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets or Equity Interests of, or
a business line or unit or a division of, any Person; provided,

(i)immediately prior to, and after giving effect thereto, (x) in the case of a
Limited Condition Acquisition, no Default or Event of Default shall have
occurred and be continuing or would result therefrom on the date the definitive
agreements for such Limited Condition Acquisition are entered into, on the date
of closing of such Limited Condition Acquisition and on the date of the
incurrence of any New Revolving Loan Commitments or New Term Loan Commitments
the proceeds of which are to be used to consummate a Limited Condition
Acquisition (in each case, as determined in accordance with the Limited
Condition Acquisition Provision) and (y) in the case of any other Permitted
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom as of the date of the closing of such
Permitted Acquisition;

(ii)all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Approvals;

(iii)in the case of the purchase or other acquisition of Equity Interests,
Borrower shall have taken, or caused to be taken, promptly after the date such
Person becomes a Subsidiary of Borrower, each of the actions set forth in
Section 5.09 or Section 5.10, if and as applicable;

(iv)Borrower and its Restricted Subsidiaries shall be in compliance with the
financial covenants set forth in Article 7 on a pro forma basis after giving
effect to such acquisition as of the last day of the Test Period most recently
ended (as determined in accordance with Section 1.02 and subject to the Limited
Condition Acquisition Provision);

(v)Borrower shall have delivered to Administrative Agent (A) with respect to any
transaction or series of related transactions involving Acquisition
Consideration of more than $35,000,000, at least 3 Business Days prior to such
proposed acquisition, (i) a Compliance Certificate evidencing compliance with
the covenants set forth in Article 7 as required under clause (iv) above and
(ii) a notice of the aggregate consideration for such acquisition and any other
information reasonably required to demonstrate compliance with the covenants set
forth in Article 7 and (B) with respect to any transaction or series of related
transactions involving Acquisition Consideration of more than $250,000,000
promptly upon request by Administrative Agent, (i) a copy of the acquisition
agreement related to the proposed Permitted Acquisition (and any related
documents reasonably requested by Administrative Agent) and (ii) to the extent
available, quarterly and annual financial statements of the Person whose Equity
Interests or assets are being acquired for the twelve month period immediately
prior to such proposed Permitted Acquisition, including any audited financial
statements that are available;

(vi)any Person or assets or division as acquired in accordance herewith shall be
engaged in or related to a Permitted Business; and

(vii)the Board of Directors of the Person to be acquired shall have approved the
consummation of such acquisition (which approval shall not have been withdrawn).

29

 

--------------------------------------------------------------------------------

"Permitted Business" means any of the businesses in which Borrower and its
Restricted Subsidiaries are engaged on the Closing Date, and any business
reasonably related, incidental, complementary or ancillary thereto.

"Permitted License" as defined in Section 4.23(a).

"Permitted Liens" means each of the Liens permitted pursuant to Section 6.02.

"Permitted Refinancing" means, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal or extension thereof; provided
that (i) the principal amount (or accreted value, if applicable) thereof does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder, (ii)
such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iii) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable, taken as a whole, to the Lenders (as determined in good faith by the
Board of Directors of Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (iv) Indebtedness of a Restricted Subsidiary that is not a Borrower or
Guarantor shall not be refinanced by Indebtedness of a Borrower or a Guarantor
and (v) no person is an obligor under such modified, refinanced, refunded,
renewed or extended Indebtedness that was not an obligor under such Indebtedness
prior to such modification, refinancing, refunding, renewal or extension.

"Person" means and includes individuals, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

"Platform" as defined in Section 5.01(m).

"Pledge and Security Agreement" means the Amended and Restated Pledge and
Security Agreement to be executed by Borrower and each Guarantor substantially
in the form of Exhibit I, as it may be amended, restated, supplemented or
otherwise modified from time to time.

"Prime Rate" means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the “Prime Lending Rate”, then
the highest of such rates (with each change in the Prime Rate to be effective as
of the date of publication in The Wall Street Journal of a “Prime Lending Rate”
that is different from that published on the preceding domestic Business Day);
provided that in the event The Wall Street Journal shall, for any reason, fail
or cease to publish the “Prime Lending Rate”, the Administrative Agent shall
choose a reasonably comparable index or source to use as the basis for the Prime
Rate.  

"Principal Office" means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person's "Principal Office" as set forth on Appendix B,
or such other office or office of a third

30

 

--------------------------------------------------------------------------------

party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Borrower, Administrative Agent and each  Lender.

"Projections" as defined in Section 4.08.

"Pro Rata Share" means (i) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by (b)
the aggregate Revolving Exposure of all Lenders and (ii) with respect to all
payments, computations and other matters relating to New Term Loan Commitments
or New Term Loans of a particular Series, the percentage obtained by dividing
(a) the New Term Loan Exposure of that Lender with respect to that Series by (b)
the aggregate New Term Loan Exposure of all Lenders with respect to that
Series.  For all other purposes with respect to each Lender, "Pro Rata Share"
means the percentage obtained by dividing (A) an amount equal to the sum of the
Term Loan Exposure and the Revolving Exposure of that Lender, by (B) an amount
equal to the sum of the aggregate Term Loan Exposure and the aggregate Revolving
Exposure of all Lenders.

"Public Lenders" means Lenders that do not wish to receive material non-public
information with respect to Borrower, its Subsidiaries or their securities.

"Qualified ECP Guarantor" shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an "eligible
contract participant" under the Commodity Exchange Act and can cause another
person to qualify as an "eligible contract participant" at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

"Real Estate Asset" means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

"Recipient" means, as applicable, (i) Administrative Agent, (ii) any Lender and
(iii) Issuing Bank.

"Refinancing" as defined in the preamble hereto.

"Refunded Swing Line Loans" as defined in Section 2.03(b)(iv).

"Register" as defined in Section 2.07(a).

"Regulation D" means Regulation D of the Board of Governors, as in effect from
time to time.

"Regulation FD" means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

"Reimbursement Date" as defined in Section 2.04(d).

“Related Assets” means, with respect to any receivables, any assets related
thereto, including all collateral securing such receivables, all contracts and
contract rights, purchase orders, leases, security interests, financing
statements or other documentation in respect of such receivables, and all
guarantees, indemnities, warranties or other documentation or other obligations
in respect of any such receivable, all causes of actions and rights of demand or
to sue on such receivable, any other assets which are

31

 

--------------------------------------------------------------------------------

customarily transferred, or in respect of which security interests are
customarily granted in connection with transactions involving receivables,
interest in goods or inventory represented by the receivables and all goods or
inventory returned by or reclaimed, repossessed or recovered from, the account
debtor and any collections or proceeds of the foregoing.

"Release" means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

"Requisite Lenders" means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.

“"Requisite Term Lenders”" means one or more Lenders having or holding Term Loan
Exposure representing more than 50% of the aggregate Term Loan Exposure of all
Lenders.

"Restricted Party" means a Person that is (i) listed on, or owned or controlled
by a Person listed on, a Sanctions List; (ii) located in or organized under the
laws of a country or territory that is the subject of country- or territory-wide
Sanctions, or a Person who is owned or controlled by, or acting on behalf of
such a Person; or (iii) otherwise a subject of Sanctions.

"Restricted Payment" means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Borrower or any of
its Restricted Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of that class of stock to the holders of that class;
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock of Borrower or any of its Restricted Subsidiaries now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding Equity Interests of Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding; (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness and (v)
any payments in respect of the repurchase, redemption, conversion, defeasance or
other retirement for value of any Convertible Notes that constitute Subordinated
Indebtedness.  Notwithstanding the foregoing, and for the avoidance of doubt,
(1) the conversion of, or payment for (including, without limitation, payments
of principal and payments upon redemption or repurchase), or paying any interest
with respect to, any Convertible Notes shall not constitute a Restricted Payment
and (2) any payment with respect to, or early unwind or settlement of, any Bond
Hedge or Warrant shall not constitute a Restricted Payment.

"Restricted Subsidiary" means at any time any Subsidiary of Borrower other than
an Unrestricted Subsidiary.

"Revolving Commitment" means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and "Revolving Commitments" means such commitments of
all Lenders in the aggregate.  The amount of each Lender's Revolving Commitment,
if any, is set forth on Appendix A, in the applicable Assignment Agreement or in
a Joinder Agreement, as applicable, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate amount of the
Revolving Commitments as of the Closing

32

 

--------------------------------------------------------------------------------

Date was $450,000,000 and the aggregate amount of the Revolving Commitments as
of the Amendment No. 2 Effective Date is $540,000,000.

"Revolving Commitment Period" means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

"Revolving Commitment Termination Date" means (x) the earliest to occur of (i)
March 12, 2020 (as such date may be extended for all or a portion of the
Revolving Commitments pursuant to Section 2.25), (ii) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.13(b), and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 9.01 or (y) the New Revolving Loan Maturity Date, as applicable.

"Revolving Exposure" means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender's Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and (e)
the aggregate amount of all participations by that Lender in any outstanding
Swing Line Loans.

"Revolving Loan" means a Loan made by a Lender to Borrower pursuant to Section
2.02(a) and/or a New Revolving Loan.  

"Revolving Loan Note" means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

"S&P" means Standard & Poor's Financial Services, LLC.

"Sanctioned Country" means any country or region subject to a comprehensive
sanctions program administered and regulated by OFAC.  For the avoidance of
doubt, as of the Closing Date, Sanctioned Countries are the Crimea region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria.

"Sanctions" means any trade, economic or financial sanctions laws, regulations,
embargoes or restrictive measures administered, enacted or enforced by a
Sanctions Authority.

"Sanctions Authority" means:

(a)the Security Council of the United Nations;

(b)the United States of America;

(c)the European Union;

(d)the UK; and

(e)the governments and official institutions or agencies of any of paragraphs
(a) to (d) above, including OFAC, the U.S. Department of State, and Her
Majesty's Treasury.

33

 

--------------------------------------------------------------------------------

"Sanctions List" means the Specially Designated Nationals and Blocked Persons
List, the Foreign Sanctions Evaders List and the Sectoral Sanctions
Identification List maintained by OFAC, the Consolidated List of Financial
Sanctions Targets and the Investment Ban List maintained by Her Majesty's
Treasury, or any similar list maintained by, or public announcement of a
Sanctions designation made by, a Sanctions Authority, each as amended,
supplemented or substituted from time to time.

“SEC” means the United States Securities and Exchange Commission.

"Secured Hedge Agreement" means a Hedging Agreement among one or more Credit
Parties and a Lender Counterparty.

"Secured Leverage Ratio" means, at any date, the ratio of (i) Consolidated Total
Secured Debt as of such date to (ii) Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending on or most recently prior to such date.

"Secured Parties" has the meaning assigned to that term in the Pledge and
Security Agreement.

"Secured Treasury Services Agreement" means a Treasury Services Agreement among
one or more Credit Parties and a Treasury Services Provider.

"Securities" means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness for borrowed money, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
"securities" or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing; provided that
"Securities" shall not include any earn-out agreement or obligation or any
employee bonus or other incentive compensation plan or agreement.

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.

"Security Supplement" has the meaning assigned to that term in the Pledge and
Security Agreement.

"Series" means a series of Loans.

"Solvency Certificate" means a Solvency Certificate of a Financial Officer of
Borrower substantially in the form of Exhibit G-2.

"Solvent" means, with respect to the Credit Parties, taken as a whole, that as
of the date of determination, (i) the sum of debt (including contingent
liabilities) of the Credit Parties, taken as a whole, does not exceed the
present fair saleable value of the present assets of the Credit Parties, taken
as a whole, (ii) the capital of the Credit Parties, taken as a whole, is not
unreasonably small in relation to the business of the Credit Parties, taken as a
whole, as contemplated on the Closing Date or with respect to any transaction
contemplated to be undertaken after the Closing Date, as contemplated as of the
Closing Date, and (iii) the Credit Parties have not incurred and do not intend
to incur, or do not believe (nor should it reasonably believe) that they will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise).  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at

34

 

--------------------------------------------------------------------------------

such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

"Spansion" means Spansion, Inc., a Delaware corporation.

“Spansion Capped Call Agreements” means the letter agreements in respect of call
option transactions, dated August 20, 2012, entered into by Spansion and
Spansion LLC with the counterparties thereto in connection with the issuance of
the Spansion Notes.

"Spansion Merger" means the merger of Spansion Merger Sub with and into
Spansion, with Spansion becoming a wholly-owned Domestic Subsidiary of the
Borrower and a Guarantor.

"Spansion Merger Agreement" means the Agreement and Plan of Merger and
Reorganization, dated December 1, 2014, among the Borrower, Spansion Merger Sub
and the Spansion.

"Spansion Merger Closing Date" means the closing date of the Spansion Merger.

"Spansion Merger Sub" means Mustang Acquisition Corporation, a Delaware
corporation and wholly-owned Subsidiary of the Borrower.

“Spansion Notes” means the 2.00% Exchangeable Senior Notes due 2020 issued by
Spansion LLC.

"Specified Assets" has the meaning set forth in Schedule 1.01 to the Disclosure
Letter.

"Specified Loan Party" means any Credit Party that is not an "eligible contract
participant" under the Commodity Exchange Act.

“Specified Representations” means the representations and warranties made by the
Credit Parties set forth in Sections 4.01(i), 4.01(ii), 4.03, 4.04(i)(1),
4.04(i)(2), 4.04(iv), 4.06, 4.15(d), 4.19, 4.22, 4.23 and 4.24 of this Agreement
and Section 3.4 of the Pledge and Security Agreement.

"Subject Transaction" as defined in Section 1.02(b).

"Subordinated Indebtedness" means any unsecured Indebtedness of any Credit Party
permitted under Section 6.01 that is by its terms subordinated in right of
payment to the Obligations of such Credit Party on terms reasonably satisfactory
to the Administrative Agent.

"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
"qualifying share" of the former Person shall be deemed to be outstanding.

35

 

--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

"Swing Line Exposure" means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Applicable Percentage of the total  Swing Line
Exposure at such time.

"Swing Line Lender" means Morgan Stanley, in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

"Swing Line Loan" means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.03.

"Swing Line Note" means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

"Swing Line Sublimit" means the lesser of (i) $25,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

"Syndication Agents" as defined in the preamble hereto.

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

"Term Loan" means each New Term Loan of any Series.

"Term Loan A Term Loan" means each New Term Loan of any Series that requires
amortization in an amount greater than 1% per annum.

"Term Loan B Term Loan" means each New Term Loan of any Series that requires
amortization in an amount equal to or less than 1% per annum in any year (other
than the final year prior to the applicable Term Loan Maturity Date).

"Term Loan Commitment" means the commitment of a Lender to make or otherwise
fund a New Term Loan, and "Term Loan Commitments" means such commitments of all
Lenders in the aggregate.  The amount of each Lender's Term Loan Commitment, if
any, is set forth in the applicable Assignment Agreement or in the applicable
Joinder Agreement, subject to any adjustment or reduction pursuant to the terms
and conditions hereof or in the applicable Joinder Agreement.  

"Term Loan Exposure" means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender's Term Loan
Commitment.

"Term Loan Maturity Date" means the earlier of (i) the applicable New Term Loan
Maturity Date and (ii) the date on which all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.

36

 

--------------------------------------------------------------------------------

"Term Loan Note" means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

"Test Period" in effect at any time means the period of four consecutive Fiscal
Quarters of Borrower ended on or prior to such time (taken as one accounting
period) in respect of which financial statements for each Fiscal Quarter or
Fiscal Year were required to be delivered pursuant to Section 5.01(a) or
5.01(b).

"Title Policy" as defined in Schedule 5.12.

"Total Leverage Ratio" means, at any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated Adjusted EBITDA for the four Fiscal
Quarter period ending on or most recently prior to such date.

"Total Utilization of Revolving Commitments" means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.

"Transaction Costs" means the fees, costs and expenses payable by Borrower or
any of Borrower's Restricted Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents.

"Treasury Services Agreement" means any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

"Treasury Services Provider" means each Lender, each Agent and each of their
respective Affiliates counterparty to a Treasury Services Agreement (including
any Person who is an Agent or a Lender (and any Affiliate thereof) at the time
of entry into such Treasury Services Agreement but subsequently, after entering
into a Treasury Services Agreement, ceases to be an Agent or a Lender (or an
Affiliate thereof), as the case may be).

"Type of Loan" means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

"UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

"Unrestricted Subsidiary" means any Subsidiary of Borrower that at the time of
determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.13, and Deca Technologies,
Inc., a Cayman corporation, and its Subsidiaries (unless designated as a
Restricted Subsidiary in accordance with Section 5.13).

"U.S. Government Obligations" means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agent or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.

"U.S. Person" means a "United States person" within the meaning of Section
7701(a)(30) of the Code.

37

 

--------------------------------------------------------------------------------

"U.S. Tax Certificate" as defined in Section 2.20(f)(ii)(B)(3).

"Warrant" means (i) a call option or similar derivative instrument in respect of
Borrower's common stock sold by Borrower substantially concurrently with any
purchase by the Borrower of a related Bond Hedge and having an initial strike or
exercise price (howsoever defined) greater than the strike or exercise price
(howsoever defined) of such Bond Hedge and (ii) a call option or similar
derivative instrument sold by Spansion in connection with its purchase of the
Spansion Capped Call Agreements.

"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

"Weighted Average Yield" means with respect to any Loan or any other loan or
other Indebtedness, on any date of determination, the weighted average yield to
maturity (based on the lesser of a four-year average life to maturity or the
remaining life to maturity), in each case, to be determined by the
Administrative Agent consistent with generally accepted financial practice,
after giving effect to interest rates and bases, margins, upfront or similar
fees or original issue discount shared with all lenders or holders thereof, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
thereof as of the date of such determination.

"Withholding Agent" means any Credit Party and Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.Accounting Terms; Certain Pro Forma Adjustments.

(a)Accounting Terms.  Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if Borrower notifies the
Administrative Agent that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies Borrower that the Requisite Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. All terms of an accounting or financial nature (including,
without limitation, the definitions of Capital Lease, Consolidated Interest
Expense, Consolidated Total Debt, Consolidated Total Secured Debt and
Indebtedness) shall be construed without giving effect to any changes to the
current GAAP accounting model for leases of the type described in the FASB and
IASB joint exposure draft published on August 17, 2010 entitled "Leases (Topic
840)" or otherwise arising out of the FASB project on lease accounting described
in such exposure draft.  Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used

38

 

--------------------------------------------------------------------------------

herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (a) any election under
Statement of Financial Accounting Standards 159, The Fair Value Option for
Financial Assets and Financial Liabilities, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Indebtedness of
Borrower or any Restricted Subsidiary at "fair value", as defined therein or (b)
the Accounting Standards Codification "ASC" 470 20 65-1, or any successor
thereto, requiring for the debt component of convertible debt securities to be
accounted separately from the equity component. 

(b)Certain Pro Forma Adjustments.  With respect to any period during which the
Spansion Merger, a Permitted Acquisition or an Asset Sale has occurred or a
Subsidiary is designated as a Restricted Subsidiary or Unrestricted Subsidiary
(each, a "Subject Transaction"), for purposes of determining compliance with the
financial covenants set forth in Article 7 and any calculation of the Total
Leverage Ratio, the Secured Leverage Ratio or the Fixed Charge Coverage Ratio
and, if applicable, for purposes of determining the Applicable Commitment Fee
Percentage, Consolidated Adjusted EBITDA, Consolidated Total Debt, Consolidated
Total Secured Debt and Consolidated Interest Expense shall be calculated with
respect to such period on a pro forma basis (including (i) pro forma adjustments
arising out of events which are directly attributable to a specific transaction,
are factually supportable and are expected to have a continuing impact, in each
case determined on a basis consistent with GAAP and Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Securities and Exchange Commission and (ii) operating expense reductions and
other operating improvements or synergies (including, without limitation, cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges) reasonably expected to result from such Subject
Transactions taken or expected to be taken, provided that (A) such operating
expense reductions, operating improvements or synergies are reasonably
identifiable and factually supportable and expected to have a continuing impact,
and (B) such actions have been taken or are to be taken within 12 months after
the date of closing of the Subject Transaction, which pro forma adjustments
shall be certified by a Financial Officer of Borrower) using the historical
audited financial statements of any business so acquired or to be acquired, sold
or to be sold or designated or to be designated and the consolidated financial
statements of Borrower and its Subsidiaries which shall be reformulated as if
such Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period); provided that (x) no amounts shall be added pursuant to
these clauses (i) or (ii) to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated Adjusted EBITDA for such period
and (y) any increase to Consolidated Adjusted EBITDA as a result of costs
savings and synergies shall be subject to the limitations set forth in the
definition of Consolidated Adjusted EBITDA.    

(c)In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default or Event of Default, as
applicable, has occurred, is continuing or would result from any such action, as
applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as (x) no Default or Event of Default, as applicable, exists
on the LCA Test Date after giving pro forma effect to such Limited Condition
Acquisition and the actions to be taken in connection therewith (including any
Incurrence of Indebtedness and the use of proceeds thereof) as if such Limited
Condition Acquisition and other actions had occurred on such date and (y) on the
closing date of such Limited Condition Acquisition and on the date of the
incurrence of any New Revolving Loan Commitments or New Term Loan Commitments
the proceeds of which are to be used to consummate a Limited Condition
Acquisition, no Event of Default under Section 9.01(a), (f) or (g) shall have
occurred

39

 

--------------------------------------------------------------------------------

and be continuing.  For the avoidance of doubt, if the Borrower has exercised
its option under the first sentence of this clause (c), and any Default or Event
of Default (other than any Event of Default under Section 9.01(a), (f) or (g))
occurs following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such Default or Event of Default shall be
deemed to not have occurred or be continuing solely for purposes of determining
whether any action being taken in connection with such Limited Condition
Acquisition is permitted hereunder. 

(d)In connection with any action being taken solely in connection with a Limited
Condition Acquisition, for purposes of:

(i)determining compliance with any provision of this Agreement which requires
the calculation of the Secured Leverage Ratio, the Total Leverage Ratio or the
Fixed Charge Coverage Ratio; or

(ii)testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated Total Assets);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition (including,
for the avoidance of doubt, both (x) Consolidated Adjusted EBITDA of or
attributable to the target companies or assets associated with any such Limited
Condition Acquisition and (y) Indebtedness for borrowed money Borrower expects
to incur to finance the Limited Condition Acquisition (if any)) and the other
transactions to be entered into in connection therewith as if they had occurred
at the beginning of the most recent four consecutive fiscal quarters ending
prior to the LCA Test Date for which consolidated financial statements of the
Borrower are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with.  For the avoidance of doubt,
if the Borrower has made an LCA Election and any of  the ratios or baskets for
which compliance was determined or tested as of the LCA Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Consolidated Total Assets of the Borrower or the Person subject
to such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such baskets or ratios will not be deemed to
have been exceeded as a result of such fluctuations solely for purposes of
determining whether the relevant transaction or action is permitted to be
consummated or taken.  If the Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to the incurrence of Indebtedness or
Liens, or the making of Restricted Payments, mergers, the conveyance, lease or
other transfer of all or substantially all of the assets of the Borrower, the
prepayment, redemption, purchase, defeasance or other satisfaction of
Indebtedness, or the designation of an Unrestricted Subsidiary on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be
calculated on a pro forma basis assuming such Limited Condition Acquisition and
other transactions in connection therewith (including any incurrence of
Indebtedness and any associated Lien and the use of proceeds thereof) have been
consummated; provided that the calculation of Consolidated Net Income (and any
defined term a component of which is Consolidated Net Income) shall not include
the Consolidated Net Income of the Person or assets to be

40

 

--------------------------------------------------------------------------------

acquired in any Limited Condition Acquisition for usages other than in
connection with the applicable transaction pertaining to such Limited Condition
Acquisition until such time as such Limited Condition Acquisition is actually
consummated (clause (c) above and this clause (d), collectively, the “Limited
Condition Acquisition Provision”).

Section 1.03.Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference.  References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided.  The use herein of
the word "include" or "including", when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as "without
limitation" or "but not limited to" or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter.  The terms lease and license shall include sub-lease and
sub-license, as applicable.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person's successors and assigns, (c) the words "herein," "hereof" and
"hereunder," and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time and (e) the words "asset" and "property" shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

ARTICLE 2

Loans and Letters of Credit

Section 2.01.Term Loans.  Each Lender party to a Joinder Agreement shall make a
Term Loan in an amount, and subject to the terms and conditions, set forth in
the applicable Joinder Agreement.

Section 2.02.Revolving Loans.

(a)Revolving Commitments.  During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender's
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect.  Amounts borrowed pursuant to
this Section 2.02(a) may be repaid and reborrowed during the Revolving
Commitment Period.  Each Lender's Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b)Borrowing Mechanics for Revolving Loans.  

(i)Except pursuant to 2.04(d), Revolving Loans that are Base Rate Loans shall be
made in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in

41

 

--------------------------------------------------------------------------------

excess of that amount, and Revolving Loans that are Eurodollar Rate Loans shall
be in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount. 

(ii)Subject to Section 2.24, whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 1:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan.  Except as
otherwise provided herein, a Funding Notice for a Revolving Loan that is a
Eurodollar Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to make a borrowing in
accordance therewith.  Notwithstanding the foregoing, the Administrative Agent
may agree to shorter time periods with respect to the Funding Notice to be
delivered on the Closing Date.

(iii)Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender's Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such Funding Notice by 1:00
p.m. (New York City time)) not later than 3:00 p.m. (New York City time) on the
same day as Administrative Agent's receipt of such Funding Notice from Borrower.

(iv)Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office of Administrative Agent.  Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.

Section 2.03.Swing Line Loans.  

(a)Swing Line Loans Commitments.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender may, from time to
time in its discretion, agree to make Swing Line Loans to Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect.  Amounts borrowed pursuant to this Section 2.03(a) may be repaid and
reborrowed during the Revolving Commitment Period.  Swing Line Lender's
Revolving Commitment shall expire on the Revolving Commitment Termination Date
and all Swing Line Loans and all other amounts owed hereunder with respect to
the Swing Line Loans and the Revolving Commitments shall be paid in full no
later than such date.

42

 

--------------------------------------------------------------------------------

(b)Borrowing Mechanics for Swing Line Loans.   

(i)Swing Line Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount.

(ii)Subject to Section 2.24, whenever Borrower desires that Swing Line Lender
make a Swing Line Loan, Borrower shall deliver to Administrative Agent a Funding
Notice no later than 1:00 p.m. (New York City time) on the proposed Credit Date.

(iii)Swing Line Lender shall make the amount of its Swing Line Loan available to
Administrative Agent not later than 3:00 p.m.(New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent's Principal Office.  Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent's Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.

(iv)With respect to any Swing Line Loans which have not been voluntarily prepaid
by Borrower pursuant to Section 2.13, Swing Line Lender may at any time in its
sole and absolute discretion, deliver to Administrative Agent (with a copy to
Borrower), no later than 1:00 p.m. (New York City time) at least one Business
Day in advance of the proposed Credit Date, a notice (which shall be deemed to
be a Funding Notice given by Borrower) requesting that each Lender holding a
Revolving Commitment make Revolving Loans that are Base Rate Loans to Borrower
on such Credit Date in an amount equal to the amount of such Swing Line Loans
(the "Refunded Swing Line Loans") outstanding on the date such notice is given
which Swing Line Lender requests Lenders to prepay.  Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than Swing Line Lender shall be immediately
delivered by Administrative Agent to Swing Line Lender (and not to Borrower) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, Swing Line Lender's Pro Rata Share
of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by Swing Line Lender to Borrower, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of Swing Line
Lender but shall instead constitute part of Swing Line Lender's outstanding
Revolving Loans to Borrower and shall be due under the Revolving Loan Note
issued by Borrower to Swing Line Lender.  Borrower hereby authorizes
Administrative Agent and Swing Line Lender to charge Borrower's accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such account) in order to immediately pay Swing Line Lender the amount of the
Refunded Swing Line Loans to the extent the proceeds of such Revolving Loans
made by Lenders, including the Revolving Loans deemed to be made by Swing Line
Lender, are not sufficient to repay in full the Refunded Swing Line Loans.  If
any portion of any such amount paid (or deemed to be paid) to Swing Line Lender
should be recovered by or on behalf of Borrower from Swing Line Lender in
bankruptcy, by assignment for the benefit of creditors or otherwise, the loss of
the amount so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.

(v)If for any reason Revolving Loans are not made pursuant to Section
2.03(b)(iv) in an amount sufficient to repay any amounts owed to Swing Line
Lender in respect of any

43

 

--------------------------------------------------------------------------------

outstanding Swing Line Loans on or before the third Business Day after demand
for payment thereof by Swing Line Lender, each Lender holding a Revolving
Commitment shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding Swing Line Loans, and in an amount equal to
its Pro Rata Share of the applicable unpaid amount together with accrued
interest thereon.  Upon one Business Day's notice from Swing Line Lender, each
Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender.  In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender's participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable. 

(vi)Notwithstanding anything contained herein to the contrary, (1) each Lender's
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to the second preceding paragraph and each Lender's
obligation to purchase a participation in any unpaid Swing Line Loans pursuant
to the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set off,
counterclaim, recoupment, defense or other right which such Lender may have
against Swing Line Lender, any Credit Party or any other Person for any reason
whatsoever; (B) the occurrence or continuation of a Default or Event of Default;
(C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from Borrower or the Requisite Lenders that any of the conditions under
Section 3.02 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans, were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not
be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under Section
3.02 to the making of such Swing Line Loan have been satisfied or waived by the
Requisite Lenders or (C) at a time when any Lender is a Defaulting Lender unless
Swing Line Lender has entered into arrangements satisfactory to it and Borrower
to eliminate Swing Line Lender's risk with respect to the Defaulting Lender's
participation in such Swing Ling Loan, including by cash collateralizing such
Defaulting Lender's Pro Rata Share of the outstanding Swing Line Loans.

(c)Resignation and Removal of Swing Line Lender.  Swing Line Lender may resign
as Swing Line Lender upon 30 days prior written notice to Administrative Agent,
Lenders and Borrower.  Swing Line Lender may be replaced at any time by written
agreement among Borrower, Administrative Agent and the successor Swing Line
Lender.  Administrative Agent shall notify the Lenders of any such replacement
of Swing Line Lender.  At the time any such replacement or resignation shall
become effective, (i) Borrower shall prepay any outstanding Swing Line Loans
made by the resigning or removed Swing Line Lender, (ii) upon such prepayment,
the resigning or removed Swing Line Lender shall surrender any Swing Line Note
held by it to Borrower for cancellation, and (iii) Borrower shall issue, if so
requested by the successor Swing Line Loan Lender, a new Swing Line Note to the
successor Swing Line Lender, in the principal amount of the Swing Line Loan
Sublimit then in effect and with other

44

 

--------------------------------------------------------------------------------

appropriate insertions. From and after the effective date of any such
replacement or resignation, (x) any successor Swing Line Lender shall have all
the rights and obligations of a Swing Line Lender under this Agreement with
respect to Swing Line Loans made thereafter and (y) references herein to the
term "Swing Line Lender" shall be deemed to refer to such successor or to any
previous Swing Line Lender, or to such successor and all previous Swing Line
Lenders, as the context shall require. 

Section 2.04.Issuance of Letters of Credit and Purchase of Participations
Therein.

(a)Letters of Credit.  During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit (or
amend, renew or extend an outstanding Letter of Credit) for the account of
Borrower in the aggregate amount up to but not exceeding the Letter of Credit
Sublimit; provided, (i) each Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each Letter of Credit shall not be less than $250,000
or such lesser amount as is acceptable to Issuing Bank; (iii) after giving
effect to such issuance, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect; (iv) after giving
effect to such issuance, in no event shall the Letter of Credit Usage exceed the
Letter of Credit Sublimit then in effect and (v) in no event shall any standby
Letter of Credit have an expiration date later than the earlier of (1) five days
prior to the Revolving Commitment Termination Date and (2) the date which is one
year from the date of issuance of such standby Letter of Credit.  Subject to the
foregoing, Issuing Bank may agree that a standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided, further, if any Lender is a Defaulting Lender, Issuing Bank shall not
be required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and Borrower to eliminate Issuing Bank's risk
with respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender's Pro Rata Share of the
Letter of Credit Usage.  

(b)Notice of Issuance.  Subject to Section 2.24, whenever Borrower desires the
issuance of a Letter of Credit, it shall deliver to Administrative Agent an
Issuance Notice and Application no later than 1:00 p.m. (New York City time) at
least five Business Days in advance of the proposed date of issuance.  Such
Application shall be accompanied by documentary and other evidence of the
proposed beneficiary's identity as may reasonably be requested by Issuing Bank
to enable Issuing Bank to verify the beneficiary's identity or to comply with
any applicable laws or regulations, including, without limitation, the PATRIOT
Act.  Upon satisfaction or waiver of the conditions set forth in Section 3.02,
Issuing Bank shall issue the requested Letter of Credit only in accordance with
Issuing Bank's standard operating procedures.  Upon the issuance of any Letter
of Credit or amendment or modification to a Letter of Credit, Issuing Bank shall
promptly notify Administrative Agent, and Administrative Agent shall promptly
notify each Lender with a Revolving Commitment of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender's respective
participation in such Letter of Credit pursuant to Section 2.04(e).  

(c)Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments.  In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, Issuing Bank shall be responsible only to
accept the documents delivered under such Letter of Credit which appear on their
face to be in accordance with the terms and conditions of such Letter of Credit
without responsibility for further investigation, regardless of any notice or
information to the contrary.  As between Borrower and Issuing Bank, Borrower
assumes all risks of the acts and omissions of, or misuse

45

 

--------------------------------------------------------------------------------

of the Letters of Credit issued by Issuing Bank, by the respective beneficiaries
of such Letters of Credit.  In furtherance and not in limitation of the
foregoing, Issuing Bank shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms; (vi)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank's rights or powers hereunder.  Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to
Borrower.  Notwithstanding anything to the contrary contained in this Section
2.04(c), Borrower shall retain any and all rights it may have against Issuing
Bank for any liability arising solely out of the gross negligence or willful
misconduct of Issuing Bank as determined by a final, non-appealable judgment of
a court of competent jurisdiction. 

(d)Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of
Credit.  In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify Borrower and Administrative Agent,
and Borrower shall reimburse Issuing Bank on or before the Business Day
immediately following the date on which such drawing is honored (the
"Reimbursement Date") in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless Borrower shall have notified Administrative
Agent and Issuing Bank prior to 1:00 p.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and (ii) subject to
satisfaction or waiver of the conditions specified in Section 3.02, Lenders with
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received.  Nothing in this
Section 2.04(d) shall be deemed to relieve any Lender with a Revolving
Commitment from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and Borrower shall retain any and all rights it may
have against any such Lender resulting from the failure of such Lender to make
such Revolving Loans under this Section 2.04(d).

46

 

--------------------------------------------------------------------------------

(e)Lenders' Purchase of Participations in Letters of Credit.  Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender's Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder.  In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in Section
2.04(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender's respective participation therein based on such Lender's Pro Rata Share
of the Revolving Commitments.  Each Lender with a Revolving Commitment shall
make available to Administrative Agent, for the account of Issuing Bank, an
amount equal to its respective participation, in Dollars and in same day funds,
no later than 12:00 p.m. (New York City time) on the first business day (under
the laws of the jurisdiction in which the Principal Office of Administrative
Agent is located) after the date notified by Issuing Bank.  In the event that
any Lender with a Revolving Commitment fails to make available to Administrative
Agent on such business day the amount of such Lender's participation in such
Letter of Credit as provided in this Section 2.04(e), Issuing Bank shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by Issuing
Bank for the correction of errors among banks and thereafter at the Base
Rate.  Nothing in this Section 2.04(e) shall be deemed to prejudice the right of
any Lender with a Revolving Commitment to recover from Issuing Bank any amounts
made available by such Lender to Issuing Bank pursuant to this Section 2.04 in
the event that the payment with respect to a Letter of Credit in respect of
which payment was made by such Lender constituted gross negligence or willful
misconduct (as determined by a final, non-appealable judgment of a court of
competent jurisdiction) on the part of Issuing Bank.  In the event Issuing Bank
shall have been reimbursed by other Lenders pursuant to this Section 2.04(e) for
all or any portion of any drawing honored by Issuing Bank under a Letter of
Credit, such Issuing Bank shall distribute to each Lender which has paid all
amounts payable by it under this Section 2.04(e) with respect to such honored
drawing such Lender's Pro Rata Share of all payments subsequently received by
Issuing Bank from Borrower in reimbursement of such honored drawing when such
payments are received.  Any such distribution shall be made to a Lender at its
primary address set forth below its name on Appendix B or at such other address
as such Lender may request. 

(f)Obligations Absolute.  The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.04(d) and the obligations
of Lenders under Section 2.04(e) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms hereof under all
circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Restricted Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by Issuing Bank under any Letter of Credit against presentation of a draft or
other document which does not substantially comply with the terms of such Letter
of Credit; (v) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower or any of
its Restricted Subsidiaries; (vi) any breach hereof or any other Credit Document
by any party thereto; (vii)

47

 

--------------------------------------------------------------------------------

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing; or (viii) the fact that an Event of Default or a Default shall
have occurred and be continuing. 

(g)Indemnification.  Without duplication of any obligation of Borrower under
Section 11.02 or 11.03, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages and losses,
and all reasonable and documented costs, charges and out-of-pocket expenses
(including reasonable fees, out-of-pocket expenses and disbursements of one
primary counsel (with exceptions for conflicts of interest) and one local
counsel in each relevant jurisdiction), which Issuing Bank may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of Issuing Bank as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (2) the wrongful
dishonor by Issuing Bank of a proper demand for payment made under any Letter of
Credit issued by it, or (ii) the failure of Issuing Bank to honor a drawing
under any such Letter of Credit as a result of any Governmental Act.

(h)Resignation and Removal of Issuing Bank.  An Issuing Bank may resign as
Issuing Bank upon 60 days prior written notice to Administrative Agent, Lenders
and Borrower.  An Issuing Bank may be replaced at any time by written agreement
among Borrower, Administrative Agent, the replaced Issuing Bank (provided that
no consent will be required if the replaced Issuing Bank has no Letters of
Credit or Reimbursement Obligations with respect thereto outstanding) and the
successor Issuing Bank.  Administrative Agent shall notify the Lenders of any
such replacement of such Issuing Bank.  From and after the effective date of any
such replacement or resignation, (i) any successor Issuing Bank shall have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term "Issuing Bank" shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement or resignation of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto to the
extent that Letters of Credit issued by it remain outstanding and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit.

(i)Cash Collateral.  If any Event of Default shall occur and be continuing, on
the Business Day that Borrower receives notice from Administrative Agent or the
Requisite Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with Letter of Credit Usage representing greater than 50% of the total
Letter of Credit Usage) demanding the deposit of cash collateral pursuant to
this paragraph, Borrower shall deposit in an account with Administrative Agent,
in the name of Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 103% of Letter of Credit Usage as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in Section 9.01(f) or Section 9.01(g).  Such deposit shall be held by
Administrative Agent as collateral for the payment and performance of the
obligations of Borrower under this Agreement.  Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
Administrative Agent and at Borrower's risk and expense, such deposits shall not
bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by
Administrative Agent to reimburse Issuing Bank for any disbursements under
Letters of Credit made by it

48

 

--------------------------------------------------------------------------------

and for which it has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of Borrower
for the Letter of Credit Usage at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Lenders with Letter of Credit
Usage representing greater than 50% of the total Letter of Credit Usage), be
applied to satisfy other obligations of Borrower under this Agreement.  If
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to Borrower within five Business Days
after all Events of Default have been cured or waived. 

(j)Application.  To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 2.04,
the provisions of this Section 2.04 shall apply.

Section 2.05.Pro Rata Shares; Availability of Funds.

(a)Pro Rata Shares.  All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender's obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or Revolving Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender's obligation to
make a Loan requested hereunder or purchase a participation required hereby.

(b)Availability of Funds.  Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender's
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent's demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans.  Nothing in this Section 2.05(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

Section 2.06.Use of Proceeds.  The proceeds of the Revolving Loans, Swing Line
Loans and Letters of Credit shall be applied by Borrower for working capital and
general corporate purposes of Borrower and its Restricted Subsidiaries,
including, without limitation, the refinancing of Indebtedness (including the
Refinancing and the payment of related fees and expenses), Permitted
Acquisitions (including the payment of related fees and expenses) and Restricted
Payments permitted hereunder.  The proceeds of the Term Loans shall be applied
by Borrower as set forth in the applicable Joinder Agreement.  No portion of the
proceeds of any Credit Extension shall be used in any manner that causes or
could reasonably be expected to cause such Credit Extension or the application
of such proceeds to

49

 

--------------------------------------------------------------------------------

violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act. 

Section 2.07.Register; Lenders' Books and Records; Notes.

(a)Register.  Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments and Loans of, and principal
amount of (and stated interest on) the Loans owing to, and drawings under
Letters of Credit owing to, each Lender pursuant to the terms hereof from time
to time (the "Register").  The entries in the Register shall be conclusive
absent manifest error, and Borrower, Administrative Agent, Issuing Bank and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice; provided that the information contained in
the Register which is shared with each Lender (other than the Administrative
Agent and its Affiliates) shall be limited to the entries with respect to such
Lender including the Commitment of, or principal amount of (and stated
interested on) the Loans owing to such Lender.  Administrative Agent shall
record, or shall cause to be recorded, in the Register the Commitments and the
Loans in accordance with the provisions of Section 11.06, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on Borrower and each Lender, absent
manifest error.  Borrower hereby designates Administrative Agent to serve as
Borrower's agent solely for purposes of maintaining the Register as provided in
this Section 2.07, and Borrower hereby agrees that, to the extent Administrative
Agent serves in such capacity, Administrative Agent and its officers, directors,
employees, agents, sub-agents and Affiliates shall constitute "Indemnitees"
entitled to the benefits of Section 11.03.

(b)Notes.  If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 11.06) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower's receipt of such notice) a Note or Notes to evidence such Lender's
Term Loan, New Term Loan, Revolving Loan or Swing Line Loan, as the case may be.

Section 2.08.Interest on Loans.  

(a)Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i)in the case of Term Loans, as set forth in the applicable Joinder Agreement;

(ii)in the case of Revolving Loans:

(A)if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(B)if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and

(iii)in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.

50

 

--------------------------------------------------------------------------------

(b)The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date on which the Arrangers notify Borrower
that the primary syndication of the Loans and Revolving Commitments has been
completed, as determined by the Arrangers, any Term Loans shall be maintained as
either (1) Eurodollar Rate Loans having an Interest Period of no longer than one
month or (2) Base Rate Loans.   

(c)In connection with Eurodollar Rate Loans there shall be no more than ten (10)
Interest Periods outstanding at any time.  In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan).  In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/ Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month.  As soon as practicable after 1:00 p.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

(d)Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365 day or 366 day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360 day
year, in each case for the actual number of days elapsed in the period during
which it accrues.  In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day's interest shall be paid on that Loan.

(e)Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

(f)Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with

51

 

--------------------------------------------------------------------------------

respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a rate
which is 2% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans. 

(g)Interest payable pursuant to Section 2.08(f) shall be computed on the basis
of a 365/366 day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full.  Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.08(f), Issuing Bank shall distribute to Administrative Agent, for
the account of each Lender, out of the interest received by Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit.  In the event Issuing Bank shall have been reimbursed by Lenders for all
or any portion of such honored drawing, Issuing Bank shall distribute to
Administrative Agent, for the account of each Lender which has paid all amounts
payable by it under Section 2.04(e) with respect to such honored drawing such
Lender's Pro Rata Share of any interest received by Issuing Bank in respect of
that portion of such honored drawing so reimbursed by Lenders for the period
from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.

Section 2.09.Conversion/Continuation.  

(a)Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i)to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $1,000,000 and integral multiples of $500,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless Borrower shall pay all amounts due  under
Section 2.18 in connection with any such conversion; or

(ii)upon the expiration of any Interest Period applicable to any Eurodollar Rate
Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

(b)Subject to Section 2.24, Borrower shall deliver a Conversion/Continuation
Notice to Administrative Agent no later than 1:00 p.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least three Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan).  Except as otherwise provided
herein, a Conversion/Continuation Notice for conversion to, or continuation of,
any Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith.  If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.

52

 

--------------------------------------------------------------------------------

Section 2.10.Default Interest. Upon the occurrence and during the continuance of
an Event of Default under Section 9.01(a), (f) or (g) and, at the request of
Requisite Lenders, any other Event of Default, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans that are Revolving Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans.  Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender. 

Section 2.11.Fees.

(a)Subject to Section 2.21, Borrower agrees to pay to Lenders having Revolving
Exposure:

(i)commitment fees equal to (A) the average of the daily difference between (1)
the Revolving Commitments and (2) the aggregate principal amount of (x) all
outstanding Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) plus (y) the Letter of Credit Usage, multiplied by (B) the Applicable
Commitment Fee Percentage; and

(ii)letter of credit fees equal to (A) the Applicable Margin for Revolving Loans
that are Eurodollar Rate Loans, multiplied by (B) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(b)Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i)a fronting fee equal to 0.125%, per annum, multiplied by the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and

(ii)such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank's standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c)All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated on
the basis of a 360 day year and the actual number of days elapsed and shall be
payable quarterly in arrears on March 31, June 30, September 30 and December 31
of each year during the Revolving Commitment Period, commencing on the first
such date to occur after the Closing Date, and on the Revolving Commitment
Termination Date.

53

 

--------------------------------------------------------------------------------

(d)Borrower agrees to pay on the Closing Date to each Lender with a Revolving
Commitment on the Closing Date, as fee compensation for such Lender's Revolving
Commitment, a closing fee in an amount agreed in writing between Borrower and
Administrative Agent, payable to such Lender from the proceeds of its Loan as
and when funded on the Closing Date.  Such closing fee will be in all respects
fully earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter. 

(e)In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

Section 2.12.Scheduled Payments/Commitment Reductions.  The principal amounts of
the Term Loans shall be repaid as set forth in the applicable Joinder Agreement.

Section 2.13.Voluntary Prepayments/Commitment Reductions.

(a)Voluntary Prepayments.

(i)Any time and from time to time:

(A)with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount;

(B)with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount; and

(C)with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.

(ii)All such prepayments shall be made:

(A)upon not less than one Business Day's prior written or telephonic notice in
the case of Base Rate Loans;

(B)upon not less than three Business Days' prior written or telephonic notice in
the case of Eurodollar Rate Loans; and

(C)upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 1:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
written notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each applicable Lender) or Swing Line Lender, as
the case may be.  Upon the giving of any such notice, the principal amount of
the Loans specified in such notice shall become due and payable on the
prepayment date specified therein; provided, that such notice may state that it
is conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked or delayed by Borrower (by

54

 

--------------------------------------------------------------------------------

notice to Administrative Agent on or prior to the specified effective date) if
such condition is not satisfied.  Any such voluntary prepayment shall be applied
as specified in Section 2.15(a).

(b)Voluntary Commitment Reductions.  

(i)Borrower may, upon not less than three Business Days' prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which written notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount.

(ii)Borrower's notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower's notice and
shall reduce the Revolving  Commitment of each Lender proportionately to its Pro
Rata Share thereof; provided, that such notice may state that it is conditioned
upon the effectiveness of other transactions, in which case such notice may be
revoked or delayed by Borrower (by notice to Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

Section 2.14.Mandatory Prepayments.

(a)Term Loans.  The Term Loans shall be prepaid in accordance with the term and
conditions set forth in the applicable Joinder Agreement; provided that
notwithstanding anything to the contrary in any such Joinder Agreement, any
mandatory prepayment of any Term Loan shall be applied on a pro rata basis
across all existing Term Loans.  

(b)Revolving Loans and Swing Line Loans.  Borrower shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.  

Section 2.15.Application of Prepayments/Reductions.

(a)Application of Voluntary Prepayments by Type of Loans.  Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof;

second, to repay outstanding Revolving Loans to the full extent thereof; and

third, to prepay the Term Loans, if any, on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof); and further applied on a
pro rata basis to reduce the scheduled remaining installments of principal of
the Term Loans.

55

 

--------------------------------------------------------------------------------

(b)Application of Mandatory Prepayments of Term Loans.  Any amount required to
be paid pursuant to Section 2.14(a) shall be applied as provided in the
applicable Joinder Agreement.   

(c)Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans.  Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

Section 2.16.General Provisions Regarding Payments.

(a)All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, recoupment, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 1:00 p.m. (New York City time) on the date
due at the Principal Office of Administrative Agent for the account of Lenders;
for purposes of computing interest and fees, funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Borrower on the next succeeding Business Day.

(b)Subject to the proviso in Section 2.08(e), all payments in respect of the
principal amount of any Loan (other than voluntary prepayments of Revolving
Loans) shall be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments (and, in any event, any
payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal.

(c)Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender's applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d)Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e)Subject to the provisos set forth in the definition of "Interest Period" as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f)Borrower shall make each payment required to be made by it hereunder or under
any other Credit Document on or before the time expressly required hereunder or
under such other Credit Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff, deduction or
counterclaim.  Any amounts received after such time on any date shall be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.

56

 

--------------------------------------------------------------------------------

(g)If an Event of Default shall have occurred and not otherwise been waived, and
the maturity of the Obligations shall have been accelerated pursuant to Section
9.01, all payments or proceeds received by Agents in respect of any of the
Obligations, shall be applied in accordance with the application arrangements
described in Section 7.3 of the Pledge and Security Agreement. 

Section 2.17.Ratable Sharing.

(a)Lenders hereby agree among themselves that, except as otherwise provided in
the Collateral Documents with respect to amounts realized from the exercise of
rights with respect to Liens on the Collateral, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through the exercise of any right of set
off or banker's lien, by counterclaim or cross action or by the enforcement of
any right under the Credit Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment
or reduction of a proportion of the aggregate amount of principal, interest,
amounts payable in respect of Letters of Credit, fees and other amounts then due
and owing to such Lender hereunder or under the other Credit Documents
(collectively, the "Aggregate Amounts Due" to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest.  Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker's lien, consolidation, set
off or counterclaim with respect to any and all monies owing by Borrower to that
holder with respect thereto as fully as if that holder were owed the amount of
the participation held by that holder.  The provisions of this Section 2.17
shall not be construed to apply to (i) any payment made by Borrower pursuant to
and in accordance with the express terms of this Agreement or any Joinder
Agreement or (ii) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

(b)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(b), Section 2.04(d), Section 2.04(e), or Section 10.06,
then Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by
Administrative Agent for the account of such Lender for the benefit of
Administrative Agent, Swing Line Lender or Issuing Bank to satisfy such Lender's
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by Administrative Agent in its discretion.

Section 2.18.Making or Maintaining Eurodollar Rate Loans.

(a)Inability to Determine Applicable Interest Rate.  In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by

57

 

--------------------------------------------------------------------------------

reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to such Loans
on the basis provided for in the definition of Adjusted Eurodollar Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower. 

(b)Illegality or Impracticability of Eurodollar Rate Loans.  In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an "Affected Lender" and it shall on that day give notice (by e-mail,
telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender).  If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause (ii)
of the preceding sentence, then (i) the obligation of the Lenders (or, in the
case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (ii) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (iii) the Lenders' (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender's) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the "Affected Loans") shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(iv) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination.  Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

(c)Compensation for Breakage or Non Commencement of Interest Periods.  Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth in reasonable detail the basis for requesting such amounts), for
all reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (A) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar

58

 

--------------------------------------------------------------------------------

Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (B) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans (including in connection with
the replacement of a Lender pursuant to Section 2.22) occurs on a date prior to
the last day of an Interest Period applicable to that Loan; or (C) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Borrower. 

(d)Booking of Eurodollar Rate Loans.  Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e)Assumptions Concerning Funding of Eurodollar Rate Loans.  Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

Section 2.19.Increased Costs; Capital Adequacy.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurodollar Rate) or Issuing Bank;

(ii)impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein;

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, Issuing Bank or such other Recipient of participating in, issuing
or maintaining any Letter of Credit or to reduce the amount of any sum received
or receivable by such Lender, Issuing Bank or such other Recipient hereunder
(whether of principal, interest or otherwise), then Borrower will pay to such
Lender, Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

59

 

--------------------------------------------------------------------------------

(b)If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender's or Issuing Bank's capital or on the capital of
such Lender's or  Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender's or Issuing Bank's
holding company could have achieved but for such Change in Law (taking into
consideration such Lender's or Issuing Bank's policies and the policies of such
Lender's or Issuing Bank's holding company with respect to capital adequacy and
liquidity), then from time to time Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender's or Issuing Bank's holding company
for any such reduction suffered. 

(c)A certificate of a Lender or Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to Borrower and shall be conclusive absent
manifest error.  Borrower shall pay such Lender or Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 15 days after receipt
thereof.  

(d)Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or Issuing Bank's right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.20.Taxes; Withholding, Etc.  

(a)Withholding Taxes; Gross-Up.  Any and all payments by or on account of any
obligation of Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, unless such deduction or withholding is
required by applicable law.  If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so required to deduct or withhold
Taxes, then such Withholding Agent may so deduct or withhold and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Taxes are Indemnified Taxes, then
the amount payable by the applicable Credit Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional amounts payable under
this Section) the applicable Recipient receives the amount it would have
received had no such deduction or withholding been made.

(b)Payment of Other Taxes. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of, any Other
Taxes.

(c)Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.20, such
Credit Party shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

60

 

--------------------------------------------------------------------------------

(d)Indemnification by Borrower.  The Credit Parties shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts paid or payable under this Section 2.20) paid or
payable by such Recipient or required to be withheld or deducted from a payment
to such Recipient  and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. 

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 11.06(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are paid or payable by Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error.  Each Lender hereby authorizes Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
paragraph (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to Borrower and Administrative Agent, at the time or
times required by law or reasonably requested by Borrower or Administrative
Agent, such properly completed and executed documentation required by law or
reasonably requested by Borrower or Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding.  In addition,
any Lender shall deliver such other documentation prescribed by applicable law
or reasonably requested by Borrower or Administrative Agent as will enable
Borrower or Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.20(f)(ii)(A), (B) and (D) below) shall not be required if in the Lender's
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense (or, in the case of a Change in Law,
any incremental material unreimbursed cost or expense) or would materially
prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, as long as Borrower is a
U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to Borrower and Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of

61

 

--------------------------------------------------------------------------------

Borrower or Administrative Agent), two (2) executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax; 

(B)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, two (2) executed copies of IRS Form W-8BEN-E
or IRS Form W-8BEN, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the "interest" article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(2)two (2) executed copies of IRS Form W-8ECI;

(3)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Certificate") and (y) two (2) executed
copies of IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable; or

(4)to the extent a Non-U.S. Lender is not the beneficial owner, two (2) executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
IRS Form W-8BEN, a U.S. Tax Certificate substantially in the form of Exhibit F-2
or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;

(C)any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), two (2) executed copies of any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit

62

 

--------------------------------------------------------------------------------

Borrower or Administrative Agent to determine the withholding or deduction
required to be made; and 

(D)if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
Borrower or Administrative Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.20 (including additional
amounts paid pursuant to this Section 2.20), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.20(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.20(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This Section 2.20(g)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

(h)Issuing Bank.  For purposes of Section 2.20(e) and (f), the term "Lender"
includes any Issuing Bank.

(i)Survival.  Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Credit
Document.

63

 

--------------------------------------------------------------------------------

Section 2.21.Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender: 

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b)the Revolving Exposure of such Defaulting Lender shall not be included in
determining whether the Requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.05); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender affected
thereby;

(c)if any Swing Line Exposure or Letter of Credit Usage exists at the time such
Lender becomes a Defaulting Lender then:

(i)all or any part of the Swing Line Exposure and Letter of Credit Usage of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders' Revolving Exposures plus such
Defaulting Lender's Swing Line Exposure and Letter of Credit Usage does not
exceed the total of all non-Defaulting Lenders' Commitments, (y) the sum of any
non-Defaulting Lender's Revolving Exposure plus its Pro Rata Share of such
Defaulting Lender's Swing Line Exposure and Letter of Credit Usage does not
exceed such non-Defaulting Lender's Revolving Commitment and (z) the conditions
set forth in Section 3.02 are satisfied at such time;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent (x) first, prepay such Swing Line Exposure and (y)
second, cash collateralize, for the benefit of Issuing Bank, Borrower's
obligations corresponding only to such Defaulting Lender's Letter of Credit
Usage (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.04(i) for so
long as such Letter of Credit Usage is outstanding;

(iii)if Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Usage pursuant to clause (ii) above, Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section
2.11(a)(ii) with respect to such Defaulting Lender's Letter of Credit Usage
during the period such Defaulting Lender's Letter of Credit Usage is cash
collateralized;

(iv)if the Letter of Credit Usage of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a)(i) and Section 2.11(a)(ii) shall be adjusted in accordance with
such non-Defaulting Lenders' Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender's Letter of Credit Usage is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section
2.11(a)(ii) with respect to such Defaulting Lender's Letter of Credit Usage

64

 

--------------------------------------------------------------------------------

shall be payable to Issuing Bank until and to the extent that such Letter of
Credit Usage is reallocated and/or cash collateralized; and 

(d)so long as such Lender is a Defaulting Lender, Swing Line Lender shall not be
required to fund any Swing Line Loan and Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender's then outstanding Letter of Credit
Usage will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by Borrower in accordance with Section
2.21(c), and participating interests in any newly made Swing Line Loan or any
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
Swing Line Lender or Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, Swing Line Lender shall not be
required to fund any Swing Line Loan and Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless Swing Line Lender or
Issuing Bank, as the case may be, shall have entered into arrangements with
Borrower or such Lender, reasonably satisfactory to Swing Line Lender or Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that Administrative Agent, Borrower, Swing Line Lender and Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and Letter of Credit Usage of the Lenders shall be readjusted to reflect the
inclusion of such Lender's Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Line
Loans) as Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

Section 2.22.Obligation to Mitigate; Removal or Replacement of a Lender.

(a)If any Lender (which term shall include Issuing Bank for purposes of this
Section 2.22(a)) requests compensation under Section 2.18, Section 2.19, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.18, 2.19 or 2.20, as the case
may be, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.  A certificate as to the
amount of any such expenses payable by Borrower pursuant to this Section 2.22
(setting forth in reasonable detail the basis for such amount) submitted by such
Lender to Borrower (with a copy to Administrative Agent) shall be conclusive
absent manifest error.

(b)If any Lender (which term shall include Issuing Banks for purposes of this
Section 2.22(b)) requests compensation under Section 2.19, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, or if any
Lender becomes a Defaulting Lender, an Affected Lender or a non-consenting
Lender as described in Section 11.05(g), then Borrower may, at its sole expense
and effort, upon notice to such

65

 

--------------------------------------------------------------------------------

Lender and Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.06), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i)
Borrower shall have received the prior written consent of Administrative Agent
(and if a Revolving Commitment is being assigned, Issuing Bank and Swing Line
Lender), which consent shall not unreasonably be withheld or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in drawings under Letters of Credit
and Swing Line Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.19 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply. 

Section 2.23.Incremental Facilities.

(a)Borrower may by written notice to Administrative Agent elect to request (A)
prior to the Revolving Commitment Termination Date, an increase to the existing
Revolving Commitments (any such increase, the "New Revolving Loan Commitments")
and/or (B) the establishment of one or more new term loan commitments (the "New
Term Loan Commitments"), in an aggregate principal amount not less than
$10,000,000 individually (or such lesser amount which shall be approved by
Administrative Agent) and not in excess of; provided that the aggregate amount
of any New Revolving Loan Commitments, New Term Loan Commitments and Incremental
Equivalent Debt shall not exceed (i) $250,000,000, plus (ii) prior to(it being
understood and agreed that $190,000,000 of this amount has been utilized prior
to the Amendment No. 3 Effective Date), (ii) solely in connection with the
transaction previously identified as "Le Cose" to the Administrative Agent,
$775,000,000 (provided that any New Term Loan Commitments that are incurred
pursuant to this clause (ii) in excess of $575,000,000 shall be  used to prepay
first, any outstanding Swing Line Loans to the full extent thereof, and second,
any outstanding Revolving Loans (without any permanent reduction in Revolving
Commitments)), plus (iii) after the amounts available pursuant to the previous
clause (i)ii) and not to be available in connection with the transaction
previously identified as "Le Cose" to the Administrative Agent, an unlimited
amount, so long as the Borrower and its Restricted Subsidiaries shall be in pro
forma compliance with the Total Leverage Ratio set forth in Section 7.02 as of
the last day of the most recently ended Fiscal Quarter or Fiscal Year for which
financial statements have been delivered pursuant to Section 5.01(a) or
(b)  (Secured Leverage Ratio for the Test Period then last ended (determined on
a pro forma basis after giving effect to such New Revolving Loan Commitments or
New Term Loan Commitments, as applicable, and treating any New Revolving
Commitments or Indebtedness consisting of a revolving credit or other delayed
draw facility incurred on such date (or, in the case, of a Limited Condition
Acquisition, to be incurred in connection with such acquisition) as fully
drawn)) is less than 2.75 to 1.00; provided that with respect to a New Revolving
Loan Commitment or a, New Term Loan Commitment or Incremental Equivalent Debt
that is requested in connection with the financing of a Limited Condition
Acquisition, the TotalSecured Leverage Ratio shall be computed in accordance
with the Limited Condition Acquisition Provision.  Each such notice shall
specify (A) the date (each, an "Increased Amount Date") on which Borrower
proposes that the New Revolving Loan Commitments or New Term Loan Commitments,
as applicable, shall be effective, and (B) the identity of each Lender or other
Person that is an Eligible Assignee (each, a "New Revolving Loan Lender" or "New
Term Loan Lender", as applicable) to whom Borrower proposes any portion of such
New Revolving Loan Commitments or New

66

 

--------------------------------------------------------------------------------

Term Loan Commitments, as applicable, be allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the New Revolving Loan Commitments or New Term Loan Commitments may elect or
decline, in its sole discretion, to provide a New Revolving Loan Commitment or a
New Term Loan Commitment.  Such New Revolving Loan Commitments or New Term Loan
Commitments shall become effective, as of such Increased Amount Date; provided
further that (1) subject to the Limited Condition Acquisition Provision, each of
the conditions set forth in Section 3.02(iii) and (iv) shall be satisfied;
provided that if the proceeds of such New Revolving Loan Commitments or New Term
Loan Commitments are being used to finance a Limited Condition Acquisition, the
reference in Section 3.02(iii) to the accuracy of the representations and
warranties shall refer to the accuracy of the representations and warranties (x)
that would constitute Specified Representations and (y) contained in any related
acquisition agreement, purchase agreement or merger agreement to the extent that
the Borrower or an affiliate of the Borrower would have the right to terminate
its obligations under such agreement or decline to consummate the Limited
Condition Acquisition as a result of a breach of such representation and
warranty; (2) subject to the Limited Condition Acquisition Provision, the
Borrower and its Restricted Subsidiaries shall be in pro forma compliance with
each of the covenants set forth in Article 7 as of the last day of the most
recently ended Fiscal Quarter or Fiscal Year for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) after giving effect to such
New Revolving Loan Commitments or New Term Loan Commitments, as applicable; (3)
the New Revolving Loan Commitments or New Term Loan Commitments, as applicable,
shall be effected pursuant to one or more Joinder Agreements executed and
delivered by Borrower, the New Revolving Loan Lender or New Term Loan Lender, as
applicable, and Administrative Agent, and each of which shall be recorded in the
Register and each New Revolving Loan Lender and New Term Loan Lender shall be
subject to the requirements set forth in Section 2.20(f); (4) (i) the Weighted
Average Life to Maturity of all New Term Loans of any Series shall be no shorter
than the Weighted Average Life to Maturity of the Term Loans of any existing
Series of Term Loans, (ii) the applicable New Term Loan Maturity Date of each
Series shall be no shorter than the Term Loan Maturity Date of any existing
Series of Term Loans or the Revolving Commitment Termination Date, (iii) the
Weighted Average Yield and any amortization schedule applicable to the New Term
Loans of each Series shall be determined by Borrower and the applicable new
Lenders and shall be set forth in each applicable Joinder Agreement; provided,
however, that, (x) in the event the Weighted Average Yield applicable to any
such New Term Loans that are Term Loan A Term Loans is greater than the
applicable Weighted Average Yield with respect to any existing Series of Term
Loan A Term Loans plus 0.50% per annum, the interest rate with respect to any
existing Series of Term Loan A Term Loans shall be automatically increased so as
to cause the then applicable Weighted Average Yield on such existing Series of
Term Loan A Term Loans to equal the Weighted Average Yield then applicable to
the New Term Loans that are Term Loan A Term Loans minus 0.50% and (y) in the
event the Weighted Average Yield applicable to any such New Term Loans that are
Term Loan B Term Loans is greater than the applicable Weighted Average Yield
with respect to any existing Series of Term Loan B Term Loans plus 0.50% per
annum, the interest rate with respect to any existing Series of Term Loan B Term
Loans shall be automatically increased so as to cause the then applicable
Weighted Average Yield on such existing Series of Term Loan B Term Loans to
equal the Weighted Average Yield then applicable to the New Term Loans that are
Term Loan B Term Loans minus 0.50%, (iv) to the extent any Eurodollar floor or
Base Rate floor is imposed on any Series of the New Term Loans that is a Term
Loan A Term Loan, the highest of such Eurodollar floors or Base Rate floors
shall be applied to any existing Series of Term Loans that is a Term Loan A Term
Loan and (v) to the extent any Eurodollar floor or Base Rate floor is imposed on
any Series of the New Term Loans that is a Term Loan B Term Loan, the highest of
such Eurodollar floors or Base Rate floors shall be applied to any existing
Series of Term Loans that is a Term Loan B Term Loan; and (5) Borrower shall
deliver, or cause to be delivered, any legal opinions or other documents
reasonably requested by Administrative Agent in connection with such
transaction.  Each Joinder Agreement with a New Revolving Loan Lender not

67

 

--------------------------------------------------------------------------------

previously a Lender with a Revolving Commitment hereunder, shall be subject to
the consent (not to be unreasonably withheld or delayed) of Issuing Bank and
Swing Line Lender.  Any New Term Loans made on an Increased Amount Date shall be
designated a separate Series of New Term Loans for all purposes of this
Agreement.   

(b)On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Lenders with Revolving Exposure shall assign to each of the New
Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Revolving Loan Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Loan Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such New Revolving Loan Commitments to the Revolving
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Commitment and each Loan made thereunder (a "New Revolving
Loan") shall be deemed, for all purposes, a Revolving Loan and (c) each New
Revolving Loan Lender shall become a Lender with respect to the New Revolving
Loan Commitment and all matters relating thereto.

(c)On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a "New Term Loan") in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

(d)Administrative Agent shall notify Lenders promptly upon receipt of Borrower's
notice of each Increased Amount Date and in respect thereof (x) the New
Revolving Loan Commitments and the New Revolving Loan Lenders or the Series of
New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (y) in the case of each notice to any Lender with Revolving
Exposure, the respective interests in such Lender's Revolving Loans, in each
case subject to the assignments contemplated by this Section.

(e)Any New Revolving Loan Commitments shall be on terms and pursuant to
documentation applicable to the Revolving Commitments (including the Revolving
Commitment Termination Date) and any New Term Loan Commitments and New Term
Loans shall be on terms and pursuant to the applicable Joinder Agreement;
provided that, to the extent such terms are not consistent with the Term Loan
Commitments and Term Loans of any existing Series (except as provided in clause
(4) of Section 2.23(a)), such terms shall be reasonably satisfactory to
Administrative Agent and Borrower.  

(f)Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of Administrative Agent to effect the
provision of this Section 2.23.

Section 2.24.Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent.  In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the close of business on the date that the telephonic notice
is given.  In the event of a discrepancy between the telephone notice

68

 

--------------------------------------------------------------------------------

and the written Notice, the written Notice shall govern.  In the case of any
Notice that is irrevocable once given, if Borrower provides telephonic notice in
lieu thereof, such telephone notice shall also be irrevocable once
given.  Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith. 

Section 2.25.Extensions of Revolving Commitment Termination
Date.  Notwithstanding anything to the contrary contained herein, after the
first anniversary of the Closing Date and at least 45 days prior to the
scheduled Revolving Commitment Termination Date then in effect, the Borrower may
(but in no event more than once per year or twice during the term of this
Agreement), by written notice to the Administrative Agent, request that the
scheduled Revolving Commitment Termination Date then in effect be extended for a
twelve-month period, effective as of a date selected by the Borrower (the
“Extension Effective Date”); the Extension Effective Date shall be at least 45
days, but not more than 60 days, after the date such extension request is
received by the Administrative Agent (the “Extension Request Date”).  Upon
receipt of the extension request, the Administrative Agent shall promptly notify
each Lender thereof.  If a Lender agrees, in its individual and sole discretion,
to so extend its Revolving Commitment, as applicable (an “Extending Lender”), it
shall deliver to the Administrative Agent a written notice of its agreement to
do so no later than 15 days after the Extension Request Date (or such later date
to which the Borrower and the Administrative Agent shall agree), and the
Administrative Agent shall promptly thereafter notify the Borrower of such
Extending Lender’s agreement to extend its Revolving Commitment (and such
agreement shall be irrevocable until the Extension Effective Date).  The
Revolving Commitment of any Lender that fails to accept or respond to the
Borrower’s request for extension of the Revolving Commitment Termination Date (a
“Declining Lender”) shall be terminated on the Revolving Commitment Termination
Date then in effect for such Lender (without regard to any extension by other
Lenders) and on such Revolving Commitment Termination Date the Borrower shall
pay in full the unpaid principal amount of all Revolving Loans owing to such
Declining Lender, together with all accrued and unpaid interest thereon and all
fees accrued and unpaid under this Agreement to the date of such payment of
principal and all other amounts due to such Declining Lender under this
Agreement.  The Administrative Agent shall promptly notify each Extending Lender
of the aggregate Revolving Commitments of the Declining Lenders.  Each Extending
Lender may offer to increase its respective Revolving Commitment by an amount
not to exceed the aggregate amount of the Declining Lenders’ Revolving
Commitments, and such Extending Lender shall deliver to the Administrative Agent
a notice of its offer to so increase its Revolving Commitment no later than 30
days after the Extension Request Date (or such later date to which the Borrower
and the Administrative Agent shall agree), and such offer shall be irrevocable
until the Extension Effective Date.  To the extent the aggregate amount of
additional Revolving Commitments that the Extending Lenders offer pursuant to
the preceding sentence exceeds the aggregate amount of the Declining Lenders’
Revolving Commitments, such additional Revolving Commitments shall be reduced on
a pro rata basis.  To the extent the aggregate amount of Revolving Commitments
that the Extending Lenders have so offered to extend is less than the aggregate
amount of Revolving Commitments that the Borrower has so requested to be
extended, the Borrower shall have the right but not the obligation to require
any Declining Lender to (and any such Declining Lender shall) assign in full its
rights and obligations under this Agreement to one or more banks or other
financial institutions (which may be, but need not be, one or more of the
Extending Lenders) which at the time agree to, in the case of any such Person
that is an Extending Lender, increase its Revolving Commitment and in the case
of any other such Person (a “New Lender”) become a party to this Agreement;
provided that (i) such assignment is otherwise in compliance with Section 11.06,
(ii) such Declining Lender receives payment in full of the unpaid principal
amount of all Revolving Loans owing to such Declining Lender, together with all
accrued and unpaid interest thereon and all fees accrued and

69

 

--------------------------------------------------------------------------------

unpaid under this Agreement to the date of such payment of principal and all
other amounts due to such Declining Lender under this Agreement and (iii) any
such assignment shall be effective on the date on or before such Extension
Effective Date as may be specified by the Borrower and agreed to by the
respective New Lenders and Extending Lenders, as the case may be, and the
Administrative Agent.  If, but only if, Extending Lenders and New Lenders, as
the case may be, have agreed to provide Revolving Commitments in an aggregate
amount greater than 50% of the aggregate amount of the Revolving Commitments
outstanding immediately prior to such Extension Effective Date and the
conditions precedent in clauses (iii) and (iv) of Section 3.02 are met, the
Revolving Commitment Termination Date in effect with respect to such Extending
Lenders and New Lenders shall be extended by twelve months. 

ARTICLE 3

Conditions Precedent

Section 3.01.Closing Date.  The obligation of each Lender or Issuing Bank, as
applicable, to make a Credit Extension on the Closing Date is subject to the
satisfaction, or waiver in accordance with Section 11.05, of the following
conditions on or before the Closing Date:  

(a)Credit Documents.  Administrative Agent and Arrangers shall have received
executed counterparts of each Credit Document from each applicable Credit Party.

(b)Organizational Documents; Incumbency.  Administrative Agent and Arrangers
shall have received, in respect of each Credit Party, (i) each Organizational
Document of such Credit Party, and, to the extent applicable, certified as of
the Closing Date or a recent date prior thereto by the appropriate Governmental
Authority; (ii) signature and incumbency certificates of the officers of such
Credit Party; (iii) resolutions of the Board of Directors or similar governing
body of such Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; and (iv) a
good standing certificate from the applicable Governmental Authority of such
Credit Party's jurisdiction of incorporation, organization or formation, each
dated the Closing Date or a recent date prior thereto.

(c)Repayment of Indebtedness.  Administrative Agent shall have received or shall
concurrently receive satisfactory evidence that the Borrower and its
Subsidiaries shall not have any Indebtedness or Disqualified Equity Interests
outstanding other than pursuant to the Credit Documents or Indebtedness
permitted pursuant to Section 6.01 hereof.

(d)Governmental Approvals and Consents.  Each Credit Party shall have obtained
all Governmental Approvals and all consents of other Persons, in each case that
are necessary to consummate the transactions contemplated by the Credit
Documents and each of the foregoing shall be in full force and effect.  

(e)Personal Property Collateral.  In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Credit Party shall
have delivered to Collateral Agent:

(i)evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including their obligations to execute and deliver UCC
financing statements,

70

 

--------------------------------------------------------------------------------

originals of securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein); 

(ii)a completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby; and

(iii)evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including any intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 6.01(b))
and made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by Collateral Agent.

(f)Spansion Merger.  The Spansion Merger shall be consummated substantially
concurrently with the effectiveness of this Agreement in compliance with law and
in accordance with the Spansion Merger Agreement, in each case, in all material
respects.

(g)Financial Statements; Projections.  Administrative Agent and the Arrangers
shall have received from Borrower (i) the Historical Financial Statements, (ii)
pro forma consolidated balance sheets of Borrower and its Subsidiaries as at the
Closing Date, and reflecting the consummation of the financings and the other
transactions contemplated by the Credit Documents to occur on or prior to the
Closing Date (including, without limitation, the Merger and the Refinancing),
which pro forma financial statements shall be in form and substance reasonably
satisfactory to Administrative Agent and Arranger, and (iii) the Projections.

(h)Evidence of Insurance.  Collateral Agent shall have received a certificate
from the applicable Credit Party's insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.05 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.05.

(i)Opinions of Counsel to Credit Parties.  Agents and Lenders and their
respective counsel shall have received executed copies of the favorable written
opinions of Wilson Sonsini Goodrich & Rosati, P.C., counsel for Credit Parties,
as to such matters as Administrative Agent or Arrangers may reasonably request,
dated the Closing Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent and Arrangers (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).

(j)Fees.  Borrower shall have paid to each Agent and the Collateral Agent for
their own account and for the account of the Lenders, as applicable, the fees
payable on or before the Closing Date referred to in Section 2.11(d) and (e) and
all expenses payable pursuant to Section 11.02 which have accrued to the Closing
Date to the extent invoices therefor have been provided at least one Business
Day prior to the Closing Date.

(k)Solvency Certificate.  On the Closing Date, Administrative Agent and
Arrangers shall have received a Solvency Certificate in form, scope and
substance reasonably satisfactory to Administrative Agent and Arrangers, and
demonstrating that the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are and will be Solvent.

71

 

--------------------------------------------------------------------------------

(l)Closing Date Certificate.  Borrower shall have delivered to Administrative
Agent and Arrangers an executed Closing Date Certificate, together with all
attachments thereto. 

(m)No Litigation.  There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or, to the knowledge of Borrower, threatened in writing in any court or
before any arbitrator or Governmental Authority that, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(n)Know Your Customer.  At least five days prior to the Closing Date, the
Lenders shall have received all documentation and other information reasonably
requested by any Lender at least 10 days prior to the Closing Date that is
required by bank regulatory authorities under applicable "know-your-customer"
and anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56) (the "PATRIOT Act").

Section 3.02.Conditions to Each Credit Extension. The obligation of each Lender
to make any Loan, or Issuing Bank to issue any Letter of Credit, on any Credit
Date, including the Closing Date, or the obligation of Issuing Bank to extend
the maturity or increase the face amount of any Letter of Credit having a stated
amount greater than $2,000,000 on the date of any such extension or increase,
are subject to the satisfaction, or waiver in accordance with Section 11.05, of
the following conditions precedent:

(i)Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice and Application, as the case may be;

(ii)after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii)as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and  correct in all material respects on and as
of such earlier date; provided that, in each case, such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof;

(iv)as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(v)on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice and Application.

72

 

--------------------------------------------------------------------------------

ARTICLE 4

Representations and Warranties

In order to induce Agents, Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants that:

Section 4.01.Organization; Requisite Power and Authority; Qualification. Each of
Borrower and its Restricted Subsidiaries (i) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization as
identified in Schedule 4.01 to the Disclosure Letter (as such Schedule may be
updated from time to time by notice to the Administrative Agent subject to
compliance with Section 5.09), (ii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (iii) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

Section 4.02.Equity Interests and Ownership. The Equity Interests of each of
Borrower and its Restricted Subsidiaries has been duly authorized and validly
issued and is fully paid and non-assessable.  Except as set forth on Schedule
4.02 to the Disclosure Letter, as of the Closing Date, there is no existing
option, warrant, call, right, commitment or other agreement to which any
Restricted Subsidiary of Borrower is a party requiring, and there is no
membership interest or other Equity Interests of any Restricted Subsidiary of
Borrower outstanding which upon conversion or exchange would require, the
issuance by such Restricted Subsidiary of any additional membership interests or
other Equity Interests of such Restricted Subsidiary or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Interests of such Restricted
Subsidiary.  Schedule 4.02 to the Disclosure Letter correctly sets forth the
ownership interest of each of Borrower's Subsidiaries in its respective
Subsidiaries as of the Closing Date and identifies each Subsidiary as either a
Restricted Subsidiary or an Unrestricted Subsidiary as of the Closing Date.

Section 4.03.Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

Section 4.04.No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not (i) violate (1)
any provision of any law or any governmental rule or regulation applicable to
Borrower or any of its Restricted Subsidiaries, (2) any of the Organizational
Documents of Borrower or any of its Restricted Subsidiaries, or (3) any order,
judgment or decree of any court or other agency of government binding on
Borrower or any of its Restricted Subsidiaries; (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Borrower or any of its Restricted
Subsidiaries; (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Borrower or any of its Restricted
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, on behalf of the Secured Parties); or (iv) require
any approval not obtained on or before the Closing Date of stockholders, members
or partners or any approval or consent of any Person under any Contractual
Obligation of Borrower or any of its Restricted Subsidiaries, except, in the
case of each of clauses (i) through (iv) above (other than clause (i)(2)), to
the extent that such violation, conflict, Lien

73

 

--------------------------------------------------------------------------------

or failure to obtain approval or consent could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. 

Section 4.05.Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for (i) filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date and (ii)
those registrations, consents, approvals, notices or actions the failure of
which to obtain or make could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 4.06.Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors' rights generally or by equitable principles relating to
enforceability.

Section 4.07.Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present (prior to or
on the Closing Date with respect to the Historical Financial Statements of
Spansion, to the knowledge of the Borrower), in all material respects, the
financial position, on a consolidated basis, of the Persons described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes.  As of the Closing Date,
neither Borrower nor any of its Restricted Subsidiaries has any contingent
liability or liability for Taxes, long term lease or unusual forward or long
term commitment that (with respect to the Historical Financial Statements of
Spansion, to the knowledge of the Borrower) is not reflected in the Historical
Financial Statements or the notes thereto and which in any such case is material
in relation to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower and any of its Restricted
Subsidiaries taken as a whole.

Section 4.08.Projections. On and as of the Closing Date, the projections of
Borrower and its Restricted Subsidiaries for the period of Fiscal Year 2014
through and including Fiscal Year 2017 (the "Projections") are based on good
faith estimates and assumptions believed by it to be reasonable at the time so
furnished; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.

Section 4.09.No Material Adverse Effect. Since December 28, 2014, no event,
circumstance or change has occurred that has caused or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect.

Section 4.10.Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.  Neither Borrower nor any of its Restricted
Subsidiaries (i) is in violation of any applicable laws that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or

74

 

--------------------------------------------------------------------------------

instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. 

Section 4.11.Payments of Taxes. All federal and state income and other material
tax returns of Borrower and its Restricted Subsidiaries required to be filed by
any of them have been timely filed, and all taxes shown on such tax returns to
be due and payable and all other taxes of Borrower and its Restricted
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which were due and payable have been paid when due and payable
except, in each case, taxes that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and for
which adequate reserves or other appropriate provisions have been set aside in
accordance with GAAP.  There is no outstanding, pending, threatened in writing
or, to the knowledge of Borrower or any of its Restricted Subsidiaries,
proposed, tax audit, examination, investigation, assessment or other proceeding
against Borrower or any of its Restricted Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect
which is not being contested by Borrower or such Restricted Subsidiary in good
faith by appropriate proceedings promptly instituted and diligently conducted
and for which adequate reserves or other appropriate provisions have been set
aside in accordance with GAAP.  There are no Liens for taxes of Borrower or any
of its Restricted Subsidiaries other than Liens described in Section 6.02(b).

Section 4.12.Properties.  

(a)Title.  Each of Borrower and its Restricted Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
tangible personal property), (iii) to the knowledge of Borrower, valid licensed
rights in (in the case of licensed interests in intellectual property) and (iv)
good title to (in the case of all other tangible personal property), all of
their respective properties and assets, in each case except for defects in title
that do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes and where the failure to have such title, interest, or right could not
reasonably be expected to have a Material Adverse Effect.  Except as permitted
by this Agreement, all such properties and assets are free and clear of Liens,
other than (i) Permitted Liens, (ii) Liens arising by operation of law and (iii)
minor defects in title that do not materially interfere with the ability of
Borrower and its Restricted Subsidiaries to conduct their businesses.

(b)Real Estate.  As of the Closing Date, Schedule 4.12 to the Disclosure Letter
contains a true, accurate and complete list of all Material Real Estate Assets.

Section 4.13.Environmental Matters. Except with respect to any matter that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
(including any applicable Environmental Laws with respect to any Real Estate
Asset or governing its business and the requirements of any permits issued under
such Environmental Laws with respect to any such Real Estate Asset or the
operations of Borrower or any Restricted Subsidiary), (ii) has, to the knowledge
of Borrower, become subject to any Environmental Claim, (iii) has received
written notice of any Environmental Claim or (iv) has knowledge of any fact that
could reasonably be expected to subject Borrower or any Restricted Subsidiary to
any Environmental Claim.

Section 4.14.No Defaults. Neither Borrower nor any of its Restricted
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained

75

 

--------------------------------------------------------------------------------

in any of its material Contractual Obligations, and no condition exists which,
with the giving of notice or the lapse of time or both, could constitute such a
default, except in each case or in the aggregate, where the consequences, direct
or indirect, of such default or defaults, if any, could not reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing. 

Section 4.15.Governmental Regulation.

(a)All Governmental Approvals, other than the filings and recordations
contemplated by the Collateral Documents, required to be obtained by Borrower or
any of its Restricted Subsidiaries for the Permitted Business have been duly
obtained, are validly issued, are in full force and effect, and are held in the
name or extend to the benefit of Borrower or one of its Restricted Subsidiaries,
except in each case where the failure to have so obtained, issued, to be in
force and effect, or to be held in the name of, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b)To the knowledge of Borrower, all Governmental Approvals that have been
obtained by any Person other than Borrower or any of its Restricted Subsidiaries
for the Permitted Business have been duly obtained, are validly issued, and are
in full force and effect, except where the failure to have so obtained, issued
or to be in force and effect, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c)The Permitted Business in all material respects conforms to and complies with
all applicable covenants, conditions, restrictions and reservations in all
Governmental Approvals required for the Permitted Business and all regulations
applicable thereto, except where the failure to conform or comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(d)Neither Borrower nor any of its Restricted Subsidiaries is subject to
regulation under the Investment Company Act of 1940 or under any other federal
or state statute or regulation which may limit its ability to incur Indebtedness
or which may otherwise render all or any portion of the Obligations
unenforceable.  Neither Borrower nor any of its Restricted Subsidiaries is a
"registered investment company" or a company "controlled" by a "registered
investment company" or a "principal underwriter" of a "registered investment
company" as such terms are defined in the Investment Company Act of 1940.

Section 4.16.Employee Matters. Neither Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  There is (i) no unfair labor
practice complaint pending against Borrower or any of its Restricted
Subsidiaries, or to the knowledge of Borrower, threatened in writing against it
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against Borrower or any of its Restricted Subsidiaries or to the
knowledge of Borrower, threatened in writing against it, (ii) no strike or work
stoppage in existence or threatened involving Borrower or any of its Restricted
Subsidiaries, and (iii) to the knowledge of Borrower, no union representation
question existing with respect to the employees of Borrower or any of its
Restricted Subsidiaries and, to the knowledge of Borrower, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (i), (ii) or (iii) above, either individually or in the aggregate) such
as could not reasonably be expected to have a Material Adverse Effect.

Section 4.17.Employee Benefit Plans. Borrower, each of its Restricted
Subsidiaries and each of their respective ERISA Affiliates are in material
compliance with all applicable provisions and requirements of ERISA and the Code
and the regulations and published interpretations thereunder with

76

 

--------------------------------------------------------------------------------

respect to each Employee Benefit Plan, and have administered and operated each
Employee Benefit Plan materially in accordance with its terms.  Each Employee
Benefit Plan which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and, to the knowledge
of Borrower, nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status.  No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or reasonably is expected to be
incurred by Borrower, any of its Restricted Subsidiaries or any of their ERISA
Affiliates that could reasonably be expected to result in a Material Adverse
Effect.  No ERISA Event has occurred or is reasonably expected to occur that
could reasonably be expected to result in a Material Adverse Effect.  The
present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Borrower, any of its Restricted
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension
Plan.  As of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability of Borrower,
its Restricted Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA is not reasonably likely to have a Material Adverse
Effect.  Borrower, each of its Restricted Subsidiaries and each of their ERISA
Affiliates have complied (if and to the extent applicable) with the requirements
of Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material "default" (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan. 

Section 4.18.[Reserved].

Section 4.19.Solvency. Immediately after the transactions to occur on the
Closing Date and immediately following the making of each Loan and after giving
effect to the application of the proceeds of each Loan, the Borrower and its
Restricted Subsidiaries, taken as a whole, will be Solvent.

Section 4.20.Compliance with Statutes, Etc

.  Each of Borrower and its Restricted Subsidiaries is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property, except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  

Section 4.21.Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Borrower
or any of its Restricted Subsidiaries for use in connection with the
transactions contemplated hereby, when furnished and taken as a whole, contains
any untrue statement of a material fact or omits to state a material fact (known
to Borrower, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were made;
provided that (x) any projections and pro forma financial information contained
in such materials are based upon good faith estimates and assumptions believed
by Borrower to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results and (y) on or prior to the Spansion
Merger Closing Date, the representations and warranties in this

77

 

--------------------------------------------------------------------------------

Section 4.21 with respect to Spansion, its Subsidiaries and their business shall
only be made to the knowledge of the Borrower.   

Section 4.22.PATRIOT Act; FCPA; OFAC.  

(a)To the extent applicable, each Credit Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.  

(b)No part of the proceeds of any Loans hereunder will be used, directly or
indirectly, by Borrower or any of its Subsidiaries (i) to fund any operations,
or finance any activities, by Borrower or any of its Subsidiaries in a
Sanctioned Country, (ii) to finance any investment, or make any payments, by
Borrower or any of its Subsidiaries to a Restricted Party or a Sanctioned
Country or (iii) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.  

(c)Neither Borrower nor any of its Subsidiaries nor, to the knowledge of
Borrower, any officer or director or  any employee, agent, or other person
acting on behalf of Borrower or any of its Subsidiaries, has during the past
five years (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; or (iii) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment. Borrower
and its Subsidiaries (i) have conducted during the past five years and will
continue to conduct their businesses operations in compliance with the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), the U.K. Bribery Act 2010, and all other applicable
anti-corruption laws (collectively, the “Anti-Corruption Laws”); (ii) have
instituted and maintained during the past five years and will continue to
maintain policies and procedures designed to promote and achieve compliance with
applicable Anti-Corruption Laws.

(d)Borrower and its Subsidiaries (i) have conducted during the past five years
and will continue to conduct their business operations in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, the PATRIOT Act, and the applicable anti-money
laundering statutes, rules and regulations of jurisdictions where Borrower or
its Subsidiaries conduct business (collectively, the “Anti-Money Laundering
Laws”); (ii) have instituted and maintained during the past five years and will
continue to maintain policies and procedures designed to promote and achieve
compliance with applicable Anti-Money Laundering Laws; and (iii) will not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, to fund or facilitate any activities or business of any kind
that would constitute or result in a violation of the Anti-Money Laundering
Laws.

Section 4.23.Sanctioned Persons.

(a)Neither Borrower nor any of its Restricted Subsidiaries, nor, to the
knowledge of Borrower, any directors, officers or employees of Borrower or any
of its Restricted Subsidiaries is any of the following (each a "Blocked
Person"): (i) is a Restricted Party or is engaging in or has engaged in any
transaction or conduct that would result in it becoming a Restricted Party; (ii)
is or has been subject to any claim, proceeding, formal notice or investigation
with respect to Sanctions; (iii) is engaging or has

78

 

--------------------------------------------------------------------------------

engaged in the past five years in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or breaches or attempts to breach, directly
or indirectly, any Sanctions applicable to it; or (iv) except pursuant to the
valid license disclosed on Schedule 4.23 to the Disclosure Letter (such license,
the "Permitted License"), has engaged in the past five years or is engaging,
directly or indirectly, in any trade, business or other activities with or for
the benefit of any Restricted Party. 

(b)Neither Borrower nor any of its Restricted Subsidiaries nor any of their
respective Affiliates: (i) is, or is owned or controlled by (A) an agency or
instrumentality of, or an entity owned or controlled by, the government of a
Sanctioned Country, (B) an entity located in a Sanctioned Country, or (C) an
individual who is a citizen or resident of, or located in, a Sanctioned Country,
in each case, to the extent that the agency, instrumentality, entity, or
individual is subject to a sanctions program administered by OFAC; (ii) is
located, incorporated, organized, or resident in a Sanctioned Country; or (iii)
has any business affiliation or commercial dealings with or investments in any
Sanctioned Country that breaches or attempts to breach, directly or indirectly,
any Sanctions applicable to it.

Section 4.24.Federal Reserve Regulations.

(a)None of Borrower or any of the Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of buying or carrying Margin Stock.

(b)No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board of Governors, including
Regulation T, U or X.

ARTICLE 5

Affirmative Covenants

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or expiration or cash collateralization of all
Letters of Credit on terms reasonably satisfactory to Issuing Bank in an amount
equal to 103% of Letter of Credit Usage as of such date, each Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Article 5.

Section 5.01.Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent for delivery to the Lenders:

(a)Quarterly Financial Statements.  As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date
occurs, the consolidated balance sheets of Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of income
and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification with respect
thereto;

79

 

--------------------------------------------------------------------------------

(b)Annual Financial Statements.  As soon as available, and in any event within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheets of Borrower
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders' equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of PricewaterhouseCoopers LLP or other independent certified
public accountants of recognized national standing selected by Borrower, and
reasonably satisfactory to Administrative Agent (which report and/or the
accompanying financial statements shall be unqualified as to going concern and
scope of audit, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards); 

(c)Annual Plan.  As soon as available, and in any event within 75 days after the
beginning of each Fiscal Year, commencing with Fiscal Year 2016, an annual plan
for Borrower and its Subsidiaries to include balance sheets, statements of
income and cash flows for each Fiscal Quarter of such Fiscal Year prepared in
detail and, in summary form and accompanied by a certificate of a Financial
Officer of Borrower stating that such plan is based on reasonable estimates,
information and assumptions at the time prepared;

(d)Compliance Certificate.  Within 5 Business Days after each delivery of
financial statements of Borrower and its Subsidiaries pursuant to Sections
5.01(a) and 5.01(b), a duly executed and completed Compliance Certificate;

(e)Statements of Reconciliation after Change in Accounting Principles.  If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements of Cypress, the
consolidated financial statements of Borrower and its Subsidiaries delivered
pursuant to Section 5.01(a) or 5.01(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;

(f)Notice of Default.  Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Borrower with respect thereto; (ii) that any
Person has given any notice to Borrower or any of its Restricted Subsidiaries or
taken any other action with respect to any event or condition set forth in
Section 9.01(e); or (iii) of the occurrence of any event or change that has
caused or could reasonably be expected to cause, either individually or in the
aggregate, a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, event or condition, and
what action Borrower has taken, is taking and proposes to take with respect
thereto;

(g)Notice of Litigation.  Promptly upon any officer of Borrower obtaining
knowledge of any Adverse Proceeding or Environmental Claim not previously
disclosed in writing by Borrower to Lenders

80

 

--------------------------------------------------------------------------------

that could be reasonably expected to have a Material Adverse Effect, written
notice thereof together with such other information (excluding information
subject to attorney-client privilege) as may be reasonably available to Borrower
to enable Lenders and their counsel to evaluate such matters; 

(h)ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that has or is reasonably expected to result in
liability to Borrower in excess of $50,000,000, a written notice specifying the
nature thereof, what action Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(2) all notices received by Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning any such ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(i)Insurance Report.  Upon the annual renewal of the applicable insurance
policy, a certificate from Borrower's insurance broker(s) in form and substance
reasonably satisfactory to Administrative Agent outlining all material insurance
coverage under such policy maintained as of the date of such certificate by
Borrower and its Restricted Subsidiaries;

(j)Information Regarding Collateral.  Borrower will furnish to Collateral Agent
information regarding Collateral required pursuant to the Collateral Documents;

(k)Annual Collateral Verification.  Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.01(b), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer (i) either confirming that there has been no change in the
information contained in the Pledge and Security Disclosure Letter since the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes in the form of a Security
Supplement delivered pursuant to Section 4.2 of the Pledge and Security
Agreement and (ii) certifying that, to its knowledge, all Uniform Commercial
Code financing statements (including fixtures filings, as applicable) and all
supplemental intellectual property security agreements or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified in the documents delivered pursuant to clause (i) above to the extent
necessary to effect, protect and perfect the security interests under the
Collateral Documents (except as noted therein with respect to any continuation
statements to be filed within such period);

(l)Other Information.  (i) Promptly upon their becoming available, copies of (A)
all financial statements, reports, notices and proxy statements sent or made
available generally by Borrower to its security holders acting in such capacity
or by any Restricted Subsidiary of Borrower to its security holders other than
Borrower or another Restricted Subsidiary of Borrower and (B) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by Borrower or any of its Restricted Subsidiaries with any securities exchange
or with the Securities and Exchange Commission or any other Governmental
Authority and (ii) such other information and data with respect to Borrower or
any of its Restricted Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender; and

81

 

--------------------------------------------------------------------------------

(m)Certification of Public Information.  Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the "Platform"), any document or notice that
Borrower has indicated contains Non-Public Information shall not be posted on
that portion of the Platform designated for such Public Lenders.  Borrower
agrees to clearly designate all information provided to Administrative Agent by
or on behalf of Borrower which is suitable to make available to Public
Lenders.  If Borrower has not indicated whether a document or notice delivered
pursuant to this Section 5.01 contains Non-Public Information, Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive material Non-Public
Information with respect to Borrower, its Restricted Subsidiaries and their
securities. 

Information required to be delivered pursuant to Section 5.01(a), Section
5.01(b), and Section 5.01(l)(i) shall be deemed to have been delivered if such
information, or one or more annual, quarterly or other periodic reports
containing such information, shall have been (i) posted on Borrower's website or
if Borrower shall have posted a link to such information on Borrower's website
or (ii) posted by Administrative Agent on an IntraLinks or similar site to which
the Lenders have been granted access or shall be available on the website of the
SEC at http://www.sec.gov.

Section 5.02.Existence. Except as otherwise permitted under Section 6.07, each
Credit Party will, and will cause each of its Restricted Subsidiaries to, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business, except to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, that no Credit Party (other than Borrower
with respect to existence) or any of its Restricted Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if the loss thereof is not disadvantageous in any material respect to
such Person or to Lenders.

Section 5.03.Payment of Taxes and Claims. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to, (1) timely file all required federal and
state income and other material tax returns, (2) pay all taxes shown to be due
and payable on such tax returns and all other material taxes imposed upon it or
upon its respective properties, assets, income, businesses and franchises before
any penalty or fine accrues thereon, and (3) pay all material claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, that no such tax or claim need be paid
if (i) in the case of a claim, it is not more than 30 days overdue or (ii) it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, as long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such tax or claim.

Section 5.04.Maintenance of Properties. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of Borrower and its
Restricted Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof, except where the failure
to maintain such properties could not reasonably be expected to have a Material
Adverse Effect.

Section 5.05.Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance,

82

 

--------------------------------------------------------------------------------

business interruption insurance and casualty insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses of Borrower and its Restricted Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such
Persons.  Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations or other requirements of any Governmental Authority.  Except as
otherwise agreed by Collateral Agent, each such policy of insurance shall (a)
name Collateral Agent, on behalf of the Secured Parties, as an additional
insured thereunder as its interests may appear and (b) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provide for at least thirty days' prior written notice to Collateral Agent
of any material modification or cancellation of such policy. 

Section 5.06.Books and Records; Inspections. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities sufficient to
prepare financial statements in accordance with GAAP.  Each Credit Party will,
and will cause each of its Restricted Subsidiaries to, permit any authorized
representatives of the Lenders designated by Administrative Agent to visit and
inspect any of the properties of any Credit Party and any of its respective
Restricted Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided that unless an Event of
Default has occurred and is continuing, such visitation and inspection rights
may only be exercised by Administrative Agent once per calendar year.

Section 5.07.Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Restricted Subsidiaries and all other Persons, if any, on or
occupying any Facilities to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08.Environmental.

(a)Environmental Disclosure.  Borrower will reasonably and promptly deliver to
Administrative Agent and the Lenders reasonably detailed written notice of the
occurrence of any event, or the identification of any condition, that could
reasonably be expected to result in an Environmental Claim that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and shall provide with reasonable promptness, documents and information
from time to time that may be reasonably requested by Administrative Agent in
relation to any such events or conditions.

(b)Hazardous Materials Activities, Etc.  Each Credit Party shall promptly take,
and shall cause each of its Restricted Subsidiaries promptly to take, any and
all actions necessary to (i) cure any violation of applicable Environmental Laws
by such Credit Party or its Restricted Subsidiaries that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) make an appropriate response to any Environmental Claim against such
Credit Party or any of its Restricted

83

 

--------------------------------------------------------------------------------

Subsidiaries and discharge any obligations it may have to any Person thereunder
where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. 

Section 5.09.Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Borrower (other than (x) an Immaterial Subsidiary but including a
Domestic Subsidiary of Borrower that ceases to be an Immaterial Subsidiary, (y)
any Foreign Subsidiary or (z) an Unrestricted Subsidiary), Borrower shall
promptly (i) cause such Domestic Subsidiary that is a Restricted Subsidiary, if
wholly-owned, to become a Guarantor hereunder by executing and delivering to
Administrative Agent a Counterpart Agreement and a Grantor under the Pledge and
Security Agreement by executing and delivering to Collateral Agent the joinder
agreement required thereunder, and (ii) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates reasonably requested by Collateral Agent or
required by the Collateral Documents.  In the event that any Person becomes a
Foreign Subsidiary of Borrower (other than (x) an Immaterial Subsidiary but
including a Foreign Subsidiary of Borrower that ceases to be an Immaterial
Subsidiary or (y) an Unrestricted Subsidiary), and the ownership interests of
such Foreign Subsidiary are owned by any Credit Party, such Credit Party shall
take all of the actions referred to in the Pledge and Security Agreement
necessary to grant a perfected security interest in favor of Collateral Agent,
for the benefit of Secured Parties, under the Pledge and Security Agreement in
the Equity Interests of such Foreign Subsidiary (provided, that in no event
shall voting Equity Interests of any such Foreign Subsidiary having more than
66% of the total combined voting power of all classes of voting Equity Interests
be required to be so pledged).  With respect to each such Restricted Subsidiary
(other than an Immaterial Subsidiary but including a Subsidiary of Borrower that
ceases to be an Immaterial Subsidiary), Borrower shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Restricted Subsidiary (or ceased to
be an Immaterial Subsidiary) of Borrower, and (ii) all of the data required to
be set forth in Schedules 4.01 and 4.02 to the Disclosure Letter with respect to
all Restricted Subsidiaries of Borrower; and such written notice shall be deemed
to supplement Schedules 4.01 and 4.02 to the Disclosure Letter for all purposes
hereof.

Section 5.10.Additional Material Real Estate Assets. In the event that any
Credit Party acquires a Material Real Estate Asset after the Closing Date or a
Real Estate Asset owned on the Closing Date becomes a Material Real Estate Asset
due to a material renovation of or addition to such Real Estate Assets and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates, with respect to each such
Material Real Estate Asset identified in Schedule 5.12 of this Agreement.  

Section 5.11.Further Assurances. At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents.  In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are (i) guaranteed by the
Guarantors and (ii) are secured by (x) substantially all of the assets of
Borrower and its Restricted Subsidiaries and (y) all of the outstanding Equity
Interests of Borrower's Subsidiaries (subject to limitations contained in the
Credit Documents and the Collateral Documents, including with respect to Foreign
Subsidiaries, Immaterial Subsidiaries and Unrestricted Subsidiaries).  If at any
time Collateral Agent receives a notice from a Lender or otherwise becomes aware
that any mortgaged Material Real

84

 

--------------------------------------------------------------------------------

Estate Asset has become a Flood Hazard Property, Collateral Agent shall deliver
such notice to Borrower and Borrower shall take all actions required as a result
of such change as described on Schedule 5.12. 

Section 5.12.Post-Closing Actions. Each Credit Party will take each of the
actions set forth on Schedule 5.12 within the time periods set forth thereon (as
they may be extended by Collateral Agent in its sole discretion).  All
provisions of this Agreement and the other Credit Documents (including, without
limitation, all conditions precedent, representations, warranties, covenants,
events of default and other agreements herein and therein) shall be deemed
modified to the extent necessary to effect the foregoing (and to permit the
taking of the actions described above within the time periods required above,
rather than as otherwise provided in the Credit Documents); provided that (i) to
the extent any representation and warranty would not be true because the
foregoing actions were not taken on the Closing Date, the respective
representation and warranty shall be required to be true and correct in all
material respects at the time the respective action is taken (or was required to
be taken) in accordance with the foregoing provisions of this Section 5.12 and
(ii) all representations and warranties relating to the Collateral Documents
shall be required to be true immediately after the actions required to be taken
by this Section 5.12 have been taken (or were required to be taken).  The
acceptance of the benefits of the Loans shall constitute a covenant and
agreement by Borrower to each of the Lenders that the actions required pursuant
to this Section 5.12 will be, or have been, taken within the relevant time
periods referred to in this Section 5.12 and that, at such time, all
representations and warranties contained in this Agreement and the other Credit
Documents shall then be true and correct without any modification pursuant to
this Section 5.12.

Section 5.13.Designation Of Restricted And Unrestricted Subsidiaries.

(a)The Board of Directors may designate any Subsidiary, including a newly
acquired or created Subsidiary, to be an Unrestricted Subsidiary if it meets the
following qualifications:

(i)such Subsidiary does not own any Equity Interest of Borrower or any
Restricted Subsidiary;

(ii)Borrower would be permitted to make an Investment at the time of the
designation in an amount equal to the aggregate Fair Market Value of all
Investments of Borrower or its Restricted Subsidiaries in such Subsidiary;

(iii)any guarantee or other credit support thereof by Borrower or any Restricted
Subsidiary is permitted under Section 6.01 or Section 6.06;

(iv)neither Borrower nor any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of such Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results except to the extent permitted by Section 6.01 or Section
6.06;

(v)immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing or would result from such designation;

(vi)immediately after giving effect to such designation, Borrower shall be in
compliance, on a pro forma basis, with the covenants set forth in Article 7 for
the Test Period then last ended (and, as a condition precedent to the
effectiveness of any such designation, Borrower shall deliver to Administrative
Agent a certificate setting forth in reasonable detail the calculations
demonstrating such compliance); and

85

 

--------------------------------------------------------------------------------

(vii)no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
"restricted subsidiary" or a "guarantor" (or any similar designation) for any
other Indebtedness of Borrower or a Restricted Subsidiary. 

Once so designated, the Subsidiary will remain an Unrestricted Subsidiary,
subject to subsection (b).

(b)(i) A Subsidiary previously designated as an Unrestricted Subsidiary which
fails to meet the qualifications set forth in subsections (a)(i), (a)(iii),
(a)(iv) or (a)(vii) of this Section 5.13 will be deemed to become at that time a
Restricted Subsidiary, subject to the consequences set forth in subsection
(d).  (ii) The Board of Directors may designate an Unrestricted Subsidiary to be
a Restricted Subsidiary if the designation would not cause an Event of Default.

(c)Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,

(i)all existing Investments of Borrower and the Restricted Subsidiaries therein
(valued at Borrower's proportional share of the Fair Market Value of its assets
less liabilities) will be deemed made at that time;

(ii)all existing Equity Interest or Indebtedness of Borrower or a Restricted
Subsidiary held by it will be deemed incurred at that time, and all Liens on
property of Borrower or a Restricted Subsidiary held by it will be deemed
incurred at that time;

(iii)all existing transactions between it and Borrower or any Restricted
Subsidiary will be deemed entered into at that time;

(iv)it is released at that time from the Guaranty and the Pledge and Security
Agreement and all related security interests on its property shall be released;

(v)it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(d)Upon an Unrestricted Subsidiary becoming, or being deemed to become, a
Restricted Subsidiary pursuant to Section 5.13(b),

(i)all of its Indebtedness and Disqualified Equity Interests will be deemed
incurred at that time for purposes of Section 6.01, but will not be considered
the sale or issuance of Equity Interests for purposes of Section 6.08;

(ii)Investments therein previously charged under Section 6.06 will be credited
thereunder;

(iii)it may be required to become a Guarantor pursuant to Section 5.09; and

(iv)it will thenceforward be subject to the provisions of this Agreement as a
Restricted Subsidiary (and shall not subsequently be designated as an
Unrestricted Subsidiary).

(e)Any designation by the Board of Directors of a Subsidiary as an Unrestricted
Subsidiary after the Closing Date will be evidenced to Administrative Agent by
promptly filing with Administrative

86

 

--------------------------------------------------------------------------------

Agent a copy of the resolutions of the Board of Directors giving effect to the
designation and a certificate of an officer of Borrower certifying that the
designation complied with the foregoing provisions. 

Section 5.14.Maintenance of Ratings.  The Borrower shall use commercially
reasonable efforts to maintain public corporate credit and public corporate
family ratings and a public rating from each of S&P and Moody’s.

ARTICLE 6

Negative Covenants

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or expiration or cash collateralization of all
Letters of Credit in an amount equal to 103% of Letter of Credit Usage as of
such date on terms reasonably satisfactory to Issuing Bank, such Credit Party
shall perform, and shall cause each of its Restricted Subsidiaries to perform,
all covenants in this Article 6.

Section 6.01.Indebtedness. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, create, incur or assume, or otherwise become or
remain directly or indirectly liable with respect to any Indebtedness, except:

(a)the Obligations;

(b)Indebtedness of any Restricted Subsidiary to Borrower or to any other
Restricted Subsidiary, or of Borrower to any Restricted Subsidiary; provided
that (i) all such Indebtedness owing to any Credit Party shall be evidenced by
the Intercompany Note, (ii) all such Indebtedness owing by a Credit Party to any
Restricted Subsidiary that is not a Guarantor shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note and (iii) any such Indebtedness
of any Restricted Subsidiary that is not a Guarantor owing to any Credit Party
shall be subject to the limitations set forth in Section 6.06(d);

(c)Other Debt Securities that (i) mature after, and do not require any scheduled
amortization or other scheduled payments of principal prior to, the date that is
181 days after the Latest Maturity Date at the time incurred (it being
understood that such Other Debt Securities may have mandatory prepayment,
repurchase or redemptions provisions satisfying the requirement of clause (ii)
hereof), (ii) have terms and conditions (other than interest rate, redemption
premiums and subordination terms), taken as a whole, that are not materially
less favorable to Borrower (as determined in good faith by Borrower) than the
terms and conditions customary at the time for Indebtedness of a similar nature
and (iii) are not guaranteed by any Subsidiary that is not a Guarantor; provided
that (1) both immediately prior and after giving effect to the incurrence
thereof, (x) no Default or Event of Default shall exist or result there from and
(y) Borrower will be in compliance with the Total Leverage Ratio on a pro forma
basis as of the Test Period then last ended and (2) Borrower delivers a
certificate of an Authorized Officer to Administrative Agent demonstrating
compliance with the terms of this Section 6.01(c);

(d)Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including in
connection with workers' compensation) or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto incurred in the
ordinary course of business;

87

 

--------------------------------------------------------------------------------

(e)Indebtedness in connection with cash management agreements, netting services,
overdraft protections and otherwise in connection with deposit accounts; 

(f)guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its Restricted
Subsidiaries;

(g)guaranties by Borrower of Indebtedness of a Restricted Subsidiary or
guaranties by a Restricted Subsidiary of Indebtedness of Borrower or another
Restricted Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01; provided, that (i) if
the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations and (ii) in the case of guaranties by a Credit Party of the
obligations of a Restricted Subsidiary that is not a Guarantor, such guaranties
shall be permitted by Section 6.06;

(h)Indebtedness described in Schedule 6.01 to the Disclosure Letter and any
Permitted Refinancing thereof;

(i)Indebtedness of Borrower or its Restricted Subsidiaries with respect to
Capital Leases, sale-lease back transactions and purchase money Indebtedness in
an aggregate principal amount not to exceed at any time $100,000,000; provided
that any such Indebtedness shall be secured only by the assets (including all
accessions, attachments, improvements and the proceeds thereof) acquired in
connection with the incurrence of such Indebtedness;

(j)(i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary or Indebtedness attaching
to assets that are acquired by Borrower or any of its Restricted Subsidiaries,
in each case after the Closing Date as the result of a Permitted Acquisition, in
an aggregate principal amount not to exceed $400,000,000 at any one time
outstanding; provided that (x) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (y) such Indebtedness is not
guaranteed in any respect by Borrower or any Restricted Subsidiary (other than
by any such person that so becomes a Subsidiary or any guaranty that is
otherwise permitted pursuant to this Section 6.01), and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause (i)
above; provided, that the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension;

(k)Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of Borrower or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted asset sales;

(l)Indebtedness in an aggregate principal amount at any time outstanding not to
exceed $25,000,000;

(m)Indebtedness incurred by any Japanese Receivables Subsidiary in an aggregate
principal amount at any time outstanding not to exceed $100,000,000 for all such
Japanese Receivables Subsidiaries; and

(n)any Permitted Refinancing of any Other Debt Securities.; and

88

 

--------------------------------------------------------------------------------

(o)Indebtedness in respect of (i) one or more series of notes issued by the
Borrower that are either (x) senior or subordinated and unsecured or (y) secured
by Liens on the Collateral ranking junior to or pari passu with the Liens
securing the Obligations and/or (ii) loans made to the Borrower that are either
(x) senior or subordinated and unsecured or (y) secured by Liens on Collateral
ranking junior to the Liens securing the Obligations to the extent that the
Borrower shall have been permitted to incur such Indebtedness pursuant to and
such Indebtedness shall be deemed to be incurred in reliance on Section 2.23
(any such Indebtedness, “Incremental Equivalent Debt”); provided, that (A) the
aggregate initial principal amount of all Incremental Equivalent Debt, at the
time incurred, shall not exceed the amount that would be permitted to be
incurred under Section 2.23 if such Incremental Equivalent Debt were New Term
Loan Commitments; provided that (x) in the case of unsecured Incremental
Equivalent Debt, in lieu of complying with the maximum Secured Leverage Ratio
test set forth in clause (a)(iii) thereof, the Borrower shall be required to
comply with a pro forma Total Leverage Ratio not to exceed 4.00 to 1:00 as of
the end of the most recent Test Period and (y) in the case of Incremental
Equivalent Debt that is secured, such Incremental Equivalent Debt shall be
subject to an intercreditor agreement reasonably satisfactory to the
Administrative Agent, (B) the incurrence of such Indebtedness shall be subject
to clauses (1), (2) and (4) of the third sentence of Section 2.23(a) as if such
Incremental Equivalent Debt constituted New Term Loan Commitments; provided that
clause (4)(iii)(x) shall only be applicable to Incremental Equivalent Debt in
the form of a term loan that is secured on a pari passu basis with the Liens
securing the Obligations and clause (4)(iii)(y) shall only be applicable to
Incremental Equivalent Debt in the form of a term loan and a series of notes
that is secured on a pari passu basis with the Liens securing the Obligations
(provided, that for any comparison of any Series of Term Loan B Term Loans to
any Incremental Equivalent Debt that is incurred in the form of fixed rate debt,
the Weighted Average Yield payable with respect to relevant Series of Term Loan
B Term Loans then outstanding shall be calculated using (i) the higher of the
Adjusted Eurodollar Rate at such time and the Eurodollar Swap Equivalent Rate
with respect to such Term B Term Loans and (ii) the margin and any OID or
upfront fees consistent with the treatment thereof under the definition of
“Weighted Average Yield”), (C) no Restricted Subsidiary may be a guarantor with
respect to such Indebtedness unless such Restricted Subsidiary is a Guarantor
hereunder and (D) the terms and conditions including such financial maintenance
covenants (if any) applicable to such Incremental Equivalent Debt shall not be,
when taken as a whole, materially more favorable (as determined in good faith by
the board of directors of the Borrower), to the holders of such Indebtedness
than those applicable under this Agreement (except for covenants or other
provisions (i) applicable only to periods after the Latest Maturity Date or (ii)
that are also for the benefit of all other Lenders in respect of Loans and
Commitments outstanding at the time such Incremental Equivalent Debt is
incurred), and any Permitted Refinancing Indebtedness in respect thereof. 

Section 6.02.Liens. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Borrower or any of its
Restricted Subsidiaries, whether now owned or hereafter acquired, or any income,
profits or royalties therefrom, except:

(a)Liens under the Collateral Documents in favor of Collateral Agent for the
benefit of Secured Parties;

(b)statutory Liens for taxes (i) not yet due and payable or (ii) that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and for which adequate reserves or other appropriate
provisions have been made in accordance with GAAP;

89

 

--------------------------------------------------------------------------------

(c)statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Code or ERISA or a violation of Section 436 of the Code), in each case (i)
incurred in the ordinary course of business, (ii) for amounts not yet overdue or
(iii) for amounts that are overdue and that, in the case of any such amounts
overdue for a period in excess of 30 days, are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts; 

(d)Liens incurred in the ordinary course of business in connection with (i)
workers' compensation, unemployment insurance and other types of social
security, retirement benefits, pensions or similar legislation or (ii) to secure
the performance of tenders, statutory obligations, surety and appeal bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of borrowed money or other Indebtedness);

(e)easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Restricted Subsidiaries;

(f)any interest or title of a lessor or sublessor under any lease of real estate
permitted hereunder and other statutory or common law landlords' liens under
leases;

(g)Liens solely on any Cash or Cash Equivalent earnest money deposits made by
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(h)purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property, consignment
of goods and similar arrangements entered into in the ordinary course of
business;

(i)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j)any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property;

(k)leases, subleases, licenses or sublicenses granted by Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and not materially
interfering in any respect with the ordinary conduct of or materially detracting
from the value of the business of Borrower and its Restricted Subsidiaries,
taken as a whole;

(l)Liens described in Schedule 6.02 to the Disclosure Letter and modifications,
replacements, renewals or extensions thereof, provided, that no such Lien is
spread to cover any additional property (other than accessions, attachments,
improvements and the proceeds thereof) after the Closing Date and the amount of
the aggregate obligations, if any, secured by any such Lien are not increased;

90

 

--------------------------------------------------------------------------------

(m)Liens securing Indebtedness permitted pursuant to Section 6.01(i); provided,
any such Lien shall encumber only the assets (including all accessions,
attachments, improvements and the proceeds thereof) acquired or financed with
the proceeds of such Indebtedness;  

(n)Liens securing Indebtedness permitted by Section 6.01(j) in an aggregate
principal amount not to exceed $300,000,000 at any one time outstanding;
provided any such Lien shall encumber only those assets (including all
accessions, attachments, improvements and the proceeds thereof) which secured
such Indebtedness at the time such assets were acquired by Borrower or its
Restricted Subsidiaries;

(o)attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 9.01;

(p)customary encumbrances or restrictions (including put and call agreements)
with respect to the Equity Interests of any Joint Venture in favor of the other
parties to such Joint Venture;

(q)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection or (ii) in favor of a
banking institution or other financial institution arising as a matter of law
encumbering deposits or investment property (including the right of set-off) and
which are within the general parameters customary in the banking, brokerage and
financial industry;

(r)Liens on insurance proceeds securing the financed insurance premiums;

(s)Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers'
acceptances issued or created for the account of Borrower or any Restricted
Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods;

(t)Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Credit Parties in the ordinary course of
business;

(u)Liens approved by the Collateral Agent appearing on Schedule B to any Title
Policy;

(v)other Liens on assets securing Indebtedness and other obligations in an
aggregate amount (or, in the case of Indebtedness, aggregate principal amount)
not to exceed $200,000,000 at any time outstanding;

(w)Liens on accounts receivable and Related Assets of any Japanese Receivables
Subsidiary securing Indebtedness permitted by Section 6.01(m); and

(x)customary Liens granted in favor of a trustee pursuant to an indenture
relating to Indebtedness not prohibited under this Agreement to the extent such
Liens (i) only secure customary compensation, indemnification and reimbursement
obligations owing to such trustee under such indenture and (ii) are limited to
the cash held by such trustee (excluding cash held in trust for the payment of
such Indebtedness).; and

(y)Liens on Collateral securing Indebtedness permitted pursuant to Section
6.01(o).

91

 

--------------------------------------------------------------------------------

Section 6.03.No Further Negative Pledges. No Credit Party nor any of its
Restricted Subsidiaries shall enter into any agreement prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, to secure the Obligations, except with respect to
(a) restrictions identified on Schedule 6.03 to the Disclosure Letter, (b) this
Agreement and the other Credit Documents, (c) any agreements governing any
purchase money Liens or Capital Lease obligations otherwise permitted hereby, if
the prohibition or limitation therein is only effective against the assets
(including all accessions, attachments, improvements and the proceeds thereof)
financed thereby, (d) agreements for the benefit of the holders of Liens
described in Section 6.02(n) and applicable solely to the property subject to
such Lien, (e) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Credit Documents on any
Collateral securing the Obligations and that does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Credit Party to
secure the Obligations, (f) covenants in any Indebtedness permitted pursuant to
Section 6.01(c) to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Credit Documents or, in
the case of Indebtedness of any Restricted Subsidiary that is not a Credit
Party, are imposed solely on Restricted Subsidiaries that are not Credit
Parties, (g) any prohibition or limitation that (i) exists pursuant to
applicable law, (ii) consists of customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under Section
6.08 pending the consummation of such sale solely with respect to such property
being disposed of, (iii) restricts subletting or assignment of any lease
governing a leasehold interest of Borrower or a Restricted Subsidiary, (iv)
exists in any agreement in effect at the time such Restricted Subsidiary becomes
a Subsidiary of Borrower, so long as such agreement was not entered into in
contemplation of such person becoming a Subsidiary, or (v) is imposed by any
amendments or refinancings that are otherwise permitted by the Credit Documents
of the contracts, instruments or obligations referred to in clauses (a), (c),
(e), (f) or (g)(iv); provided that such amendments and refinancings are, taken
as a whole, no more materially restrictive with respect to such prohibitions and
limitations than those prior to such amendment or refinancing (as determined in
good faith by Borrower), (h) customary provisions in Joint Venture agreements
and other similar agreements applicable to Joint Ventures and applicable solely
to such Joint Venture entered into in the ordinary course of business, and (i)
customary restrictions and prohibitions contained in agreements entered into in
connection with Indebtedness permitted under Section 6.01(m); provided that such
restrictions and prohibitions relate solely to the accounts receivable and
Related Assets that are the subject of such Indebtedness.  

Section 6.04.Restricted Payments. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries to, declare, order, pay any sum for, or set apart
assets for a sinking or other analogous fund for, any Restricted Payment (other
than in connection with a Permitted Refinancing therefor) except that:

(a)any Restricted Subsidiary of Borrower may declare and pay dividends or make
other distributions to (i) its equity holders on a ratable basis, (ii) Borrower
or (iii) Guarantors;

(b)Borrower may make Restricted Payments with proceeds from substantially
concurrent issuances of Equity Interests;

(c)Borrower may make regularly scheduled payments of interest in respect of any
Subordinated Indebtedness in accordance with the terms of, and only to the
extent required by, and subject to any subordination provisions contained in the
indenture or other agreement pursuant to which such Subordinated Indebtedness
was issued;

92

 

--------------------------------------------------------------------------------

(d)Borrower may enter into and purchase its Equity Interests pursuant to any
accelerated stock repurchase agreement, forward contract or other similar
agreement and perform its obligations thereunder, provided that such repurchase
of its Equity Interests is otherwise permitted under clause (b), clause (f) or
clause (g) of this Section 6.04 (for the avoidance of doubt, the amount of all
Restricted Payments made to purchase Equity Interests pursuant to this clause
(d) shall be determined based upon the net cash payments made after settlement
of all payments and obligations pursuant to the terms of such accelerated stock
repurchase agreement, forward contract or other similar agreement); 

(e)Borrower may purchase Bond Hedges in connection with the issuance of
Convertible Notes permitted by Section 6.01 and Borrower and its Subsidiaries
may exercise their respective rights and perform their respective obligations
under any Bond Hedges or Warrants;

(f)so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) at the time of the making of such Restricted Payment,
the Total Leverage Ratio for the Test Period then last ended (determined on a
pro forma basis after giving effect to such Restricted Payment) is less than
3.50 to 1.00, Borrower and its Restricted Subsidiaries may make other Restricted
Payments in an aggregate amount for all such Restricted Payments under this
clause (f) and all Investments under Section 6.06(o) not to exceed $150,000,000
during the term of this Agreement;

(g)so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) the Borrower and its Restricted Subsidiaries shall be
in pro forma compliance with each of the covenants set forth in Article 7 as of
the last day of the most recently ended Fiscal Quarter or Fiscal Year for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
after giving effect to such Restricted Payment, the Borrower may make such
Restricted Payments  if, at the time of the making of such Restricted Payment,
the Total Leverage Ratio for the Test Period then last ended (determined on a
pro forma basis after giving effect to such Restricted Payment) is less than
2.75 to 1.00;

(h)Borrower may make Restricted Payments (i) pursuant to and in accordance with
stock option plans or other compensation benefit plans, including the retention
of Equity Interests in payment of withholding taxes in connection with
equity-based compensation plans or (ii) consisting of distribution of rights
pursuant to stockholder rights plans or redemptions of such rights; provided
that such redemption is in accordance with the terms of such stockholder rights
plans; provided, further, that the aggregate amount of Restricted Payments made
pursuant to this clause (h) shall not exceed $25,000,000 during any Fiscal Year
and $50,000,000 during the term of this Agreement;

(i)Borrower may make Restricted Payments consisting of the repurchase of, or
cash payments in lieu of, fractional shares of its Securities arising out of
stock dividends, splits or combinations, business combinations or conversions of
convertible Securities; and

(j)so long as no Event of Default has occurred and is continuing or would result
therefrom, Borrower may repurchase, redeem, convert, defease or retire for value
any Convertible Notes that constitute Subordinated Indebtedness outstanding as
of October 20, 2015.;

(k)so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) the Borrower and its Restricted Subsidiaries shall be
in pro forma compliance with each of the covenants set forth in Article 7 as of
the last day of the most recently ended Fiscal Quarter or Fiscal Year for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
after giving effect to such Restricted Payment, the Borrower make any dividend
in any Fiscal Quarter with respect to its Equity Interests in an amount not
greater than eleven cents per share; and

93

 

--------------------------------------------------------------------------------

(l)so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) the Borrower and its Restricted Subsidiaries
shall be in pro forma compliance with each of the covenants set forth in Article
7 as of the last day of the most recently ended Fiscal Quarter or Fiscal Year
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) after giving effect to such Restricted Payment, the Borrower may make
Restricted Payments in an aggregate amount not to exceed the Available Amount
determined at such time if, at the time of the making of such Restricted
Payment, the Total Leverage Ratio for the Test Period then last ended
(determined on a pro forma basis after giving effect to such Restricted Payment)
is less than 4.00 to 1.00. 

Section 6.05.Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Restricted Subsidiary's Equity Interests owned by
Borrower or any other Subsidiary of Borrower that is a direct or indirect parent
company of such Restricted Subsidiary, (b) repay or prepay any Indebtedness owed
by such Restricted Subsidiary to Borrower or any other Subsidiary of Borrower
that is a direct or indirect parent company of such Restricted Subsidiary, (c)
make loans or advances to Borrower or any other Subsidiary of Borrower that is a
direct or indirect parent company of such Restricted Subsidiary, or (d)
transfer, lease or license any of its property or assets to Borrower or any
other Subsidiary of Borrower that is a direct or indirect parent company of such
Restricted Subsidiary, other than (in the case of each of the foregoing clauses
(a) through (d)): (i) any restrictions existing under the Credit Documents, (ii)
any encumbrance or restriction pursuant to applicable law or an agreement in
effect at or entered into on the Closing Date, (iii) any encumbrance or
restriction with respect to a Restricted Subsidiary or any of its Restricted
Subsidiaries pursuant to an agreement relating to any Indebtedness incurred by
such Restricted Subsidiary prior to the date on which it became a Restricted
Subsidiary (other than Indebtedness incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary) and
outstanding on such date, which encumbrance or restriction is not applicable to
Borrower or any other Restricted Subsidiary or the properties or assets of
Borrower or any other Restricted Subsidiary, (iv) any encumbrance or restriction
pursuant to an agreement effecting a refinancing of Indebtedness incurred
pursuant to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv) or contained in any amendment to an agreement
referred to in clause (i), (ii) or (iii) of this covenant or this clause (iv);
provided, however, that the encumbrances and restrictions contained in any such
refinancing agreement or amendment are not materially less favorable taken as a
whole, as determined by Borrower in good faith, to the Lenders than the
encumbrances and restrictions contained in such predecessor agreement, (v) with
respect to clause (d), any encumbrance or restriction (A) that restricts the
subletting, assignment or transfer of any property, asset or contractual rights
thereto and is contained in any lease, license or other contract entered into in
the ordinary course of business or (B) contained in security agreements securing
Indebtedness of a Restricted Subsidiary to the extent such encumbrance or
restriction restricts the transfer of the property subject to such security
agreements, (vi) any restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the disposition of all or substantially all of the Equity Interests or all or
any portion of the assets of such Restricted Subsidiary, (vii) restrictions in
the transfers of assets encumbered by a Lien permitted by Section 6.02, (viii)
any encumbrance or restriction arising under or in connection with any agreement
or instrument relating to any Indebtedness permitted by Section 6.01 if (A)
either (x) the encumbrance or restriction applies only in the event of a payment
default or a default with respect to a financial covenant contained in the terms
of such agreement or instrument or (y) Borrower in good faith determines that
such encumbrance or restriction will not cause Borrower not to have the funds
necessary to pay the Obligations when due and

94

 

--------------------------------------------------------------------------------

(B) the encumbrance or restriction is not materially more disadvantageous to the
Lenders than is customary in comparable financings (as determined in good faith
by Borrower), (ix) any encumbrance or restriction arising under or in connection
with any agreement or instrument governing Equity Interests of any Person other
than a wholly owned Subsidiary that is acquired after the Closing Date, (x)
customary restrictions and conditions contained in any agreement relating to the
disposition of any property permitted by Section 6.08 pending the consummation
of such disposition, (xi) customary provisions in Joint Venture agreements and
other similar agreements applicable to Joint Ventures, (xii) any encumbrances or
restrictions applicable solely to a Restricted Subsidiary that is not a Credit
Party and contained in any credit facility extended to any Restricted Subsidiary
that is not a Credit Party, (xiii) customary provisions in partnership
agreements, limited liability company organizational governance documents and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person and (xiv) customary net worth provisions or
similar financial maintenance provisions contained in real property leases
entered into by a Restricted Subsidiary, so long as Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of Borrower and its Restricted Subsidiaries to meet their
ongoing obligations under the Credit Documents. 

Section 6.06.Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any other Person, including any Joint Venture, except:

(a)Investments in Cash and Cash Equivalents, or any Investments that were Cash
Equivalents when made;

(b)Investments owned as of the Closing Date in any Subsidiary and Investments
made after the Closing Date in Borrower and any wholly owned Restricted
Subsidiary of Borrower;

(c)deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Borrower and its
Restricted Subsidiaries;

(d)intercompany loans to the extent permitted under Section 6.01(b) and other
Investments in Restricted Subsidiaries which are not Guarantors; provided that
such Investments by the Credit Parties (including through intercompany loans) in
Restricted Subsidiaries that are not Guarantors shall not exceed at any time an
aggregate amount of $75,000,000;

(e)loans and advances to employees of Borrower and its Restricted Subsidiaries
made in the ordinary course of business in an aggregate principal amount at any
time outstanding not to exceed $10,000,000;

(f)Permitted Acquisitions; provided that the sum of the aggregate amount of cash
Acquisition Consideration paid for all Permitted Acquisitions pursuant to which
the Person whose Equity Interests are acquired does not become a Guarantor shall
not exceed $750,000,000 for all periods after the Closing Date;

(g)Investments described in Schedule 6.06 to the Disclosure Letter (including
commitments to make Investments as described therein);

(h)Hedging Obligations permitted under Section 6.14, any Bond Hedge entered into
in connection with Convertible Notes permitted to be issued by Section 6.01, the
Spansion Capped Call

95

 

--------------------------------------------------------------------------------

Agreements and any accelerated stock repurchase agreement, forward contract or
other similar agreement that is permitted pursuant to Section 6.04(d); 

(i)short term trade receivables in the ordinary course of business;

(j)non-cash consideration received in any disposition permitted by Section 6.08;

(k)Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(l)intercompany Investments by any Restricted Subsidiary that is not a Credit
Party in any other Restricted Subsidiary that is not a Credit Party;

(m)lease, utility and other similar deposits in the ordinary course of business;

(n)Investments made with Net Cash Proceeds from cash equity contributions to, or
issuances of new cash Equity Interests (other than Disqualified Equity
Interests) of, Borrower made after the Closing Date and that have not been
applied for any other purpose;

(o)so long as no Event of Default has occurred and is continuing or would result
therefrom, Borrower may make other Investments in an aggregate amount for all
such Investments under this clause (o) and all Restricted Payments under Section
6.04(f) not to exceed $150,000,000 during the term of this Agreement;

(p)Investments of any Person that becomes a Restricted Subsidiary after the date
hereof; provided that (i) such Investments exist at the time that such Person
becomes a Restricted Subsidiary and (ii) such Investments were not made in
anticipation of such Person becoming a Restricted Subsidiary;

(q)so long as (i) no Event of Default has occurred and is continuing or would
result therefrom and (ii) the Borrower and its Restricted Subsidiaries shall be
in pro forma compliance with each of the covenants set forth in Article 7 as of
the last day of the most recently ended Fiscal Quarter or Fiscal Year for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
after giving effect to such InvestmentsInvestment, the Borrower may make such
Investments  if, at the time of the making of such Investment, the Total
Leverage Ratio for the Test Period then last ended (determined on a pro forma
basis after giving effect to such Investment) is less than 2.75 to 1.00;

(r)the Spansion Merger; and

(s)guaranties permitted by Section 6.01.; and

(t)so long as (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) the Borrower and its Restricted Subsidiaries
shall be in pro forma compliance with each of the covenants set forth in Article
7 as of the last day of the most recently ended Fiscal Quarter or Fiscal Year
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) after giving effect to such Investment, the Borrower may make Investments
in an aggregate amount not to exceed the Available Amount determined at such
time if, at the time of the making of such Investment, the Total Leverage Ratio
for the Test Period then last ended (determined on a pro forma basis after
giving effect to such Investment) is less than 4.00 to 1.00.

96

 

--------------------------------------------------------------------------------

For purposes of covenant compliance with this Section 6.06, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.  Notwithstanding the foregoing, in no event shall
any Credit Party make any Investment which results in or facilitates in any
manner any Restricted Payment not otherwise permitted under the terms of Section
6.04.

Section 6.07.Fundamental Changes; Acquisitions. No Credit Party shall, nor shall
it permit any of its Restricted Subsidiaries to, consummate any transaction of
merger or consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or acquire by purchase or otherwise (other than
purchases or other acquisitions of inventory, materials and equipment and
capital expenditures in the ordinary course of business) the business, property
or fixed assets of, or stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
except:

(a)(i) any Restricted Subsidiary of Borrower may be merged with or into Borrower
or any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor; provided, in the case of such a merger, Borrower or
such Guarantor or a Person that becomes a Guarantor, as applicable shall be the
continuing or surviving Person, (ii) any Foreign Subsidiary of Borrower may be
merged with or into any Foreign Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any Foreign Subsidiary, and (iii) any Restricted
Subsidiary that is not a Guarantor may be merged with or into any other
Restricted Subsidiary that is not a Guarantor or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to any Restricted Subsidiary that is not a
Guarantor;

(b)Permitted Acquisitions and other Investments permitted by Section 6.06;

(c)any Restricted Subsidiary may merge into or consolidate with any Person in
order to consummate a disposition made in compliance with Section 6.08;

(d)any Immaterial Subsidiary may dissolve, liquidate or wind up its affairs at
any time; and

(e)the Spansion Merger.

Section 6.08.Disposition of Assets. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, convey, sell, lease, enter into a sale
and leaseback arrangement or license, exchange, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any part of its
business, assets or property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, whether now owned or hereafter
acquired, except (a) sales and other dispositions of assets that do not
constitute Asset Sales and (b) Asset Sales; provided that, in the case of clause
(b), (i) the consideration received for such assets shall be in an amount at
least equal to the Fair Market Value thereof, and (ii) no less than 75% thereof
shall be paid in Cash or Cash Equivalents; provided further that, in the case of
clause (b), up to 50% of the consideration received in connection with any sale
of Specified Assets may be paid in Non-Cash Consideration.

97

 

--------------------------------------------------------------------------------

Section 6.09.Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower on terms that are materially less
favorable, taken as a whole, to Borrower or that Restricted Subsidiary, as the
case may be, than those that might be obtained in an arm's length transaction
with a Person that is not an Affiliate; provided, however, that the foregoing
restriction shall not apply to (a) any transaction between Borrower and any
Restricted Subsidiary in the ordinary course of business or any Restricted
Subsidiary and any other Restricted Subsidiary in the ordinary course of
business; (b) customary fees and indemnifications paid to members of the Board
of Directors of Borrower and its Restricted Subsidiaries; (c) compensation
arrangements for officers and other employees of Borrower and its Restricted
Subsidiaries entered into in the ordinary course of business; (d) Restricted
Payments may be made to the extent permitted by Section 6.04; (e) any
transaction with an Affiliate where the only consideration paid is Equity
Interests of Borrower (other than Disqualified Equity Interests); (f)
transactions described in Schedule 6.09 to the Disclosure Letter; (g)
transactions that are otherwise expressly permitted by this Agreement; and (h)
the consummation of the Spansion Merger.  

Section 6.10.Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, engage
in any business other than a Permitted Business.

Section 6.11.Amendments or Waivers of Organizational Documents. No Credit Party
shall nor shall it permit any of its Restricted Subsidiaries to, agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents after the Closing Date, in each case in a manner
that is materially adverse to the Lenders, without in each case obtaining the
prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver.

Section 6.12.Amendments or Waivers of with Respect to Certain Indebtedness. No
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
amend or otherwise change the terms of any Subordinated Indebtedness, if the
effect of such amendment or change is to (i) increase the interest rate on such
Subordinated Indebtedness, (ii) change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, (iii) change any event of
default (other than to eliminate any such event of default or increase any grace
period related thereto (it being understood that any change to the covenants
that otherwise complies with this Section 6.12 shall not be deemed to be an
amendment to the events of default thereto)), (iv) change the redemption,
prepayment or defeasance provisions thereof in any manner that would be
materially adverse to any Credit Party or Lenders, (v) change the subordination
provisions of such Subordinated Indebtedness (or of any guaranty thereof), or
(vi) if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be materially adverse to any Credit Party or Lenders.

Section 6.13.Fiscal Year. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, change its Fiscal Year end; provided that any
Restricted Subsidiary may change its Fiscal Year end to coincide with Borrower’s
Fiscal Year end.

Section 6.14.Hedging Agreements. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries to, enter into any Hedging Agreement, except (a)
Hedging Agreements entered into to hedge or mitigate risks to which Borrower or
any Restricted Subsidiary has actual exposure (other than in respect of Equity
Interests or Indebtedness of any Restricted Subsidiary) and (b) Hedging

98

 

--------------------------------------------------------------------------------

Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of Borrower or any Restricted Subsidiary, which, in any case, are not entered
into for speculative purposes. 

ARTICLE 7

Financial CovenantS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or expiration or cash collateralization of all
Letters of Credit in an amount equal to 103% of Letter of Credit Usage as of
such date on terms reasonably satisfactory to Issuing Bank, such Credit Party
shall perform, and shall cause each of its Restricted Subsidiaries to perform,
the covenants in this Article 7.

Section 7.01.Fixed Charge Coverage Ratio. Borrower shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending March 29, 2015, to be less than 1.00:1.00.

Section 7.02.Total Leverage Ratio.  Borrower shall not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter set forth below to exceed the
ratio set forth below opposite such Fiscal Quarter:

Fiscal Quarter

Total Leverage Ratio

Fourth Fiscal Quarter 2015

3.90 to 1.00

First Fiscal Quarter 2016

3.904.50 to 1.00

Second Fiscal Quarter 2016

3.904.50 to 1.00

Third Fiscal Quarter 2016

3.904.50 to 1.00

Fourth Fiscal Quarter 2016

3.904.25 to 1.00

First Fiscal Quarter 2017

3.754.00 to 1.00

Second Fiscal Quarter 2017

3.75 to 1.00

Third Fiscal Quarter 2017

3.75 to 1.00

Fourth Fiscal Quarter 2017

3.75 to 1.00

First Fiscal Quarter 2018

3.25 to 1.00

Second Fiscal Quarter 2018

3.25 to 1.00

Third Fiscal Quarter 2018

3.25 to 1.00

Fourth Fiscal Quarter 2018

3.25 to 1.00

First Fiscal Quarter 2019

3.25 to 1.00

Second Fiscal Quarter 2019

3.25 to 1.00

Third Fiscal Quarter 2019

3.00 to 1.00

Fourth Fiscal Quarter 2019

3.00 to 1.00

First Fiscal Quarter 2020 and thereafter

2.50 to 1.00

99

 

--------------------------------------------------------------------------------

ARTICLE 8  

Guaranty

Section 8.01.Guaranty of the Obligations. Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
"Guaranteed Obligations").

Section 8.02.Payment by Guarantors. Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower's becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

Section 8.03.Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

(a)this Guaranty is a guaranty of payment when due and not of collectability and
this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b)Administrative Agent may enforce this Guaranty during the continuation of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c)the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

(d)payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor's
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if Administrative Agent
is awarded a judgment in any suit brought to enforce any Guarantor's covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such

100

 

--------------------------------------------------------------------------------

judgment shall not, except to the extent satisfied by such Guarantor, limit,
affect, modify or abridge any other Guarantor's liability hereunder in respect
of the Guaranteed Obligations; 

(e)any Beneficiary, upon such terms as it deems appropriate under the relevant
Credit Document, Secured Hedge Agreement or Secured Treasury Services Agreement,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor's liability hereunder, from time to time may (i)
renew, extend, accelerate, increase the rate of interest on, or otherwise change
the time, place, manner or terms of payment of the Guaranteed Obligations; (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guaranteed Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Secured Hedge Agreement or Secured Treasury Services Agreement and
any applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Credit Party or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents, any Secured Hedge Agreements or any
Secured Treasury Services Agreements; and

(f)this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations (other than contingent indemnification obligations for
which no claim has been made, Obligations under or in respect of Secured Hedge
Agreements and Secured Treasury Services Agreements and the cancellation or
expiration or cash collateralization of all Letters of Credit in an amount equal
to 103% of Letter of Credit Usage at such time on terms reasonably satisfactory
to Issuing Bank)), including the occurrence of any of the following, whether or
not any Guarantor shall have had notice or knowledge of any of them: (i) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Credit Documents, any Secured Hedge
Agreements, any Secured Treasury Services Agreements, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Secured Hedge Agreements, any of the
Secured Treasury Services Agreements or any agreement or instrument executed
pursuant thereto, or of any other guaranty or security for the Guaranteed
Obligations, in each case whether or not in accordance with the terms hereof or
such Credit Document, such Secured Hedge Agreement, such Secured Treasury
Services Agreement or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to

101

 

--------------------------------------------------------------------------------

be illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Credit Documents, any of the Secured Hedge Agreements, any of the Secured
Treasury Services Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary's consent to the change,
reorganization or termination of the corporate structure or existence of
Borrower or any of its Restricted Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations. 

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations under this Agreement subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code of the United States or
any comparable provisions of any similar federal or state law.

Section 8.04.Waivers by Guarantors. Each Guarantor hereby waives to the extent
permitted by applicable law, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of any Credit
Party or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary's errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith, gross
negligence or willful misconduct; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor's obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor's
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, (iv) promptness, diligence and any requirement
that any Beneficiary protect, secure, perfect or insure any security interest or
lien or any property subject thereto, and (v) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder, the Secured
Hedge Agreements, Secured Treasury Services Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 8.03 and any right to consent to any thereof; and (f) any defenses or
benefits that may be derived from or

102

 

--------------------------------------------------------------------------------

afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof. 

Section 8.05.Guarantors' Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been paid in full (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled or cash collateralized in an
amount equal to 103% of Letter of Credit Usage at such time on terms reasonably
satisfactory to Issuing Bank, each Guarantor hereby waives to the extent
permitted by applicable law any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guaranteed Obligations, (ii) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (iii) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary.  In addition, until the Guaranteed
Obligations shall have been paid in full (other than contingent indemnification
obligations for which no claim has been made and Obligations under or in respect
of Secured Hedge Agreements and Secured Treasury Services Agreements) and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled or cash collateralized in an amount equal to 103% of
Letter of Credit Usage at such time on terms reasonably satisfactory to Issuing
Bank, each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations.  Each Guarantor further agrees that, to the
extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor.  If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) shall not have been paid in full, such amount shall be held in trust
for Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

Section 8.06.Subordination of Other Obligations. Any Indebtedness of Borrower or
any Guarantor now or hereafter held by any Guarantor (the "Obligee Guarantor")
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such Indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

103

 

--------------------------------------------------------------------------------

Section 8.07.Continual Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled or cash collateralized in an
amount equal to 103% of Letter of Credit Usage at such time.  Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations. 

Section 8.08.Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

Section 8.09.Financial Condition of Borrower. Any Credit Extension may be made
to Borrower or continued from time to time and any Secured Hedge Agreement or
any Secured Treasury Services Agreement may be entered into from time to time,
in each case without notice to or authorization from any Guarantor regardless of
the financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Secured Hedge Agreement or Secured Treasury
Services Agreement is entered into, as the case may be.  No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor's assessment, of the financial condition of Borrower.  Each
Guarantor has adequate means to obtain information from Borrower on a continuing
basis concerning the financial condition of Borrower and its ability to perform
its obligations under the Credit Documents, the Secured Hedge Agreements and the
Secured Treasury Services Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations.  Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of Borrower now known or hereafter known
by any Beneficiary.

Section 8.10.Bankruptcy, Etc.  

(a)So long as any Guaranteed Obligations remain outstanding, no Guarantor shall,
without the prior written consent of Administrative Agent acting pursuant to the
instructions of Requisite Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against Borrower or any other Guarantor.  The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b)Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations.  Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow

104

 

--------------------------------------------------------------------------------

the claim of Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced. 

(c)In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 8.11.Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.

Section 8.12.Excluded Swap Obligations. Each Credit Party that is a Qualified
ECP Guarantor at the time the Guaranty or the grant of the security interest
hereunder and under the Credit Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Credit
Documents in respect of such Swap Obligation (but, in each case, only up to such
Qualified ECP Guarantor's maximum liability hereunder). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 8.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full (other than contingent indemnification obligations
for which no claim has been made and Obligations under or in respect of Secured
Hedge Agreements and Secured Treasury Services Agreements) and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled or cash collateralized in an amount equal to 103% of Letter of
Credit Usage at such time on terms reasonably satisfactory to Issuing
Bank.  Each Qualified ECP Guarantor intends this Section 8.12 to constitute, and
this Section 8.12 shall be deemed to constitute, a guarantee of the obligations
of, and a "keepwell, support, or other agreement" for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

ARTICLE 9

Events Of Default

Section 9.01.Events of Default. If any one or more of the following conditions
or events shall occur:

(a)Failure to Make Payments When Due.  Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within three Business Days after the date
due; or

105

 

--------------------------------------------------------------------------------

(b)Breach of Certain Covenants.  Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.06, Section 5.01(f)(i),
Section 5.02 (solely with respect to Borrower), Section 5.12, Article 6 or
Article 7; or 

(c)Breach of Representations, Etc.  Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

(d)Other Defaults Under Credit Documents.  Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other clause of
this Section 9.01, and such default shall not have been remedied or waived
within 30 days after the receipt by Borrower of notice from Administrative Agent
or any Lender of such default; or

(e)Default in Other Agreements.  Any Credit Party shall (i) fail to pay any
principal or interest (or, in the case of any Hedging Agreement, any termination
payment or other payment obligation), regardless of amount, due in respect of
any Indebtedness (other than the Obligations) or Hedging Obligations, when and
as the same shall become due and payable beyond any applicable grace period or
(ii) after giving effect to any grace period, fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness or such Hedging
Obligations, as the case may be, if the effect of any failure referred to in
this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee or other representative on its or their behalf (or, in
the case of any Hedge Agreement, the applicable counterparty) (with or without
the giving of notice, the lapse of time or both) to cause, such Indebtedness or
such Hedging Obligations, as the case may be, to become due prior to its stated
maturity or become subject to a mandatory offer purchase by the obligor (or, in
the case of any Hedging Agreement, to cause the termination thereof); provided
that it shall not constitute an Event of Default pursuant to this clause (e)
unless the aggregate amount of all such Indebtedness and Hedging Obligations
referred to in clauses (i) and (ii) without duplication, then exceeds
$50,000,000 (provided that, in the case of Hedging Obligations, the amount
counted for this purpose shall be the amount payable by any Credit Party if such
Hedging Obligations were terminated at such time); or

(f)Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Borrower or any of its Restricted Subsidiaries
(other than Immaterial Subsidiaries) under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Borrower or any of its Restricted
Subsidiaries (other than Immaterial Subsidiaries), or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Borrower or any of its Restricted
Subsidiaries (other than

106

 

--------------------------------------------------------------------------------

Immaterial Subsidiaries), and any such event described in this clause (f) shall
continue for 60 days without having been dismissed, bonded or discharged; or 

(g)Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Borrower or any of
its Restricted Subsidiaries (other than Immaterial Subsidiaries) shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Borrower or any of its
Restricted Subsidiaries (other than Immaterial Subsidiaries) shall make any
general assignment for the benefit of creditors; or (ii) Borrower or any of its
Restricted Subsidiaries (other than Immaterial Subsidiaries) shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as such debts become due; or the board of directors (or similar governing body)
of Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 9.01(f); or

(h)Judgments and Attachments.  Any (i) money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $50,000,000 (to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Borrower or any of its Restricted Subsidiaries
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of 30 consecutive days or (ii) any
non-monetary judgment, writ or warrant of attachment or similar process shall be
entered or filed against Borrower or any of its Restricted Subsidiaries or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 30 consecutive days and such non-monetary judgment,
writ, warrant of attachment or similar process could reasonably be expected to
have a Material Adverse Effect; or

(i)Dissolution.  Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party (other
than as permitted under Section 6.07) and such order shall remain undischarged
or unstayed for a period in excess of 60 days; or

(j)Employee Benefit Plans.  (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in liability of Borrower, or any of its ERISA Affiliates in excess of
$50,000,000 during the term hereof; or (ii) there exists any fact or
circumstance that results in the imposition of a Lien or security interest
pursuant to Section 430(k) of the Code or ERISA or a violation of Section 436 of
the Code; or

(k)Change of Control.  A Change of Control shall occur; or

(l)Guaranties, Collateral Documents and Other Credit Documents.  At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to

107

 

--------------------------------------------------------------------------------

take any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest in
writing the validity or perfection of any Lien in any material portion of the
Collateral purported to be covered by the Collateral Documents;  

THEN, (1) upon the occurrence of any Event of Default described in Section
9.01(f) or 9.01(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
(A) the Revolving Commitments, if any, of each Lender having such Revolving
Commitments and the obligation of Issuing Bank to issue any Letter of Credit
shall immediately terminate; (B) each of the following shall immediately become
due and payable, in each case without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) any amounts required to be deposited in respect of Letters of Credit
pursuant to Section 2.04(i), and (III) all other Obligations (other than
contingent indemnification obligations for which no claim has been made and
Obligations under or in respect of Secured Hedge Agreements and Secured Treasury
Services Agreements); provided, the foregoing shall not affect in any way the
obligations of Lenders under Section 2.03(b)(v) or Section 2.04(e);
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents; and
(D) Administrative Agent shall direct Borrower to pay (and Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 9.01(f) or 9.01(g) to pay) to Administrative Agent
such additional amounts of cash as reasonable requested by Issuing Bank, to be
held as security for Borrower's reimbursement Obligations in respect of Letters
of Credit then outstanding as set forth in Section 2.04(i).

ARTICLE 10

Agents

Section 10.01.Appointment of Agents. Morgan Stanley is hereby appointed (and
Morgan Stanley hereby accepts such appointment) Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents and each Lender
(including in its capacities as a potential counterparty under a Secured Hedge
Agreement or Secured Treasury Services Agreement), Secured Party and Issuing
Bank hereby authorizes Morgan Stanley (and Morgan Stanley hereby accepts such
appointment) to act as Administrative Agent and Collateral Agent in accordance
with the terms hereof and the other Credit Documents.  Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable.  The provisions of this Article 10
are solely for the benefit of Agents and Lenders and no Credit Party shall have
any rights as a third party beneficiary of any of the provisions thereof.  In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Restricted Subsidiaries.  

Section 10.02.Powers and Duties.

(a)No Agent shall have any duties or obligations except those expressly set
forth herein.  Without limiting the generality of the foregoing, (i) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (ii) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed

108

 

--------------------------------------------------------------------------------

by the Requisite Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.05), and
(iii) except as expressly set forth herein, no Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity.  No Agent shall be liable for any action taken or not taken by it
with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.05) or in the absence of its own gross
negligence or willful misconduct.  Each Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to
such Agent by Borrower or a Lender, and no Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 3 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent. 

(b)Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing reasonably believed by it to be genuine
and to have been signed or sent by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon.  Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 10.03.General Immunity.

(a)No Responsibility for Certain Matters.  No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing.  Anything contained herein
to the contrary notwithstanding, Administrative Agent shall not have any
liability arising from confirmations of the amount of outstanding Loans or the
Letter of Credit Usage or the component amounts thereof.

(b)Exculpatory Provisions.  No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent's gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an

109

 

--------------------------------------------------------------------------------

action) in connection herewith or any of the other Credit Documents or from the
exercise of any power, discretion or authority vested in it hereunder or
thereunder unless and until such Agent shall have received instructions in
respect thereof from Requisite Lenders (or such other Lenders as may be required
to give such instructions under Section 11.05) and, upon receipt of such
instructions from Requisite Lenders (or such other Lenders, as the case may be),
such Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions.  Without prejudice to the generality of the foregoing, (i)
each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any communication, instrument or document reasonably believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Borrower and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 11.05). 

(c)Delegation of Duties.  Each of Administrative Agent and Collateral Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by Administrative Agent or Collateral Agent, as
applicable.  Administrative Agent and Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates.  The exculpatory, indemnification and other
provisions of this Section 10.03 and of Section 10.06 shall apply to any
Affiliates of each Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent, Collateral Agent, Syndication Agents
or Documentation Agents, as applicable.  All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 10.03 and of Section 10.06 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named
herein.  Notwithstanding anything herein to the contrary, with respect to each
sub-agent appointed by Administrative Agent or Collateral Agent, as applicable,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of Credit Parties and the Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as applicable, and not to any Credit
Party, Lender or any other Person and no Credit Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.  The Arrangers, Documentation
Agents and Syndication Agents shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.

Section 10.04.Agents Entitled to Act as Lender. Each bank serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

110

 

--------------------------------------------------------------------------------

Section 10.05.Lenders' Representations, Warranties and Acknowledgment. 

(a)Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.  No Agent shall have any duty or responsibility, either initially or
on a continuing basis, to make any such investigation or any such appraisal on
behalf of Lenders or to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before the making of
the Loans or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b)Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement  and funding its Revolving Loans on
the Closing Date or by the funding of any New Term Loans or New Revolving Loans,
as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date or as of the date of funding of such New Term Loans or New
Revolving Loans.

Section 10.06.Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent and Issuing Bank, to the extent
that such Agent or Issuing Bank shall not have been reimbursed by any Credit
Party, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent or Issuing Bank in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Credit Documents or otherwise in its capacity as such Agent in
any way relating to or arising out of this Agreement or the other Credit
Documents; provided, no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent's or Issuing Bank's
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  If any indemnity furnished to
any Agent or Issuing Bank for any purpose shall, in the opinion of such Agent or
Issuing Bank, be insufficient or become impaired, such Agent or Issuing Bank may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in
no event shall this sentence require any Lender to indemnify any Agent or
Issuing Bank against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender's Pro
Rata Share thereof; and provided further, this sentence shall not be deemed to
require any Lender to indemnify any Agent or Issuing Bank against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.  

Section 10.07.Successor Administrative Agent, Collateral Agent, Swing Line
Lender, Syndication Agents and Documentation Agents.

(a)Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower.  Administrative Agent
shall have the right to appoint a financial institution to act as Administrative
Agent and/or Collateral Agent hereunder, subject to the reasonable satisfaction
of Borrower and the Requisite Lenders, and Administrative Agent's resignation
shall become

111

 

--------------------------------------------------------------------------------

effective on the earliest of (i) 30 days after delivery of the notice of
resignation, (ii) the acceptance of such successor Administrative Agent by
Borrower and the Requisite Lenders or (iii) such other date, if any, agreed to
by Borrower and the Requisite Lenders.  Upon any such notice of resignation, if
a successor Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, in consultation
with Borrower, to appoint a successor Administrative Agent.  If neither
Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, Requisite Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent.   If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the
Requisite Lenders may, to the extent permitted by applicable law, by notice in
writing to Borrower and such Person remove such Person as Administrative Agent
and, in consultation with Borrower, appoint a successor.  If no such successor
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Requisite Lenders), then such removal shall nonetheless become effective in
accordance with such notice and the Requisite Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent.  Notwithstanding anything to the
contrary in this Section 10.07, until a successor Administrative Agent is so
appointed by Requisite Lenders or Administrative Agent, as applicable, any
collateral security held by Administrative Agent in its role as Collateral Agent
on behalf of the Lenders or Issuing Bank under any of the Credit Documents shall
continue to be held by the retiring or removed Collateral Agent as nominee until
such time as a successor Collateral Agent is appointed.  Any successor
Administrative Agent shall be a bank with an office in the United States or an
Affiliate of any such bank with an office in the United States.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (x) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents, and (y) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder.  Except as provided above, any resignation or removal of
Morgan Stanley or its successor as Administrative Agent pursuant to this Section
shall also constitute the resignation or removal of Morgan Stanley or its
successor as Collateral Agent.  After any retiring or removed Administrative
Agent's resignation or removal hereunder as Administrative Agent, the provisions
of this Article 10 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent hereunder.  Any successor
Administrative Agent appointed pursuant to this Section 10.07 shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder. 

(b)In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors.  Administrative
Agent shall have the right to appoint a financial institution as Collateral
Agent hereunder, subject to the reasonable satisfaction of Borrower and the
Requisite Lenders and Collateral Agent's resignation shall become effective on
the earliest of (i) 30 days after delivery of the notice of resignation, (ii)
the acceptance of such successor Collateral Agent by Borrower and the Requisite
Lenders or (iii) such other date, if any, agreed to by the Requisite Lenders and
Borrower.  Upon any such notice of resignation, Requisite Lenders shall have the
right, upon five Business Days' notice to Administrative Agent and in
consultation with Borrower, to appoint a successor

112

 

--------------------------------------------------------------------------------

Collateral Agent.    If the Person serving as Collateral Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Requisite Lenders
may, to the extent permitted by applicable law, by notice in writing to Borrower
and such Person remove such Person as Collateral Agent and, in consultation with
Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Requisite
Lenders), then such removal shall nonetheless become effective in accordance
with such notice.  Until a successor Collateral Agent is so appointed by the
Requisite Lenders or Administrative Agent, as applicable, any collateral
security held by Collateral Agent on behalf of the Lenders or Issuing Bank under
any of the Credit Documents shall continue to be held by the retiring or removed
Collateral Agent as nominee until such time as a successor Collateral Agent is
appointed.  Upon the acceptance of any appointment as Collateral Agent hereunder
by a successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Collateral Agent under this Agreement and the
Collateral Documents, and the retiring or removed Collateral Agent under this
Agreement shall promptly (x) transfer to such successor Collateral Agent all
sums, Securities and other items of Collateral held hereunder or under the
Collateral Documents, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Collateral Agent under this Agreement and the Collateral Documents, and (y)
execute and deliver to such successor Collateral Agent or otherwise authorize
the filing of such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Collateral Agent of the security interests created under the
Collateral Documents, whereupon such retiring or removed  Collateral Agent shall
be discharged from its duties and obligations under this Agreement and the
Collateral Documents.  After any retiring or removed Collateral Agent's
resignation or removal hereunder as the Collateral Agent, the provisions of this
Agreement and the Collateral Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder. 

(c)Any resignation or removal of Morgan Stanley or its successor as
Administrative Agent pursuant to this Section 10.07 shall also constitute the
resignation or removal of Morgan Stanley or its successor as Swing Line Lender,
and any successor Administrative Agent appointed pursuant to this Section shall,
upon its acceptance of such appointment, become the successor Swing Line Lender
for all purposes hereunder.  In such event (i) Borrower shall prepay any
outstanding Swing Line Loans made by the retiring or removed Administrative
Agent in its capacity as Swing Line Lender, (ii) upon such prepayment, the
retiring or removed Administrative Agent and Swing Line Lender shall surrender
any Swing Line Note held by it to Borrower for cancellation, and (iii) Borrower
shall issue, if so requested by successor Administrative Agent and Swing Line
Loan Lender, a new Swing Line Note to the successor Administrative Agent and
Swing Line Lender, in the principal amount of the Swing Line Loan Sublimit then
in effect and with other appropriate insertions.

(d)Any Syndication Agent may resign at any time by giving prior written notice
thereof to Lenders and the Grantors, whereupon all the rights, powers,
privileges and duties of the resigning Syndication Agent hereunder shall
automatically be assumed by, and inure to the benefit of, Administrative Agent,
without any further act by such Syndication Agent, the Administrative Agent or
any Lender.  

(e)Any Documentation Agent may resign at any time by giving prior written notice
thereof to Lenders and the Grantors, whereupon all the rights, powers,
privileges and duties of the resigning Documentation Agent hereunder shall
automatically be assumed by, and inure to the benefit of,

113

 

--------------------------------------------------------------------------------

Administrative Agent, without any further act by such Documentation Agent,
Administrative Agent or any Lender.   

Section 10.08. Collateral Documents and Guaranty.

(a)Agents under Collateral Documents and Guaranty.  Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided that neither Administrative Agent nor
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Secured Hedge Agreement or Secured Treasury
Services Agreement.  Subject to Section 11.05, without further written consent
or authorization from any Secured Party, Administrative Agent or Collateral
Agent, as applicable, may execute any documents or instruments necessary to (i)
in connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 11.05) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 8.11 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 11.05) have otherwise
consented.

(b)Right to Realize on Collateral and Enforce Guaranty.  Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.

(c)Rights under Secured Hedge Agreements.  No Secured Hedge Agreement will
create (or be deemed to create) in favor of any Lender Counterparty that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 11.05(c)(v) of this Agreement and
Section 7.3 of the Pledge and Security Agreement.  By accepting the benefits of
the Collateral, such Lender Counterparty shall be deemed to have appointed
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a Secured Party, subject to the limitations set forth in this clause (c).

(d)Rights under Secured Treasury Services Agreements.  No Secured Treasury
Services Agreement will create (or be deemed to create) in favor of any Treasury
Services Provider that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Credit Documents except as expressly provided in Section 11.05(c)(v)
of this Agreement and Section 7.3 of the Pledge and Security Agreement.  By
accepting the benefits of the Collateral, such Treasury Services Provider shall
be deemed to have appointed Collateral Agent as its

114

 

--------------------------------------------------------------------------------

agent and agreed to be bound by the Credit Documents as a Secured Party, subject
to the limitations set forth in this clause (d). 

(e)Release of Collateral and Guarantee; Termination of Credit
Documents.  Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations (other than obligations in respect
of any Secured Hedge Agreement or Secured Treasury Services Agreement and
contingent indemnification obligations for which no claim has been made) have
been paid in full, all Commitments have terminated or expired and no Letter of
Credit shall be outstanding (or the outstanding Letters of Credit have been cash
collateralized in an amount equal to 103% of all Letter of Credit Usage at such
time in a manner satisfactory to the applicable Issuing Bank), upon request of
Borrower, Administrative Agent shall (without notice to, or vote or consent of,
any Lender, or any Affiliate of any Lender that is a party to any Secured Hedge
Agreement or Secured Treasury Services Agreement) take such actions as shall be
required to release its security interest in all Collateral, and to release all
Guaranteed Obligations provided for in any Credit Document, whether or not on
the date of such release there may be outstanding Obligations in respect of
Secured Hedge Agreements or Secured Treasury Services Agreements.  Any such
release of Guaranteed Obligations shall be deemed subject to the provision that
such Guaranteed Obligations shall be reinstated if after such release any
portion of any payment in respect of  the Obligations guaranteed thereby shall
be rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made.

ARTICLE 11

Miscellaneous

Section 11.01.Notices.

(a)Notices Generally.  Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent,
Swing Line Lender or Issuing Bank shall be sent to such Person's address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing.  Except as otherwise set forth in Section 2.24
or paragraph (b) below, each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided, no notice to any
Agent shall be effective until received by such Agent as applicable; provided
further, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to Section
10.03(c) hereto as designated by Administrative Agent from time to time.

(b)Electronic Communications.  

(i)Notices and other communications to any Agent, Swing Line Lender and Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent; provided that the
foregoing shall not apply to notices to any Agent, any Lender, Swing Line Lender
or any applicable Issuing Bank pursuant to Article 2 if such Person

115

 

--------------------------------------------------------------------------------

has notified Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication.  Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender's receipt of an acknowledgement
from the intended recipient (such as by the "return receipt requested" function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor. 

(ii)Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii)The Platform and any Approved Electronic Communications are provided "as
is" and "as available".  None of the Agents nor any of their respective
officers, directors, employees, agents, advisors or representatives (the "Agent
Affiliates") warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv)Each Credit Party, each Lender, each Issuing Bank and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent's customary document retention procedures and policies.

(v)Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c)Private Side Information Contacts.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the "Private Side Information" or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender's compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the "Public
Side Information" portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Subsidiaries or their securities for
purposes of United States federal or state securities laws.  In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither

116

 

--------------------------------------------------------------------------------

Borrower nor Administrative Agent has any responsibility for such Public
Lender's decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Credit Documents.    

Section 11.02.Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to pay or reimburse promptly (i) all the
reasonable and documented out-of-pocket costs and expenses incurred by
Administrative Agent, Collateral Agent and the Arrangers in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto (including, without
limitation, the reasonable and documented fees, expenses and disbursements of
one primary counsel (with exceptions for conflicts of interest) and one local
counsel in each relevant jurisdiction); (ii) all other reasonable and documented
out-of-pocket costs and expenses incurred by each Agent and Issuing Bank in
connection with the syndication of the Loans and Commitments and the
transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (iii) all the reasonable and documented
out-of-pocket costs and expenses of Collateral Agent in connection with
creating, perfecting, recording, maintaining and preserving Liens in favor of
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable and documented fees, out-of-pocket
expenses and disbursements of one primary counsel (with exceptions for conflicts
of interest) and one local counsel in each relevant jurisdiction; and (iv) all
costs and expenses, including reasonable and documented fees of one primary
counsel (with exceptions for conflicts of interest) and one local counsel in
each relevant jurisdiction and costs of settlement, incurred by any Agent,
Issuing Bank and Lenders in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a "work out" or pursuant to any insolvency or bankruptcy cases or
proceedings.

Section 11.03.Indemnity.

(a)In addition to the payment of expenses pursuant to Section 11.02, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees' selection of counsel), indemnify, pay
and hold harmless, each Agent, Issuing Bank and Lender and their respective
Affiliates and each of their respective officers, partners, members, directors,
trustees, advisors, employees, agents and sub-agents (each, an "Indemnitee"),
from and against any and all Indemnified Liabilities; provided, no Credit Party
shall have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the gross negligence or willful misconduct of such Indemnitee, in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.  To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 11.03 may be unenforceable in whole or
in part because they are violative of any law or public policy, the applicable
Credit Party shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

(b)To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against each Credit Party or each
Indemnitee on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit

117

 

--------------------------------------------------------------------------------

Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each party hereto hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor, provided
that nothing contained in this sentence shall limit the indemnity of the Credit
Parties set forth in this Section 11.03. 

(c)Each Credit Party also agrees that no Indemnitee will have any liability to
any Credit Party or any person asserting claims on behalf of or in right of any
Credit Party or any other person in connection with or as a result of this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, in each case,
except in the case of any Credit Party to the extent that any losses, claims,
damages, liabilities or expenses incurred by such Credit Party or its
Affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender, Issuing
Bank, Agent, Arranger or their respective Affiliates, directors, employees,
attorneys, agents or sub-agents in performing its obligations under this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein.  In no event will any
Indemnitee have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of activities related to this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein.

(d)No Indemnitee shall be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission
unless such damages are found by a final, non-appealable judgment by a court of
competent jurisdiction to arise from the bad faith, gross negligence or willful
misconduct of such Indemnitee.

(e)This Section 11.03 shall not apply to any Taxes, which shall be governed
solely by Section 2.20, other than Taxes that represent losses, claims or
damages arising from any non-Tax claim.

Section 11.04.Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, during the
continuance of any Event of Default each Lender and Issuing Bank is hereby
authorized by each Credit Party at any time or from time to time, without notice
to any Credit Party or to any other Person (other than Administrative Agent),
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender or Issuing Bank to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender or Issuing Bank hereunder, the Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (i) such Lender or Issuing Bank shall have made
any demand hereunder or (ii) the principal of or the interest on the Loans or
any amounts in respect of the Letters of Credit or any other amounts due
hereunder shall have become due and payable pursuant to Article 2 and although
such obligations and liabilities, or any of them, may be contingent or
unmatured.  

118

 

--------------------------------------------------------------------------------

Section 11.05.Amendments and Waivers.   

(a)Requisite Lenders' Consent.  Subject to the additional requirements of
Sections 11.05(b) and 11.05(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement or any
other Credit Document (i) to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or Issuing Bank, (ii) as provided in
clause (d) or (e) of this Section 11.05 or (iii) to provide for any amendments
as may be necessary or appropriate, in the opinion of Administrative Agent, to
effect the provisions of Section 2.23.

Notwithstanding the foregoing, no amendment, modification, termination or waiver
of any provision of Section 4.23 or the definition of “Blocked Person,”
“Permitted License,” “Restricted Party,” “Sanctioned Country,” “Sanctions,”
“Sanctions Authority,” or “Sanctions List” shall be effective without the
written concurrence of the Requisite Lenders and the Administrative Agent.

(b)Affected Lenders' Consent.  Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i)extend the scheduled final maturity of any Loan or Note;

(ii)waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii)extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv)reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v)extend the time for payment of any such interest or fees;

(vi)reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii)amend, modify, terminate or waive any provision of Section 2.13(b)(ii)
(with respect to the reduction of the Revolving Commitments of each Lender
proportionately to its Pro Rata Share), this Section 11.05(b), Section 11.05(c)
or any other provision of this Agreement that expressly provides that the
consent of all Lenders is required;

(viii)amend the definition of "Requisite Lenders" or "Pro Rata Share"; provided,
with the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of "Requisite Lenders" or "Pro Rata
Share" on substantially the same basis as the Term Loan Commitments, the Term
Loans, the Revolving Commitments and the Revolving Loans are included on the
Closing Date; provided, further that if such amendment affects only Lenders
under the Term Loan or Lenders under the Revolving Loan, then with the consent
of Lenders in the relevant Class;

119

 

--------------------------------------------------------------------------------

(ix)release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly permitted in the
Credit Documents or subordinate the Obligations to any other obligations; or 

(x)consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document except as expressly permitted
by Sections 6.07 and 6.08;

provided that for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii) (excluding the provisos thereof), (ix) and (x).  

(c)Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i)increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii)amend, modify, terminate or waive any provision hereof relating to the Swing
Line Sublimit or the Swing Line Loans without the consent of Swing Line Lender;

(iii)alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 or Section 7.3 of the Pledge and Security
Agreement without the consent of Lenders holding more than 50% of the aggregate
Term Loan Exposure of all Lenders or Revolving Exposure of all Lenders, as
applicable, of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, Requisite Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Classes, of
any portion of such prepayment which is still required to be made is not
altered;

(iv)amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.04(e)
without the written consent of Administrative Agent and of Issuing Bank;

(v)amend, modify or waive this Agreement or the Pledge and Security Agreement so
as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Secured Hedge Agreements or the
definition of "Lender Counterparty," "Secured Hedge Agreement," "Obligations,"
or "Secured Obligations" (as defined in any applicable Collateral Document) in
each case in a manner adverse to any Lender Counterparty with Obligations then
outstanding without the written consent of any such Lender Counterparty;

(vi)amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Secured Treasury Services Agreements or
the definition of "Treasury Services Provider," "Secured Treasury Services
Agreement," "Obligations," or "Secured Obligations" (as defined in any
applicable Collateral Document) in each case in a manner adverse to any Treasury
Services Provider with Obligations then outstanding without the written consent
of any such Treasury Services Provider;  

120

 

--------------------------------------------------------------------------------

(vii)amend, modify, terminate or waive any provision of Article 10 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent;  

(viii)amend, modify, terminate or waive any provision of Section 5.05, 5.10 or
5.11 or clause (iv) of Section 1(A) of Schedule 5.12 hereto with respect to the
documentation and other requirements applicable to a Flood Hazard Property under
applicable law without the written consent of each Lender directly affected
thereby; or

(ix)amend, modify or waive any provision in Section 3.02 or waive any Default or
Event of Default (or amend any Credit Document to effectively waive any Default
or Event of Default) if the effect of such amendment, modification or waiver is
that the Lenders with a Revolving Commitment shall be required to fund Revolving
Loans when such Lenders would otherwise not be required to do so without the
consent of Lenders holding at least a majority of the outstanding Revolving
Commitments.

(d)Additional Limitations.  Notwithstanding the foregoing, no Lender having or
holding Revolving Exposure shall be required to consent to amend, modify or
waive any provision set forth in a Joinder Agreement pertaining to the Term
Loans issued under such Joinder Agreement and such amendments, modifications or
waivers shall be permitted with the consent of the Requisite Term Lenders.

(e)Execution of Amendments, Etc.  Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.05 shall be
binding upon each Lender at the time outstanding, each future Lender and, if
signed by a Credit Party, on such Credit Party.

(f)Collateral.  Without the consent of any other person, the applicable Credit
Party or Credit Parties and Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Credit Document) enter into any amendment or waiver of any Credit Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interest therein comply with applicable law or to effect the release of
any Collateral upon disposition thereof by the applicable Party or Parties to
the extent the disposition thereof is not prohibited by the Credit Documents.

(g)Replacement of Non-Consenting Lenders.  If any Lender does not consent to a
proposed amendment, waiver, consent or release with respect to any Credit
Document that requires the consent of each Lender or each Lender directly
affected thereby and that has been approved by the Requisite Lenders, Borrower
may replace such non-consenting Lender in accordance with Section 2.22(b);
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by Borrower to be made pursuant to this paragraph).

121

 

--------------------------------------------------------------------------------

Section 11.06.Successors and Assigns; Participations. 

(a)Generally.  This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders.  Except as permitted by
Section 6.07, no Credit Party's rights or obligations hereunder nor any interest
therein may be assigned or delegated by any Credit Party without the prior
written consent of Administrative Agent and all Lenders.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)Register.  Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 11.06(d).  Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable.  The date of such recordation of a
transfer shall be referred to herein as the "Assignment Effective Date."  Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

(c)Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i)to any Person meeting the criteria of clause (i) of the definition of the
term of "Eligible Assignee" upon the giving of notice to Borrower and
Administrative Agent and, in the case of assignments of Revolving Loans or
Revolving Commitments to any such Person (except in the case of assignments made
by or to Morgan Stanley), consented to by each of Issuing Bank and Swing Line
Lender (such consent not to be unreasonably withheld or delayed); and

(ii)to any Person meeting the criteria of clause (ii) of the definition of the
term of "Eligible Assignee" consented to by each of Borrower, Administrative
Agent and, in the case of assignments of Revolving Loans or Revolving
Commitments to any such Person, Issuing Bank and Swing Line Lender (provided
such consent (i) is not to be (x) unreasonably withheld or delayed or (y) in the
case of Borrower, required at any time an Event of Default shall have occurred
and then be continuing and (ii) with respect to Term Loans only, will be deemed
to have been given unless the Borrower shall have objected thereto by written
notice to the Administrative Agent within 5 Business Days after receiving notice
thereof); provided, further that each such assignment pursuant to this Section
11.06(c)(ii) shall be in an aggregate amount of not less than (I) $5,000,000 (or
such lesser amount as may be agreed to by Borrower and Administrative Agent or
as shall constitute the aggregate amount of the Revolving Commitments

122

 

--------------------------------------------------------------------------------

and Revolving Loans of the assigning Lender) with respect to the assignment of
the Revolving Commitments and Revolving Loans and (II) $1,000,000 (or such
lesser amount as may be agreed to by Borrower and Administrative Agent or as
shall constitute the aggregate amount of the Term Loan of the assigning Lender)
with respect to the assignment of Term Loans. 

(d)Mechanics.  Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement.  Assignments made pursuant to the foregoing provision
shall be effective as of the Assignment Effective Date.  In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.20(f), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to Morgan Stanley or any Affiliate thereof or (z) in the
case of an Assignee which is already a Lender or is an Affiliate or an Approved
Fund of a Lender or a Person under common management with a Lender).  

(e)Representations and Warranties of Assignee.  Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or  loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 11.06, the disposition of such Commitments or Loans
or any interests therein shall at all times remain within its exclusive
control).

(f)Effect of Assignment.  Subject to the terms and conditions of this Section
11.06, as of the "Assignment Effective Date" (i) the assignee thereunder shall
have the rights and obligations of a "Lender" hereunder to the extent of its
interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a "Lender" for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 11.08) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender's rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee and any Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Commitments and/or outstanding Loans of the
assignee and/or the assigning Lender.

(g)Participations.  

123

 

--------------------------------------------------------------------------------

(i)Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation.  Each Lender that sells a participation pursuant to this
Section 11.06(g) shall, acting solely for this purpose as a non-fiduciary agent
of Borrower, maintain a register on which it records the names and addresses of
each participant and the principal amounts (and stated interest, if applicable)
of each participant's interest in the Commitments, Loans or in any other
Obligation (each, a "Participant Register"). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation with respect to the Loan, Commitment or Obligation, as the
case may be, for all purposes of this Agreement, notwithstanding any notice to
the contrary; provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant's interest in any
Commitment, Loan, other Obligation or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. 

(ii)The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except that the participation
agreement may provide that such holder's consent is required for the Lender to
approve any amendment, modification or waiver that would (A) extend the final
scheduled maturity of any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond the Revolving Commitment Termination Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant's
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant's participation is not increased
as a result thereof), (B) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (C) release
all or substantially all of the Collateral under the Collateral Documents or all
or substantially all of the Guarantors from the Guaranty (in each case, except
as expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating.

(iii)Borrower agrees that each participant shall be entitled to the benefits of
Sections  2.18(c), 2.19 and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f), it being understood
that the documentation required under Section 2.20(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraphs (c) and (d) of this Section;
provided that such participant (A) agrees to be subject to the provisions of
Sections 2.19 and 2.22 as if such participant were a Lender and had acquired its
interest by assignment pursuant to paragraphs (c) and (d) of this Section and
(B) shall not be entitled to receive any greater payments under Sections 2.19
and 2.20, with respect to any participation, than its participating Lender would
have been entitled to receive.  To the extent permitted by law, each participant
also shall be entitled to the benefits of Section 11.04 as though it were a
Lender, provided such

124

 

--------------------------------------------------------------------------------

participant agrees to be subject to Section 2.17 as though it were a
Lender.  Each Lender that sells a participation agrees, at Borrower's request
and expense, to use reasonable efforts to cooperate with Borrower to effectuate
the provisions of Section 2.22 with respect to any participant. 

(h)Certain Other Assignments and Participations.  In addition to any other
assignment or participation permitted pursuant to this Section 11.06 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; provided
further, that no such pledge or assignment shall substitute the applicable
Federal Reserve Bank, pledgee or trustee for such Lender as a party hereto.

Section 11.07.Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 11.08.Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
11.02, 11.03 and 11.04 and the agreements of Lenders set forth in Section 2.17,
10.03(b) and 10.06 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

Section 11.09.No Waiver; Remedies Cumulative. No failure or delay on the part of
any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Secured Hedge Agreements or Secured
Treasury Services Agreements.  Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

Section 11.10.Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
Administrative Agent, Issuing Bank or Lenders (or to Administrative Agent, on
behalf of Lenders or Issuing Bank), or any Agent, Issuing Bank or Lender
enforces any security interests or exercises any right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related

125

 

--------------------------------------------------------------------------------

thereto, shall be revived and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred. 

Section 11.11.Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.12.Obligations Several; Independent Nature of Lenders' Rights

.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Credit Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.

Section 11.13.Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 11.14.APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

Section 11.15.CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK
AND APPELLATE COURTS FROM ANY THEREOF.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN
RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY A LAWS OTHER THAN
THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 11.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

126

 

--------------------------------------------------------------------------------

AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT. 

Section 11.16.Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
11.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 11.17.Confidentiality. Each Agent (which term shall for the purposes of
this Section 11.17 include the Arrangers), and each Lender (which term shall for
the purposes of this Section 11.17 include Issuing Bank) shall hold all
non-public information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent's and
such Lender's customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to their respective agents and advisors (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 11.17) on a need-to-know basis who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential, (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to Borrower and its obligations
(provided, such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by

127

 

--------------------------------------------------------------------------------

either the provisions of this Section 11.17 or other provisions at least as
restrictive as this Section 11.17), (iii) disclosures in connection with the
exercise of any remedies hereunder or under any other Credit Document, (iv)
disclosures required or requested by any governmental agency or representative
thereof or by the NAIC or pursuant to legal or judicial process; provided,
unless prohibited by applicable law, rule or regulation or court order, each
Lender and each Agent shall make reasonable efforts to notify Borrower of any
request by any governmental agency or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information, (v) disclosures of information that becomes publicly available
(other than by reason of disclosure by the Lenders or Agents in breach of this
Section 11.17) or that is received from an unaffiliated third party that is not
subject to a confidentiality agreement with Borrower and (vi) disclosures made
with the consent of Borrower.  In addition, each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement and the other Credit
Documents.  Notwithstanding anything to the contrary set forth herein, each
party (and each of their respective employees, representatives or other agents)
may disclose to any and all persons without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions and other tax analyses) that
are provided to any such party relating to such tax treatment and tax
structure.  However, any information relating to the tax treatment or tax
structure shall remain subject to the confidentiality provisions hereof (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
the parties hereto, their respective Affiliates, and their and their respective
Affiliates' directors and employees to comply with applicable securities
laws.  For this purpose, "tax structure" means any facts relevant to the federal
income tax treatment of the transactions contemplated by this Agreement but does
not include information relating to the identity of any of the parties hereto or
any of their respective Affiliates. 

Section 11.18.Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury
laws.  Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender's option be applied to the outstanding amount of the Loans
made hereunder or be refunded to Borrower.

Section 11.19.Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed signature page of this

128

 

--------------------------------------------------------------------------------

Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof. 

Section 11.20.Effectiveness; Entire Agreement. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written notification
of such execution and authorization of delivery thereof.    

Section 11.21.PATRIOT Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

Section 11.22.Electronic Execution of Assignments. The words "execution,"
"signed," "signature," and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.23.No Fiduciary Duty. Each Agent, each Arranger, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
"Lenders"), may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their Affiliates.  Each Credit Party agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its stockholders or
its Affiliates, on the other.  The Credit Parties acknowledge and agree that (i)
the transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm's-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its Affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person.  Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  Each Credit Party agrees
that it will not claim that any Lender has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.  

Section 11.24.No Novation. The terms and conditions of the Existing Credit
Agreement and the Schedules and Exhibits attached thereto are amended as set
forth in, and restated in their entirety and superseded by, this Agreement and
the revised, amended or amended and restated Schedules and Exhibits attached
hereto. Nothing in this Agreement shall be deemed to be a novation of any of the
Obligations as defined in the Existing Credit Agreement. Notwithstanding any
provision of this Agreement or any other Credit Document or instrument executed
in connection herewith, the execution and delivery of this

129

 

--------------------------------------------------------------------------------

Agreement and the incurrence of Obligations hereunder shall be in substitution
for, but not in payment of, the Obligations owed by the Credit Parties under the
Existing Credit Agreement.  From and after the date hereof, each reference to
the “Agreement”, “Credit Agreement” or other reference originally applicable to
the Existing Credit Agreement contained in any Credit Document shall be a
reference to this Agreement, as amended, supplemented, restated or otherwise
modified from time to time. 

Section 11.25.Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

130

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

CYPRESS SEMICONDUCTOR (MINNESOTA) INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

SPANSION INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

SPANSION LLC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

SPANSION TECHNOLOGY LLC

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 






[Signature Page to Second Amended and Restated Credit and Guaranty Agreement]

 

--------------------------------------------------------------------------------

SPANSION INTERNATIONAL AM, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

SPANSION INTERNATIONAL TRADING, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 






[Signature Page to Second Amended and Restated Credit and Guaranty Agreement]

 

--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as

Administrative Agent, Collateral Agent and Swing Line

Lender

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

MORGAN STANLEY BANK, N.A.,
as Issuing Bank

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

MORGAN STANLEY BANK, N.A.,
as a Lender

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Signature Page to Second Amended and Restated Credit and Guaranty Agreement]

 

--------------------------------------------------------------------------------

A

 

APPENDIX A
TO AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

Lender

Revolving Commitment

Pro Rata
Share

Morgan Stanley Bank, N.A.

$75,000,000

13.89%

Barclays Bank PLC

$80,000,000

14.82%

Bank of America, N.A.

$80,000,000

14.82%

Fifth Third Bank

$65,000,000

12.03%

East West Bank

$50,000,000

9.26%

Silicon Valley Bank

$50,000,000

9.26%

SunTrust Bank

$60,000,000

11.11%

Credit Suisse AG, Cayman Islands Branch

$70,000,000

12.96%

BMO Harris Bank, N.A.

$10,000,000

1.85%

Total

$540,000,000

100%

 

 

New Term Loan Commitments

 

Lender

New Term Loan Commitment

Pro Rata
Share

BMO Harris Bank, N.A.

$40,000,000

40.0%

CIT Bank, N.A.

$15,000,000

15.0%

FirstBank Puerto Rico d/b/a First Bank Florida

$10,000,000

10.0%

JPMorgan Chase Bank, N.A.

$25,000,000

25.0%

SunTrust Bank

$10,000,000

10.0%

Total

$100,000,000

100%

          

Appendix A-1

--------------------------------------------------------------------------------

 

 

B

 

APPENDIX B
TO AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

Notice Addresses

CYPRESS SEMICONDUCTOR CORPORATION

198 Champion Ct.
San Jose, CA 95134
Attention: Neil Weiss, Senior Vice President and Treasurer
Facsimile: (408) 943-2796
E-mail: nhw@cypress.com

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Collateral Agent
and Swing Line Lender

Administrative Agent's and Swing Line Lender's Principal Office:

1 New York Plaza

New York, New York 10004

Tel: 917-260-0588

Fax:  212-507-6680
E-mail: Address: agency.borrowers@morganstanley.com

 

Collateral Agent's Principal Office:

1300 Thames Street
Thames Street Wharf
4th Floor
Baltimore, MD 21231
Email:  docs4loans@ms.com

Attention:  Steven Delany

MORGAN STANLEY BANK, N.A.,
as Issuing Bank
Issuing Bank's Principal Office:

1300 Thames Street
Thames Street Wharf
4th Floor
Baltimore, MD 21231
Tel: 443-627-4555:
Fax: 212-510-5070

 

 

 

 

 

Appendix B-1

 